                                       1   FLIMROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5
                                           Attorneys for Defendants
                                       6   Moore Law Firm, P.C.; Tanya E. Moore;
                                           Kenneth Randolph Moore; Ronald D. Moore;
                                       7   Zachary M. Best; Marejka Sacks; Mission Law
                                           Firm, A.P.C.; E. LeRoy Falk; Geoshua
                                       8   Levinson; Rick D. Moore; West Coast CASp
                                           and ADA Services; and Ronny Loreto
                                       9
                                      10
                                                                      UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                     EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd Floor




                                      12
                                           FATEMEH SANIEFAR                                  CASE NO. 1:17-cv-00823-LJO-BAM
      Los Angeles, CA 90071




                                      13
                                                                       Plaintiff,            DEFENDANTS’ STATEMENT OF
                                      14                                                     UNDISPUTED FACTS IN SUPPORT OF
                                                  vs.                                        THEIR MOTION FOR SUMMARY
                                      15
                                           RONALD D. MOORE, TANYA E. MOORE,                  JUDGMENT/SUMMARY
                                      16   KENNETH RANDOLPH MOORE, MAREJKA                   ADJUDICATION
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      17   M. BEST, MOORE LAW FIRM, a California             Date:        November 14, 2019
                                           Professional Corporation, MISSION LAW             Time:        8:30 a.m.
                                      18   FIRM, a California Professional Corporation,      Courtroom:   4, 7th Floor
                                           GEOSHUA LEVINSON, RICK D. MOORE,                  Judge:       Hon. Lawrence J. O’Neill
                                      19   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      20   DOES 1 THROUGH 100, inclusive
                                      21                               Defendants.
                                      22

                                      23          Pursuant to Local Rule 260(a), Defendants Ronald D. Moore; Tanya E. Moore; Marejka
                                      24   Sacks; Moore Law Firm, P.C.; Mission Law Firm, A.P.C.; Rick D. Moore; West Coast CASp and
                                      25   ADA Services, a California Corporation; and Ronny Loreto (“Defendants”), provide the following
                                      26   Statement of Undisputed Facts in support of their motion for summary judgment/summary
                                      27   adjudication.
                                      28   ///

                                                                                        1
                                                                DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2

                                       3    ISSUE 1: RONALD MOORE IS DISABLED AND IS SUBSTANTIALLY LIMITED
                                                                IN HIS ABILITY TO WALK
                                       4
                                           1.    Since around 2003, Ronald began to           Ronald Decl. ¶ 2.
                                       5         experience pain in his neck, back, and
                                                 knees.
                                       6
                                           2.    During this period, Ronald was               Ronald Decl. ¶ 2.
                                       7         diagnosed as having degenerative disc
                                                 disease and chronic pain syndrome.           Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                       8                                                      Moore Depo).
                                       9                                                      Tanya Decl. ¶ 376, Exhibit 124 (Rhonda
                                      10                                                      Moore Depo).
                                           3.    Ronald’s pain levels fluctuate, but he       Ronald Decl. ¶ 2.
                                      11         always feels some degree of pain.
Gordon Rees Scully Mansukhani, LLP




                                                                                              Tanya Decl. ¶ 375, Exhibit 123 (Lynn
  633 West Fifth Street, 52nd Floor




                                      12                                                      Moore Depo).
      Los Angeles, CA 90071




                                      13                                                 Tanya Decl. ¶ 376, Exhibit 124 (Ronda
                                      14                                                 Moore Depo).
                                           4.    On a “good day” when his pain is lower, Ronald Decl. ¶ 2.
                                      15         Ronald ventures out of his home, but on
                                                 “bad days” when his pain is higher he   Ronny Loreto Decl., ¶ 6.
                                      16         seldom leaves his home.
                                                                                         Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                      17
                                                                                         Moore Depo).
                                      18
                                                                                              Tanya Decl. ¶ 376, Exhibit 124 (Rhonda
                                      19                                                      Moore Depo).
                                      20                                                      Tanya Decl. ¶ 377, Exhibit 125 (Ronny
                                                                                              Loreto Depo).
                                      21
                                           5.    When Ronald first began experiencing         Ronald Decl. ¶ 3.
                                      22         pain, he took significant amounts of
                                                 narcotics, but that resulted in difficulty   Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                      23         in his personal life.                        Moore Depo).
                                           6.    In 2014 and for several years thereafter,    Ronald Decl. ¶ 3.
                                      24         Ronald switched to over-the-counter
                                      25         medication to try to manage his pain.        Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                                                                              Moore Depo).
                                      26   7.    Ronald also began experiencing               Ronald Decl. ¶ 4.
                                                 problems with instability and dizziness
                                      27         in the early to mid-2000s.                   Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                                                                              Moore Depo).
                                      28

                                                                                     2
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                   FACT                            SUPPORTING EVIDENCE
                                            No.
                                       2   8.     During this time period, Ronald was         Ronald Decl. ¶ 4.
                                       3          diagnosed with hydrocephalus, or
                                                  “water on the brain.”                       Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                       4                                                      Moore Depo).

                                       5                                                      Tanya Decl. ¶ 376, Exhibit 124 (Rhonda
                                                                                              Moore Depo).
                                       6
                                           9.     Since that time, Ronald has felt unstable   Ronald Decl. ¶ 4.
                                       7          when he attempts to walk or stand – he
                                                  can get dizzy very quickly and feel         Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                       8          unstable.                                   Moore Depo).
                                       9                                                      Tanya Decl. ¶ 376, Exhibit 124 (Rhonda
                                                                                              Moore Depo).
                                      10
                                           10.    Ronald understood from conversations        Ronald Decl. ¶ 4.
                                      11          with his doctors that unless he
Gordon Rees Scully Mansukhani, LLP




                                                  underwent surgery to put a device in his    Tanya Decl. ¶ 375, Exhibit 123 (Lynn
  633 West Fifth Street, 52nd Floor




                                      12          head to drain the water, his instability    Moore Depo).
      Los Angeles, CA 90071




                                                  would not improve.
                                      13   11.    Ronald chose not to undergo this            Ronald Decl. ¶ 4.
                                      14          surgery, and thus he continues to
                                                  experience dizziness and instability.       Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                      15                                                      Moore Depo).
                                           12.    As a result of his pain and instability,    Ronald Decl. ¶ 5.
                                      16          Ronald began using a wheelchair in
                                                  around 2005 – long before he filed his
                                      17
                                                  first ADA lawsuit in 2009.
                                      18   13.    While Ronald can walk at times, he          Ronald Decl. ¶ 5.
                                                  risks falling when he does so, and
                                      19          therefore, he seldom chooses to walk        Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                                  without any assistance.                     Moore Depo).
                                      20
                                                                                              Tanya Decl. ¶ 377, Exhibit 125 (Ronny
                                      21
                                                                                              Loreto Depo).
                                      22
                                                                                              Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                      23                                                      Loreto Depo).
                                           14.    When Ronald is not using a wheelchair,      Ronald Decl. ¶ 5.
                                      24          such as when he is inside his home, he
                                      25          usually uses his cane, furniture, walls,    Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                                  and the like to provide him stability.      Moore Depo).
                                      26
                                                                                              Tanya Decl. ¶ 377, Exhibit 125 (Ronny
                                      27                                                      Loreto Depo).
                                      28

                                                                                      3
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2                                                 Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                       3                                                 Loreto Depo).
                                           15.   Even when Ronald chooses to walk with Ronald Decl. ¶ 6.
                                       4         support, he cannot do so for long
                                                 periods of time because he fatigues     Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                       5         easily from the pain, and needs to sit. Moore Depo).
                                       6
                                                                                              Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                       7                                                      Loreto Depo).
                                           16.   Ronald usually drives himself to his         Ronald Decl. ¶ 7.
                                       8         destinations, and keeps his wheelchair
                                                 in the back of his vehicle.                  Tanya Decl. ¶ 377, Exhibit 125 (Ronny
                                       9                                                      Loreto Depo).
                                      10
                                                                                              Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                      11                                                      Loreto Depo).
Gordon Rees Scully Mansukhani, LLP




                                           17.   Ronald retrieves his wheelchair upon         Ronald Decl. ¶ 7.
  633 West Fifth Street, 52nd Floor




                                      12         arriving to his destination, using his
      Los Angeles, CA 90071




                                                 cane to get to the back of his vehicle, or   Tanya Decl. ¶ 377, Exhibit 125 (Ronny
                                      13         occasionally, using his hand alongside       Loreto Depo).
                                      14         his vehicle to maintain stability.
                                                                                              Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                      15                                                      Loreto Depo).
                                           18.   On or about August 13, 2007 (years           Ronald Decl. ¶ 4; Ex. 1-2.
                                      16         before Ronald filed his first ADA
                                                 lawsuit), Ronald’s treating physician at
                                      17
                                                 the time, Patrick Yun Kee C. Kan,
                                      18         M.D., provided him with a medical note
                                                 which explained his diagnosis as
                                      19         follows:
                                      20         “This is to certify that Mr. Moore
                                                 suffers from hx of hydrocephalus, B
                                      21
                                                 knee arthritis, degenerative disc disease
                                      22         of the lower back, cervical
                                                 radiculopathy and chronic pain
                                      23         syndrome since 2002 and is ongoing.”
                                           19.   At his attorney Tanya Moore’s request,       Tanya Decl. ¶ 8; Ex. 1-2.
                                      24         Ronald provided Tanya with the letter
                                      25         from Dr. Kan reflecting these diagnoses
                                                 in around 2009.
                                      26   20.   After reviewing Dr. Kan’s medical note,      Tanya Decl. ¶ 8; Ex. 1-2.
                                                 Tanya Moore developed a belief that
                                      27         Ronald Moore was disabled and relied
                                                 upon the note before agreeing to
                                      28

                                                                                     4
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                 FACT                            SUPPORTING EVIDENCE
                                           No.
                                       2         represent him in lawsuits brought under
                                       3         the ADA.
                                           21.   In 2011, the Moore Law Firm reviewed       Tanya Decl. ¶ 10, Exhibit 2.
                                       4         copies of Ronald’s medical records.
                                           22.   Ronald’s medical records also included     Tanya Decl. ¶ 10, Exhibit 2.
                                       5         a letter from his neurologist, Dr. Brian
                                                 H. Clauge, M.D. addressed to his
                                       6
                                                 physician Dr. Kevin Wingert, M.D.
                                       7         dated September 21, 2011 which stated
                                                 in pertinent part as follows:
                                       8
                                                 “I had the pleasure of seeing [Ronald
                                       9         Moore] on 09/21[/2011] for
                                      10         consideration of the possibility of occult
                                                 hydrocephalus. This patient is rather
                                      11         complicated as you know. … One of his
Gordon Rees Scully Mansukhani, LLP




                                                 complaints was he had sudden
  633 West Fifth Street, 52nd Floor




                                      12         unsteadiness. Symptoms would be up
                                                 and down. … He was complaining of
      Los Angeles, CA 90071




                                      13         severe dizziness and Dr. Brant did an
                                      14         MRI scan suggesting hydrocephalus and
                                                 recommended a shunt. … He still has
                                      15         episodes of unsteadiness wherein he
                                                 feels as though he is on a ship rocking
                                      16         up and down, but no true vertigo. … He
                                                 does have chronic disability, having
                                      17         been injured years ago. He has chronic
                                      18         back pain. He has lost over 80 pounds in
                                                 the last year, but at times uses a
                                      19         wheelchair. … His main complaint is
                                                 episodic unsteadiness. He did have a
                                      20         recent MRI scan and he was confused
                                                 by the report that suggested that he
                                      21
                                                 really had cerebral atrophy rather than
                                      22         hydrocephalus. … I suspect he probably
                                                 has hydrocephalus ex vacuo … ”
                                      23   23.   After reviewing Ronald Moore’s             Tanya Decl. ¶ 10, Exhibit 2.
                                                 medical records, Tanya Moore and
                                      24         Marejka Sacks maintained a belief that     Marejka Sack Decl., ¶ 25.
                                                 Ronald Moore was disabled and Tanya
                                      25
                                                 Moore relied upon the records in
                                      26         continuing to represent him in legal
                                                 actions.
                                      27   24.   Ronald’s attorney, Tanya, understood       Tanya Decl. ¶ 11.
                                                 that Saniefar was disputing Ronald’s
                                      28         disability in the underlying action.
                                                                                    5
                                                          DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                            SUPPORTING EVIDENCE
                                            No.
                                       2   25.    In response, Tanya decided that it was     Tanya Decl. ¶ 11.
                                       3          best to obtain a medical expert to offer
                                                  independent testimony confirming
                                       4          Ronald’s disability.
                                           26.    Tanya retained American Medical            Tanya Decl. ¶ 11.
                                       5          Experts (“AME”), an expert witness
                                                  service she had never before worked        Marejka Sacks Decl., ¶ 26.
                                       6
                                                  with, to identify an expert capable of
                                       7          evaluating Ronald’s medical records,
                                                  and someone familiar with
                                       8          hydrocephalus.
                                           27.    AME provided an expert report to           Tanya Decl. ¶ 12.
                                       9          Tanya, and ultimately revealed the
                                      10          expert as Dr. Mark Levin, also an          Marejka Sacks Decl., ¶ 27.
                                                  individual Tanya had never before
                                      11          known.
Gordon Rees Scully Mansukhani, LLP




                                           28.    On or about July 28, 2015, Dr. Mark        Tanya Decl. ¶ 12, Exhibit 3.
  633 West Fifth Street, 52nd Floor




                                      12          Levin, M.D. prepared an expert report in
                                                  the Zlfred’s action which stated, in
      Los Angeles, CA 90071




                                      13          pertinent part, as follows:
                                      14
                                                  “In my opinion with a reasonable degree
                                      15          of medical certainty, Mr. Moore is
                                                  substantially limited in his ability to
                                      16          walk and a wheelchair would help
                                                  ameliorate his pain, and that a cane
                                      17
                                                  would assist on occasion. In my
                                      18          opinion and based on the records
                                                  reviewed and the interview with Mr.
                                      19          Moore, as well as my experience and
                                                  training, Mr. Moore has been 100%
                                      20          disabled since 2008 because of above
                                                  symptoms. Maximum medical
                                      21
                                                  improvement was reached in 2008 and
                                      22          no farther (sic) improvement is
                                                  expected.”
                                      23   29.    Tanya Moore and Marejka Sacks           Tanya Decl. ¶ 12, Exhibit 3.
                                                  reviewed Dr. Levin’s expert report in
                                      24          the course of Ronald’s representation   Marejka Sacks Decl., ¶ 27.
                                      25          and concluded that Ronald’s claim that
                                                  he was substantially limited in his
                                      26          ability to walk was well supported.
                                           30.    Tanya has also personally witnessed     Tanya Decl. ¶ 9.
                                      27          Ronald using a wheelchair for mobility
                                                  and complaining of pain.
                                      28

                                                                                    6
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   31.    Sacks has also personally witnessed         Marejka Sacks Decl., ¶¶ 20-21.
                                       3          Ronald using a wheelchair for mobility
                                                  and complaining of pain.
                                       4   32.    Rick Moore (“Rick”) has personally          Rick Decl. ¶ 2.
                                                  witnessed Ronald using a wheelchair or
                                       5          case for mobility and struggling with
                                                  pain and instability for many years.
                                       6
                                           33.    Ronny Loreto (“Loreto”) has personally      Ronny Loreto Decl., ¶¶ 5, 8-9.
                                       7          witnessed Ronald using a wheelchair for
                                                  mobility and struggling with pain for
                                       8          many years.
                                           34.    Ronald’s daughter and his estranged         Tanya Decl. ¶ 375, Exhibit 123 (Lynn
                                       9          wife, both of whom have known Ronald        Moore Depo).
                                      10          since before his disability and have
                                                  intimate knowledge of Ronald’s              Tanya Decl. ¶ 376, Exhibit 124 (Rhonda
                                      11          progressive physical demise, have           Moore Depo).
Gordon Rees Scully Mansukhani, LLP




                                                  witnessed and testified to Ronald’s
  633 West Fifth Street, 52nd Floor




                                      12          difficulty walking and how he has
      Los Angeles, CA 90071




                                                  struggled with increasing pain and
                                      13          instability.
                                      14   35.    And Ronald’s grandsons, Ronny and           Ronny Loreto Decl., ¶¶ 5, 8-9.
                                                  Jason Loreto, have also witnessed and
                                      15          testified to their grandfather’s struggle   Tanya Decl. ¶ 377, Exhibit 125 (Ronny
                                                  with pain and maintaining his balance,      Loreto Depo).
                                      16          and have watched their grandfather
                                                  consistently use a wheelchair for           Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                      17
                                                  mobility when out in public.                Loreto Depo).
                                      18   36.    Saniefar retained private investigators     Tanya Decl. ¶¶ 370 – 374, Exhibits 121
                                                  Nick and Raymond Franco to surveil          and 122.
                                      19          Ronald over a period of three months
                                                  and over 77 hours.
                                      20   37.    The investigators testified that to their   Tanya Decl. ¶¶ 370 – 374, Exhibits 121
                                      21          knowledge, Ronald had no idea he was        and 122.
                                                  being watched, and yet every time he
                                      22          left his house to go out in public, he
                                                  brought his wheelchair.
                                      23   38.    The investigators testified that Ronald     Tanya Decl. ¶¶ 370 – 374, Exhibits 121
                                                  would arrive at a location and park, get    and 122.
                                      24          out of his vehicle using his cane, go to
                                      25          the back of his vehicle, retrieve the
                                                  wheelchair, then use the wheelchair to
                                      26          travel to his destination.
                                           39.    In fact, the investigators testified that   Tanya Decl. ¶¶ 370 – 374, Exhibits 121
                                      27          this was always the case when Ronald        and 122.
                                                  travelled to a public place.
                                      28

                                                                                     7
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                   FACT                               SUPPORTING EVIDENCE
                                           No.
                                       2         ISSUE 2: RONALD MOORE VISITED ZLFRED’S RESTAURANT ON
                                       3                      APRIL 14, 2014 WITH HIS FAMILY

                                       4   40.    Moore v. Saniefar (aka Zlfred’s):On            Ronald Decl. ¶ 17, Exhibits 9-3 through
                                                  April 14, 2014, Ronald, his now                9-8 and Exhibit 9-36.
                                       5          estranged wife, Lynn Moore, and two
                                                  grandsons, Ronny Loreto and Jason              Ronny Loreto Decl., ¶¶ 15.
                                       6
                                                  Loreto, visited Zlfred’s restaurant
                                       7          located at 4030 North Blackstone               Inouye Decl. ¶ 1, Exhibit 130 (Jason
                                                  Avenue in Fresno, California                   Loreto Depo 90:24-25; 91:1-6).
                                       8          (“Zlfred’s”).
                                           41.    After exiting his vehicle and transferring     Ronald Decl. ¶¶ 19-20, Exhibit 9-6 and
                                       9          to his wheelchair, Ronald encountered          9-7.
                                      10          various conditions relating to his use of
                                                  a wheelchair that prevented him from           Ronny Loreto Decl., ¶¶ 15-16.
                                      11          enjoying full and equal access to the
Gordon Rees Scully Mansukhani, LLP




                                                  restaurant (“Barriers”).                       Tanya Decl. ¶ 377, Exhibit 125 (Ronny
  633 West Fifth Street, 52nd Floor




                                      12                                                         Loreto Depo).
                                                  Ronald and his family ate at Zlfred’s,
      Los Angeles, CA 90071




                                           42.                                                   Ronald Decl. ¶ 17, Exhibit 9-3
                                      13          and their four meals together cost
                                      14          $85.57, and came to $98.00 after adding
                                                  a tip, as reflected on the Zlfred’s receipt.
                                      15   43.    Ronald charged these meals on his              Ronald Decl. ¶ 17, Exhibits 9-5 and 9-
                                                  credit card, a charge that is reflected on     36.
                                      16          Ronald’s own credit card statement for
                                                  the account with the same last four
                                      17
                                                  digits of the credit card seen on the
                                      18          receipt.
                                           44.    Within a week of his April 14, 2014            Ronald Decl. ¶ 17, Exhibit 9-3; Exhibits
                                      19          visit to Zlfred’s, Ronald informed his         9-6 and 9-7.
                                                  attorneys at the Moore Law Firm about
                                      20          the Barriers he encountered at Zlfred’s        Tanya Decl. ¶ 17.
                                                  by sending them his receipt, as well as a
                                      21
                                                  questionnaire answering 41 questions in
                                      22          hand-written form that detailed
                                                  Ronald’s visit (“the Questionnaire”).
                                      23   45.    The receipt and Questionnaire were             Whitney Law Decl. ¶ 14; Exhibit 9-3,
                                                  received and reviewed by paralegal             Exhibit 9-6 to 9-7.
                                      24          Whitney Law at the Moore Law Firm on
                                      25          April 21, 2014.
                                           46.    On the Questionnaire, Ronald also              Ronald Decl. ¶¶ 18-19, Exhibits 9-6 and
                                      26          reported that he had dined at Zlfred’s on      9-7.
                                                  three prior occasions.
                                      27   47.    The Questionnaire also identified who          Ronald Decl. ¶ 19, Exhibits 9-6 and 9-7.
                                                  he had dined with, the purpose of his
                                      28

                                                                                       8
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2         visit, and all the inaccessible conditions
                                       3         he had encountered at Zlfred’s.
                                           48.   On April 22, 2014, Moore Law Firm,           Tanya Decl. ¶ 32, Exhibit 9-8.
                                       4         P.C. acknowledged Ronald Moore’s
                                                 inquiry regarding his April 14, 2014
                                       5         experience at Zlfred’s and promised to
                                                 investigate Ronald’s claims.
                                       6
                                           49.   After reviewing the Questionnaire and        Tanya Decl. ¶ 32, Exhibit 9-9 to 9-10.
                                       7         receipt provided by Ronald, Tanya
                                                 instructed Ms. Law to prepare the            Whitney Law Decl. ¶ 15; Exhibit 9-9 to
                                       8         Barrier Memo itemizing each of the           9-10.
                                                 inaccessible conditions at Zlfred’s
                                       9         Ronald had reported on the
                                      10         Questionnaire.
                                           50.   On April 28, 2014, Ms. Law created a         Whitney Law Decl. ¶ 15; Exhibit 9-9 to
                                      11         “barrier memo” from Ronald Moore’s           9-10.
Gordon Rees Scully Mansukhani, LLP




                                                 questionnaire listing in summary form
  633 West Fifth Street, 52nd Floor




                                      12         the problems Ronald Moore reported he
      Los Angeles, CA 90071




                                                 encountered during his April 14, 2014
                                      13         visit to Zlfred’s.
                                      14   51.   On April 28, 2014, Ms. Law provided          Whitney Law Decl. ¶ 16; Exhibit 9-11 to
                                                 the Barrier Memo to Geoshua Levinson.        9-12.
                                      15         with instructions to visit Zlfred’s, take
                                                 photographs of the ten conditions            Tanya Decl. ¶ 33.
                                      16         identified in the Barrier Memo as
                                                 appropriate, and to indicate whether the
                                      17
                                                 identified conditions existed.
                                      18   52.   Levinson completed the Barrier Memo          Tanya Decl. ¶ 34, Exhibits 9-10 to 9-11.
                                                 and sent it along with the photographs
                                      19         he took to the Moore Law Firm for            Whitney Law Decl. ¶ 16; Exhibit 9-11 to
                                                 review by Ms. Law on July 7, 2014.           9-12.
                                      20   53.   Levinson’s completed Barrier Memo            Tanya Decl. ¶ 34, Exhibits 9-10 to 9-11.
                                      21         confirmed nine out of ten conditions
                                                 Ronald Moore reported on his                 Whitney Law Decl. ¶ 16; Exhibit 9-11 to
                                      22         questionnaire he encountered.                9-12.
                                           54.   After his inspection of Zlfred’s,            Tanya Decl. ¶ 34, Exhibits 9-10 to 9-11.
                                      23         Levinson did not confirm Ronald
                                                 Moore’s report that the checkout             Whitney Law Decl. ¶ 16; Exhibit 9-11 to
                                      24         counter at Zlfred’s was too high.            9-12.
                                      25   55.   After consulting with Tanya, Ms. Law         Tanya Decl. ¶ 34.
                                                 then provided instructions to another
                                      26         legal assistant in the firm regarding        Whitney Law Decl. ¶ 16.
                                                 drafting the complaint.
                                      27   56.   Ms. Law reviewed the complaint after it      Whitney Law Decl. ¶ 16.
                                                 was drafted, and she provided it to
                                      28
                                                 Tanya for final review and comment.
                                                                                     9
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                   FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   57.    Tanya went over the complaint with           Tanya Decl. ¶ 48; Exhibit 9-14 to 9-23.
                                       3          Ronald, and then sent it to Ronald for
                                                  his review and verification.                 Whitney Law Decl. ¶ 17.
                                       4   58.    Because the investigator did not confirm     Tanya Decl. ¶ 34.
                                                  Ronald Moore’s claim regarding the
                                       5          height of the counter, Moore Law Firm
                                                  did not include that claim in the
                                       6
                                                  complaint.
                                       7   59.    Ronald signed the verification on July 8,    Tanya Decl. ¶ 48; Exhibit 9-14 to 9-23.
                                                  2014, returned it to the Moore Law
                                       8          Firm.
                                           60.    On July 8, 2014, Moore Law Firm              Tanya Decl. ¶ 48; Exhibit 9-14 to 9-23.
                                       9          caused a complaint to be filed on behalf
                                      10          of Ronald Moore and against Fatemah
                                                  Saniefar and others, captioned Ronald
                                      11          Moore v. Fatemah Saniefar,et al., and
Gordon Rees Scully Mansukhani, LLP




                                                  thereafter assigned E.D. Cal. Case No.
  633 West Fifth Street, 52nd Floor




                                      12          1:14-cv-01067-SKO (“the Federal
                                                  Action”).
      Los Angeles, CA 90071




                                      13
                                           61.    The Federal Action alleged that Ronald       Tanya Decl. ¶ 48; Exhibit 9-14 to 9-23.
                                      14          “requires the use of a wheelchair when
                                                  travelling about in public” and that he is
                                      15          “‘physically disabled’ as defined by all
                                                  applicable California and United States
                                      16          laws, and a member of the public whose
                                                  rights are protected by these laws.”
                                      17
                                           62.    The Federal Action also alleged that         Tanya Decl. ¶ 48; Exhibit 9-14 to 9-23.
                                      18          Ronald personally visited Zlfred’s and
                                                  encountered the nine Barriers that had
                                      19          been confirmed by Levinson.
                                           63.    Notably, the complaint did not include       Tanya Decl. ¶ 48; Exhibit 9-14 to 9-23.
                                      20          the tenth claim Ronald identified on his
                                      21          Questionnaire regarding the counter
                                                  height – which Tanya and Levinson
                                      22          found not to be supported.
                                           64.    In December 2014, Ronald hired a             Tanya Decl. ¶ 48.
                                      23          California Certified Access Specialist
                                                  (“CASp”) expert, Michael Bluhm, to
                                      24          inspect Zlfred’s pursuant to a Rule 34 of
                                      25          the Federal Rules of Civil Procedure
                                                  Demand for Inspection.
                                      26   65.    Mr. Bluhm identified other conditions at     Tanya Decl. ¶ 48.
                                                  Zlfred’s that would interfere with access
                                      27          to the restaurant by individuals with
                                                  mobility impairments, and he prepared a
                                      28

                                                                                     10
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                              SUPPORTING EVIDENCE
                                           No.
                                       2         report of his findings for the Moore Law
                                       3         Firm.
                                           66.   After reviewing Mr. Bluhm’s report,           Tanya Decl. ¶ 48; Exhibit 9-24 to 9-35.
                                       4         Tanya caused a First Amended
                                                 Complaint (“FAC”) to be drafted and
                                       5         filed to include these additionally
                                                 discovered conditions, which FAC was
                                       6
                                                 filed on January 29, 2015.
                                       7   67.   Subsequent to the filing of the FAC,          Tanya Decl. ¶ 378, Exhibit 125
                                                 Saniefar undertook remedial work at
                                       8         Zlfred’s to address all the Barriers in the
                                                 FAC.
                                       9   68.   In November 2016 – nearly two years           Tanya Decl. ¶ 381, Exhibit 126.
                                      10         after the FAC was filed – Saniefar filed
                                                 a Motion for Summary Judgment on the
                                      11         basis that all the ADA violations
Gordon Rees Scully Mansukhani, LLP




                                                 identified in the FAC had been
  633 West Fifth Street, 52nd Floor




                                      12         voluntarily repaired and the federal
      Los Angeles, CA 90071




                                                 claims had become moot.
                                      13
                                           69.   In March 2017, the district court granted     Tanya Decl. ¶ 382, Exhibit 127.
                                      14         Saniefar’s motion for summary
                                                 judgment on the ground the federal
                                      15         claim had been rendered moot by
                                                 Saniefar's remedial efforts and new
                                      16         policies.
                                           70.   The district court refused to continue to     Tanya Decl. ¶ 382, Exhibit 127.
                                      17
                                                 exercise supplemental jurisdiction over
                                      18         Ronald’s remaining state law claims,
                                                 but dismissed those claims without
                                      19         prejudice to Ronald’s ability to re-file
                                                 them in state court.
                                      20   71.   On April 21, 2017, Ronald filed a             Tanya Decl. ¶ 383.
                                      21         complaint against Saniefar in the Fresno
                                                 County Superior Court, case number
                                      22         17CECG01361, for damages under the
                                                 Unruh Civil Rights Act arising from his
                                      23         encounter with the inaccessible
                                                 conditions he identified in the Federal
                                      24         Action (the “State Action”).
                                      25   72.   On May 10, 2018, Saniefar filed a             Tanya Decl. ¶ 384.
                                                 Motion for Summary Judgment on the
                                      26         basis that Ronald had failed to serve
                                                 them with certain notices pursuant to
                                      27         legislation enacted in October 2015,
                                                 well after the Federal Action, but before
                                      28
                                                 the State Action.
                                                                                     11
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                     FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   73.      The state court granted Saniefar’s           Tanya Decl. ¶ 385.
                                       3            Motion for Summary Judgment on this
                                                    procedural basis and dismissed the State
                                       4            Action on or about July 26, 2018.
                                           74.      The merits of Ronald’s claims were           Tanya Decl. ¶ 386.
                                       5            never reached in the Federal Action or
                                                    the State Action.
                                       6

                                       7         ISSUE 3: ZLFRED’S RESTAURANT HAD ADMITTED ADA VIOLATIONS
                                                        WHICH IT FIXED AFTER RONALD MOORE FILED SUIT
                                       8
                                           75.      Ronald Moore’s lawsuit against               Tanya Decl. ¶¶ 48, 377, Exhibit 9-24
                                       9            Saniefar alleged that he encountered the     through 9-35.
                                      10            following inaccessible conditions at
                                                    Zlfred’s:
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                   a) Plaintiff parked in a designated
  633 West Fifth Street, 52nd Floor




                                      12           accessible parking space at the Facility,
      Los Angeles, CA 90071




                                                   but found that his parked vehicle itself
                                      13           obstructed the ramp that led to the
                                      14           sidewalk. It was difficult for Plaintiff to
                                                   maneuver around his vehicle to go up
                                      15           and down the ramp.

                                      16           b) The entrance to the restaurant was
                                                   heavy and had a raised threshold. This
                                      17           made it difficult for Plaintiff to open the
                                                   door, and to keep it open while he
                                      18
                                                   attempted to overcome the threshold.
                                      19
                                                   c) Plaintiff needed to the use the
                                      20           restroom while visiting the Facility, but
                                                   the stall within the men’s restroom
                                      21           lacked necessary wheelchair clearances,
                                                   and Plaintiff could not get his wheelchair
                                      22           into it. Plaintiff required his grandson’s
                                                   assistance to make his way into the stall
                                      23
                                                   and onto the toilet.
                                      24
                                                   d) The toilet inside of the stall lacked
                                      25           grab bars, further making it difficult for
                                                   Plaintiff to use the toilet.
                                      26
                                                   e) The plumbing below the lavatory in
                                      27           the restroom was exposed, causing
                                      28

                                                                                         12
                                                              DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                      FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2            Plaintiff to fear that he would burn his
                                       3            legs on the pipes.

                                       4            f) The counter in the men’s restroom
                                                    lacked proper knee clearances, making it
                                       5            difficult for Plaintiff to reach the soap
                                                    dispenser.
                                       6
                                                    g) The hand dryer in the men’s restroom
                                       7            was out of reach for Plaintiff due to its
                                                    height.
                                       8
                                                    h) The men’s restroom doorway lacked
                                       9
                                                    proper maneuvering clearances on the
                                      10            inside of the restroom and Plaintiff
                                                    became trapped when trying to leave the
                                      11            restroom. Plaintiff had to call out his
Gordon Rees Scully Mansukhani, LLP




                                                    grandson to help him.
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                                    i) Plaintiff could not locate an accessible
                                      13            table and was forced to sit at a table that
                                                    was improperly configured, such that he
                                      14
                                                    could not pull his wheelchair all the way
                                      15            up to the table. He was forced to sit at an
                                                    uncomfortable distance from the table
                                      16            for the duration of his meal.
                                           76.       Fatemah Saniefar stipulated that most of     Tanya Decl. ¶ 379, Exhibit 126.
                                      17             the conditions identified in SUF No. 75
                                      18             above existed.
                                           77.       Ronald Moore’s CASp expert inspected         Tanya Decl. ¶ 380, Exhibit 127.
                                      19             Zlfred’s and confirmed the existence of
                                                     the conditions Ronald Moore
                                      20             encountered during his April 14, 2014
                                                     visit to Zlfred’s as alleged in his
                                      21
                                                     complaint.
                                      22   78.       Saniefar’s expert never contested the        Tanya Decl. ¶ 381.
                                                     existence of the conditions Ronald
                                      23             Moore encountered during his April 14,
                                                     2014 visit to Zlfred’s.
                                      24

                                      25             ISSUE 4: THE LAW FIRMS’ PRACTICE IS ALWAYS TO BEGIN
                                                 INVESTIGATING CLAIMS AFTER THEY ARE FIRST REPORTED BY THE
                                      26                                   CLIENT

                                      27   79.      In around 2009, the Moore Law Firm            Tanya Decl. ¶ 3.
                                                    added the ADA practice to its existing
                                      28            criminal/administrative practice.
                                                                                        13
                                                               DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                   FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   80.    Initially, the firm only asked clients to    Tanya Decl. ¶ 15.
                                       3          provide receipts of their visits to
                                                  businesses where they encountered a          Meylin Solozobal Decl. ¶ 4.
                                       4          condition(s) that interfered with their
                                                  access on account of their disability.       Kathy Powell Decl. ¶ 5.
                                       5   81.    At that time, the firm would receive the     Tanya Decl. ¶ 17.
                                                  client’s receipt, usually in the mail or
                                       6
                                                  via facsimile, and would then call the       Meylin Solozobal Decl. ¶ 4.
                                       7          client to find out what problems had
                                                  been encountered.                            Kathy Powell Decl. ¶ 5.
                                       8   82.    The firm would take notes during this        Meylin Solozobal Decl. ¶ 5.
                                                  conversation, and the client would be
                                       9          sent a letter stating that their claim
                                      10          would be investigated.
                                           83.    Thereafter, Kenneth Randolph Moore           Meylin Solozobal Decl. ¶ 8.
                                      11          (“Randy”), Tanya, and/or Levinson
Gordon Rees Scully Mansukhani, LLP




                                                  would visit the business to confirm and      Tanya Decl. ¶ 35.
  633 West Fifth Street, 52nd Floor




                                      12          document the conditions.
      Los Angeles, CA 90071




                                           84.    By 2011, the firm began requiring its        Tanya Decl. ¶ 17.
                                      13
                                                  clients to provide written notes
                                      14          explaining their experience at the           Meylin Solozobal Decl. ¶ 10.
                                                  businesses they visited, not just their
                                      15          receipts.                                    Kathy Powell Decl. ¶ 5.

                                      16                                                       Marejka Sacks Decl., ¶ 13.
                                           85.    Sometime in 2013, the firm provided its      Tanya Decl. ¶ 23.
                                      17
                                                  clients questionnaires to be completed,
                                      18          questions that guided the client in          David Guthrie Decl. ¶ 6.
                                                  identifying with particularity the details
                                      19          of his or her visit to the business.         Whitney Law Decl. ¶ 12.
                                      20                                                       Meylin Solozobal Decl. ¶ 11.
                                      21
                                                                                               Kathy Powell Decl. ¶ 5.
                                      22   86.    And in 2013, the firm began preparing        Tanya Decl. ¶ 26.
                                                  the Barrier Memos and providing them
                                      23          to its investigators (usually Levinson,      David Guthrie Decl. ¶ 6.
                                                  and later, Rick) for use during the
                                      24          investigation of the business.               Whitney Law Decl. ¶¶ 9-12.
                                      25
                                                                                               Kathy Powell Decl. ¶ 10.
                                      26
                                                                                               Rick Decl., ¶ 3.
                                      27   87.    After an investigation was undertaken,       David Guthrie Decl. ¶ 6.
                                                  the responsible attorney would
                                      28
                                                  determine whether the claims presented       Tanya Decl. ¶ 35.
                                                                                      14
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2         by its clients were sufficiently supported
                                       3         to warrant the filing of a lawsuit.        Kathy Powell Decl. ¶ 10.

                                       4                                                    Whitney Law Decl. ¶ 12, Exhibit 4.
                                           88.   If the claims did not warrant a lawsuit or David Guthrie Decl. ¶ 6.
                                       5         if the attorney otherwise did not want to
                                                 file a lawsuit, the firm sent the client a Tanya Decl. ¶ 35.
                                       6
                                                 letter rejecting the case.
                                       7                                                    Kathy Powell Decl. ¶ 11.

                                       8                                                      Whitney Law Decl. ¶ 12, Exhibit 4.
                                           89.   If the attorney believed the client’s        David Guthrie Decl. ¶ 6.
                                       9         claims warranted a lawsuit, a paralegal
                                      10         prepared the complaint to be reviewed        Tanya Decl. ¶ 35.
                                                 by the attorney and then sent it to the
                                      11         client for review.                           Whitney Law Decl. ¶ 12, Exhibit 4.
Gordon Rees Scully Mansukhani, LLP




                                           90.   Once the complaint was approved by the       David Guthrie Decl. ¶ 6.
  633 West Fifth Street, 52nd Floor




                                      12         client, the complaint was filed.
      Los Angeles, CA 90071




                                                                                              Tanya Decl. ¶ 35.
                                      13

                                      14                                                      Whitney Law Decl. ¶ 12, Exhibit 4.
                                           91.   The law firm’s practice of processing        Whitney Law Decl. ¶ 12; Exhibit 4.
                                      15         client claims was memorialized in a
                                                 written checklist created by the firm’s      Tanya Decl. ¶ 28, Exhibit 4.
                                      16         paralegal, Whitney Law, who was the
                                                 person primarily responsible for pre-        David Guthrie Decl. ¶ 6, Exhibit 4.
                                      17
                                                 filing tasks in 2013.
                                      18   92.   Ms. Law provided this checklist to the       Whitney Law Decl. ¶ 12; Exhibit 4.
                                                 other paralegals and legal assistants at
                                      19         the firm who were involved in pre-filing
                                                 matters for their use as well.
                                      20   93.   That checklist continues to reflect the      Whitney Law Decl. ¶ 12; Exhibit 4.
                                      21         process of the firm to today.
                                           94.   Ms. Law also maintains a database of all     Whitney Law Decl. ¶¶ 13; Exhibit 8.
                                      22         potential cases that have been rejected
                                                 by the Moore Law Firm (and Mission
                                      23         Law Firm) since she joined the firm in
                                                 January 2013.
                                      24
                                           95.   Out of the 450+ claims submitted to the      Tanya Decl. ¶ 31, Exhibit 6, Exhibit 7,
                                      25         Law Firms by Ronald Moore from 2009          Exhibit 8.
                                                 to the present, at least 200 were rejected
                                      26         by the Moore Law Firm.                       Whitney Law Decl. ¶ 13; Exhibit 8.

                                      27   96.   When clients do not provide sufficient       Tanya Moore Decl., 35.
                                                 information as to the inaccessible
                                      28
                                                 conditions they encounter at businesses,     Kathy Powell Decl. ¶¶ 8, 12, Exhibit 5.
                                                                                    15
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                   FACT                              SUPPORTING EVIDENCE
                                           No.
                                       2          the Law Firms obtain additional
                                       3          information or refuse to file a lawsuit       Whitney Law Decl. ¶ 5.

                                       4   97.    The Law Firms do not agree to include         Tanya Decl. ¶ 35.
                                                  claims in a complaint they were unable
                                       5          to verify via an independent                  Kathy Powell Decl. ¶ 11.
                                                  investigation of the business or
                                       6
                                                  sufficient evidence provided by their         Whitney Law Decl. ¶¶ 18- 20.
                                       7          client.
                                           98.    In the lawsuits filed by the Law Firms        Tanya Decl. ¶ 35.
                                       8          on behalf of Ronald Moore, the Law
                                                  Firms did not agree to include items in       Kathy Powell Decl. ¶¶ 8, 11, Exhibit 5.
                                       9          the complaint they were unable to verify
                                      10          via an independent investigation of the       Whitney Law Decl. ¶¶ 18- 20.
                                                  business or sufficient evidence provided
                                      11          by Ronald Moore.
Gordon Rees Scully Mansukhani, LLP




                                           99.    In April 2012, the Moore Law Firm’s           Kathy Powell Decl. ¶ 8, Exhibit 5.
  633 West Fifth Street, 52nd Floor




                                      12          paralegal, Kathy Powell, spoke to
      Los Angeles, CA 90071




                                                  Ronald Moore and his now estranged
                                      13          wife, Lynn Moore, to explain that
                                      14          Ronald Moore needed to provide more
                                                  information about his visits to
                                      15          businesses in order for the firm to
                                                  properly investigate his claims as well as
                                      16          prepare complaints.
                                           100.   Kathy Powell wrote to Ronald Moore in         Tanya Decl., ¶ 25, Exhibit 5-2.
                                      17
                                                  April 2012 to confirm her conversation
                                      18          with Ronald and Lynn Moore regarding          Kathy Powell Decl. ¶ 8, Exhibit 5.
                                                  the firm’s practice of requiring Ronald
                                      19          Moore to provide his notes and
                                                  comments of his experiences at the
                                      20          businesses he visited in addition to his
                                                  receipts, stating, in pertinent part, as
                                      21
                                                  follows:
                                      22
                                                  “Per out telephone conversation, I am
                                      23          enclosing copies for the first few pages
                                                  of the complaints recently filed on your
                                      24          behalf against property owners and
                                      25          business owners.

                                      26          The paragraphs beginning ‘While
                                                  visiting …, Plaintiff personally
                                      27          encountered the following barriers’
                                                  comes from your experiences. The list
                                      28          of items (a), (b), (c), etc. following each
                                                                                      16
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                   FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          of these paragraphs are the words I take
                                       3          from your notes and comments. If
                                                  receipts come in blank, I will give you a
                                       4          call and get your comments. (Another
                                                  note: all receipts must be dated either by
                                       5          the facility or you and include the
                                                  address of the Facility.) Without
                                       6
                                                  comments, I can’t send our investigator
                                       7          out to investigate for violations or
                                                  proceed with any action against any
                                       8          entity.

                                       9          On occasion, I will need better details or
                                                  have additional comments after looking
                                      10
                                                  at the photographs provided by the
                                      11          investigation to clarify your complaints
Gordon Rees Scully Mansukhani, LLP




                                                  in the complaint. I will call you on
  633 West Fifth Street, 52nd Floor




                                      12          those occasions.”
      Los Angeles, CA 90071




                                           101.   Ronny Loreto has never obtained or           Tanya Decl., ¶ 36.
                                      13          provided receipts to the Law Firms on
                                      14          behalf of Ronald Moore for any reason,       Ronny Loreto Decl., ¶¶ 3, 18-19.
                                                  including any receipts for businesses.
                                      15                                                       Whitney Law Decl, ¶ 21.

                                      16                                                       Kathy Powell Decl., ¶ 14.
                                      17    ISSUE 5: THE LAW FIRMS’ INVESTIGATORS ONLY CONDUCT PRE-FILING
                                      18   INSPECTIONS AFTER THE CLIENTS VISIT IN ORDER TO VERIFY WHETHER
                                                           THOSE REPORTED VIOLATIONS EXIST
                                      19
                                      20                                       General Practice
                                      21
                                           102.   The Law Firms hire investigators to          Tanya Moore Decl. ¶¶ 26, 35.
                                      22          conduct pre-filing inspections after the     Whitney Law Decl, ¶¶ 4-11.
                                                  clients visit in order to verify whether
                                      23          those reported violations exist.             Meylin Solozobal Decl. ¶¶ 4-9.
                                      24                                                       Rick Decl., ¶¶ 5-8.
                                      25   103.   Pre-filing investigators only visit          Tanya Moore Decl. ¶¶ 26, 35.
                                                  businesses after they are provided with
                                      26          barrier memos or other information from Rick Decl., ¶¶ 5-8.
                                                  the Law Firms detailing what their client
                                      27          experienced.                              Whitney Law Decl, ¶¶ 4-11.
                                      28                                                       Meylin Solozobal Decl. ¶¶ 4-9.
                                                                                     17
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                    FACT                              SUPPORTING EVIDENCE
                                           No.
                                       2

                                       3   104.   Investigators also visit the businesses        Tanya Moore Decl. ¶¶ 26, 35.
                                                  sued after the lawsuit is filed to
                                       4          determine if additional conditions
                                                  relating to the plaintiff’s disability exist
                                       5          at the business that were not
                                                  encountered by the client.
                                       6
                                           105.   If additional post-filing conditions           Tanya Moore Decl. ¶ 35.
                                       7          relating to a plaintiff’s disability are
                                                  identified by investigators, the Law
                                       8          Firms will amend the complaints to
                                                  include these additionally discovered
                                       9          barriers.
                                      10
                                               ISSUE NO. 6: DEFENDANTS TANYA MOORE AND MAREJKA SACKS
                                      11   BELIEVED RONALD MOORE VISITED ZLFRED’S AND WAS SUBSTANTIALLY
Gordon Rees Scully Mansukhani, LLP




                                                              LIMITED IN HIS ABILTIY TO WALK
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           106.   Tanya Moore and Marejka Sacks, relied          Tanya Decl., ¶ 32, Exhibit 9-3 and
                                      14          upon the information provided by               Exhibit 9-6 to 9-7.
                                                  Ronald Moore and believed that he
                                      15          visited Zlfred’s and encountered the           Marejka Sacks Decl., ¶ 24.
                                                  conditions he complained of.
                                      16   107.   Tanya Moore and Marejka Sacks                  Tanya Decl., ¶¶ 7-9, Exhibit 1.
                                                  believed and relied upon the information
                                      17
                                                  provided by Ronald Moore that he was           Marejka Sacks Decl., ¶¶ 24-27.
                                      18          substantially limited in his ability to
                                                  walk.
                                      19   108.   Tanya Moore and Marejka Sacks                  Tanya Decl., ¶¶ 8-10, Exhibit 1 and 2.
                                                  reviewed Ronald Moore’s medical
                                      20          documents and based upon that review,          Marejka Sacks Decl., ¶¶ 24-27.
                                      21          believed Ronald Moore to be disabled.
                                           109.   Tanya Moore and Marejka Sacks                  Tanya Decl., ¶ 8, Exhibit 1.
                                      22          witnessed Ronald Moore’s disability and
                                                  use of a wheelchair, but Tanya Moore           Marejka Sacks Decl., ¶¶ 20-21.
                                      23          also required a doctor’s verification of
                                                  his disability prior to filing any lawsuits
                                      24          on his behalf.
                                      25   110.   Tanya Moore and Marejka Sacks                  Tanya Decl., ¶¶ 11-12, Exhibit 3.
                                                  reviewed the testimony from Dr. Levin
                                      26          regarding Ronald Moore’s disability,           Marejka Sacks Decl., ¶¶ 26-27.
                                                  and believed Ronald Moore to be
                                      27          disabled.
                                      28

                                                                                        18
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                              FACT                  SUPPORTING EVIDENCE
                                           No.
                                       2
                                               ISSUE NO. 7: THE LAW FIRMS HAVE A PATTERN OF PROSECUTING
                                       3         LEGITIMATE LAWSUITS ON RONALD MOORE’S BEHALF AFTER
                                                  CONDUCTING SIMILAR DUE DILIGENCE OVER MANY YEARS
                                       4
                                                  100+ Lawsuits Saniefar Selected To Bring To Trial in this RICO Action
                                       5                                  (Alphabetical Order)
                                       6

                                       7   111.   Saniefar agreed to limited the scope of      Inouye Decl., ¶ 2, Exhibit 131-11 to 131-
                                                  her claims against Defendants in this        13.
                                       8          RICO action from approximately 2,000
                                                  underlying cases to about 95 of Ron’s
                                       9          cases which were identified in Plaintiff’s
                                                  Supplemental Response to Special
                                      10
                                                  Interrogatories dated September 6, 2019.
                                      11   112.   Moore v. A & A Tarzana Plaza                 Tanya Decl., ¶ 49; Exhibits 10-2 and 10-
Gordon Rees Scully Mansukhani, LLP




                                                  Limited Partnership, Big Lots Stores,        3; 10-4 through 10-7; 10-8, 10-9 and 10-
  633 West Fifth Street, 52nd Floor




                                      12          Inc., an Ohio Corporation; PNS               10 through 10-15.
      Los Angeles, CA 90071




                                                  Stores, Inc., A California
                                      13          Corporation; Surinder K. Dhanda,
                                      14          aka Surinder Pal Kaur Dhanda, dba
                                                  Clovis Fair Deal Liquor. On or
                                      15          around May of 2012, the firm received
                                                  Ronald Moore’s receipt and
                                      16          notes/questionnaire from his visits to
                                                  Clovis Fair Deal Liquor & Market and
                                      17          Big Lots.
                                      18   113.   After receiving this information from        Tanya Decl., ¶ 50.
                                                  Ronald Moore, the firm confirmed that
                                      19          barriers identified by Ronald Moore
                                                  were legally valid.
                                      20   114.   Based upon the information the firm          Tanya Decl., ¶¶ 51; Exhibit 10-16;
                                                  received from Ronald Moore, the              Exhibit 10-17 to 10-19; Exhibit 10-20
                                      21
                                                  investigator and other sources, Tanya        through 10-31.
                                      22          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      23          lawsuit on his behalf.
                                           115.   Moore v. A & K Partnership,                  Tanya Decl., ¶¶ 52; Exhibits 11-3 and 11-
                                      24          Mohsinhussein dba Primos Family              4; Exhibits 11-20 through 21, and 11-22
                                      25          Market; Rosalinda Morales dba                through 23; Exhibit 11-2.
                                                  Tacos La Piedad. On or around
                                      26          February 18, 2014 the firm received
                                                  Ronald Moore’s receipt and
                                      27          notes/questionnaire from his visit to
                                                  Primos Family Market and Tacos La
                                      28          Piedad.
                                                                                     19
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   116.   After receiving this information from       Tanya Decl., ¶¶ 53; Exhibit 11-5 through
                                       3          Ronald Moore, the firm created a            6.
                                                  “Barrier Memo” which summarized his
                                       4          claims about encountering barriers
                                                  during his visit to the business.
                                       5   117.   The firm then provided the Barrier          Tanya Decl., ¶¶ 53; Exhibit 11-5 through
                                                  Memo to an investigator in order to visit   6.
                                       6
                                                  the business and confirm whether or not
                                       7          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       8   118.   The investigator returned the Barrier       Tanya Decl., ¶¶ 53; Exhibit 11-5
                                                  Memo to the firm with the right column      through 6.
                                       9          completed with his findings.
                                      10   119.   Based upon the information the firm         Tanya Decl., ¶¶ 54; Exhibit 11-7; Exhibit
                                                  received from Ronald Moore, the             11-8 through 11-19.
                                      11          investigator and other sources, Tanya
Gordon Rees Scully Mansukhani, LLP




                                                  believed that Ronald Moore had valid
  633 West Fifth Street, 52nd Floor




                                      12          case and decided to file a disability
      Los Angeles, CA 90071




                                                  lawsuit on his behalf.
                                      13
                                           120.   Moore v. AJCA 0929, LLC; PEK CC,            Tanya Decl., ¶¶ 55; Exhibits 12-2 and 12-
                                      14          Inc. dba Taft Hwy Chevron; Chevron          5; Exhibits 12-6 through 12-9; Exhibit
                                                  U.S.A. Inc. dba Chevron Station             12-3.
                                      15          #209125; Ravinder Dhaliwal dba
                                                  Subway 27425. On or around February
                                      16          24, 2014, the firm received Ronald
                                                  Moore’s receipt and notes/questionnaire
                                      17
                                                  from his visit to Subway and Taft
                                      18          Highway Chevron Facilities.
                                           121.   After receiving this information from       Tanya Decl., ¶¶ 56; Exhibit 12-10 and
                                      19          Ronald Moore, the firm created a            12-11.
                                                  “Barrier Memo” which summarized his
                                      20          claims about encountering barriers
                                                  during his visit to the business.
                                      21
                                           122.   The firm then provided the Barrier          Tanya Decl., ¶¶ 56; Exhibit 12-10 and
                                      22          Memo to an investigator in order to visit   12-11.
                                                  the business and confirm whether or not
                                      23          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      24   123.   The investigator returned the Barrier       Tanya Decl., ¶¶ 56; Exhibit 12-10 and
                                      25          Memo to the firm with the right column      12-11.
                                                  completed with his findings.
                                      26   124.   Based upon the information the firm         Tanya Decl., ¶¶ 57; Exhibit 12-4; Exhibit
                                                  received from Ronald Moore, the             12-13 through 12-23.
                                      27          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      28

                                                                                    20
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          case and decided to file a disability
                                       3          lawsuit on his behalf.
                                           125.   Moore v. Albashah dba 1 Start Mini          Tanya Decl., ¶¶ 58; Exhibit 13-2; Exhibit
                                       4          Mart. On or around February 18, 2014,       13-3 and 13-4; Exhibit 13-5.
                                                  the firm received Ronald Moore’s
                                       5          receipt and notes/questionnaire from his
                                                  visit to 1 Star Mini Mart.
                                       6
                                           126.   After receiving this information from       Tanya Decl., ¶¶ 59; Exhibit 13-6 and 13-
                                       7          Ronald Moore, the firm created a            7.
                                                  “Barrier Memo” which summarized his
                                       8          claims about encountering barriers
                                                  during his visit to the business.
                                       9   127.   The firm then provided the Barrier          Tanya Decl., ¶¶ 59; Exhibit 13-6 and 13-
                                      10          Memo to an investigator in order to visit   7.
                                                  the business and confirm whether or not
                                      11          the barriers identified by Ronald Moore
Gordon Rees Scully Mansukhani, LLP




                                                  were legally valid.
  633 West Fifth Street, 52nd Floor




                                      12   128.   The investigator returned the Barrier       Tanya Decl., ¶¶ 59; Exhibit 13-6 and 13-
      Los Angeles, CA 90071




                                                  Memo to the firm with the right column      7.
                                      13
                                                  completed with his findings.
                                      14   129.   Based upon the information the firm         Tanya Decl., ¶¶ 60; Exhibit 13-8 and 13-
                                                  received from Ronald Moore, the             19 through 13-26; Exhibit 13-9 through
                                      15          investigator and other sources, Tanya       13-18.
                                                  believed that Ronald Moore had valid
                                      16          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      17
                                           130.     Moore v. AMI LTD, A California            Tanya Decl., ¶¶ 60; Exhibit 14-2; Exhibit
                                      18          Limited Partnership; Big 5 Corp. dba        14-3; Exhibit 14-4 through 14-5.
                                                  Big 5 Sporting Goods. On or around
                                      19          July 31, 2013, the firm received Ronald
                                                  Moore’s receipt from his visits to Big 5
                                      20          of September 14 and September 26,
                                      21          2012.
                                           131.   After receiving this information from       Tanya Decl., ¶¶ 62; Exhibit 14-6 and 14-
                                      22          Ronald Moore, the firm created a            7
                                                  “Barrier Memo” which summarized his
                                      23          claims about encountering barriers
                                                  during his visit to the business.
                                      24
                                           132.   The firm then provided the Barrier          Tanya Decl., ¶¶ 62; Exhibit 14-6 and 14-
                                      25          Memo to an investigator in order to visit   7.
                                                  the business and confirm whether or not
                                      26          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      27   133.   The investigator returned the Barrier       Tanya Decl., ¶¶ 62; Exhibit 14-6 and 14-
                                                  Memo to the firm with the right column      7.
                                      28
                                                  completed with his findings.
                                                                                    21
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   134.   Based upon the information the firm         Tanya Decl., ¶¶ 63; Exhibit 14-8 through
                                       3          received from Ronald Moore, the             14-17.
                                                  investigator and other sources, Tanya
                                       4          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       5          lawsuit on his behalf.
                                           135.   Moore v. Singh dba Gas N Save. On           Tanya Decl., ¶¶ 64; Exhibit 15-2; Exhibit
                                       6
                                                  or around January 14, 2013, the firm        15-3 through 15-4; Exhibit 15-5.
                                       7          received Ronald Moore’s receipt and
                                                  notes/questionnaire from his visit to Gas
                                       8          N Save.
                                           136.   After receiving this information from       Tanya Decl., ¶¶ 65; Exhibit 15-6.
                                       9          Ronald Moore, the firm created a
                                      10          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      11          during his visit to the business.
Gordon Rees Scully Mansukhani, LLP




                                           137.   The firm then provided the Barrier          Tanya Decl., ¶¶ 65; Exhibit 15-6.
  633 West Fifth Street, 52nd Floor




                                      12          Memo to an investigator in order to visit
      Los Angeles, CA 90071




                                                  the business and confirm whether or not
                                      13          the barriers identified by Ronald Moore
                                      14          were legally valid.
                                           138.   The investigator returned the Barrier       Tanya Decl., ¶¶ 65; Exhibit 15-6.
                                      15          Memo to the firm with the right column
                                                  completed with his findings.
                                      16   139.   Based upon the information the firm         Tanya Decl., ¶¶ 66; Exhibit 15-7; Exhibit
                                                  received from Ronald Moore, the             15-8 through 15-18.
                                      17
                                                  investigator and other sources, Tanya
                                      18          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      19          lawsuit on his behalf.
                                           140.   Moore v. Armey, Gill dba Arco. On or        Tanya Decl., ¶¶ 67; Exhibit 16-2; Exhibit
                                      20          around August 12, 2013, the firm            16-3 through 16-4.
                                      21          received Ronald Moore’s receipt and
                                                  notes/questionnaire from his visit to
                                      22          Arco.
                                           141.   After receiving this information from       Tanya Decl., ¶¶ 68; Exhibit 16-5.
                                      23          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      24          claims about encountering barriers
                                      25          during his visit to the business.
                                           142.   The firm then provided the Barrier          Tanya Decl., ¶¶ 68; Exhibit 16-5.
                                      26          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      27          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      28

                                                                                    22
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   143.   The investigator returned the Barrier       Tanya Decl., ¶¶ 68; Exhibit 16-5.
                                       3          Memo to the firm with the right column
                                                  completed with his findings.
                                       4   144.   Based upon the information the firm         Tanya Decl., ¶¶ 69; Exhibit 16-6 through
                                                  received from Ronald Moore, the             16-14; Exhibit 16-15 through 16-24.
                                       5          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       6
                                                  case and decided to file a disability
                                       7          lawsuit on his behalf.
                                           145.   Moore v. B & S Fresh Investments            Tanya Decl., ¶¶ 70; Exhibit 17-2.
                                       8          (Bobby Salazar’s). On or around
                                                  September of 2010, the firm received
                                       9          Ronald Moore’s receipt and
                                      10          notes/questionnaire from his visit to
                                                  Bobby Salazar’s.
                                      11   146.   After receiving this information from       Tanya Decl., ¶¶ 71.
Gordon Rees Scully Mansukhani, LLP




                                                  Ronald Moore, I called him to obtain
  633 West Fifth Street, 52nd Floor




                                      12          information regarding his claims about
      Los Angeles, CA 90071




                                                  encountering barriers during his visit to
                                      13          the business.
                                      14   147.   The firm then conducted investigation to    Tanya Decl., ¶¶ 71.
                                                  confirm whether or not the barriers
                                      15          identified by Ronald Moore were legally
                                                  valid.
                                      16   148.   Based upon the information the firm         Tanya Decl., ¶¶ 72; Exhibit 17-3;
                                                  received from Ronald Moore, the             Exhibit 17-4 to 17-7; Exhibit 17-8 to 17-
                                      17
                                                  investigator and other sources, Tanya       20.
                                      18          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      19          lawsuit on his behalf.
                                           149.   Moore v. Jasvinder Singh Bhangu dba         Tanya Decl., ¶¶ 73; Exhibit 18-2; Exhibit
                                      20          A-1 Liquor. On or around February 28,       18-3 through 18-4; Exhibit 18-5.
                                      21          2014, the firm received Ronald Moore’s
                                                  receipt and notes/questionnaire from his
                                      22          visit to A-1 Liquors.
                                           150.   After receiving this information from       Tanya Decl., ¶¶ 74; Exhibit 18-6.
                                      23          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      24          claims about encountering barriers
                                      25          during his visit to the business.
                                           151.   The firm then provided the Barrier          Tanya Decl., ¶¶ 74; Exhibit 18-6.
                                      26          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      27          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      28

                                                                                    23
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   152.   The investigator returned the Barrier       Tanya Decl., ¶¶ 74; Exhibit 18-6.
                                       3          Memo to the firm with the right column
                                                  completed with his findings.
                                       4   153.   Based upon the information the firm         Tanya Decl., ¶¶ 75; Exhibit 18-7 through
                                                  received from Ronald Moore, the             18-15; Exhibit 18-16 through 18-25.
                                       5          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       6
                                                  case and decided to file a disability
                                       7          lawsuit on his behalf.
                                           154.   Moore v. Beal Properties, Inc., A           Tanya Decl., ¶¶ 76; Exhibit 19-2 through
                                       8          California Corporation, Chahal dba          19-5; Exhibit 19-6 through 19-7; Exhibit
                                                  Johnny Quik #117. Between April of          19-8.
                                       9          2012 and end of 2013, the firm received
                                      10          several of Ronald Moore’s receipts and
                                                  notes/questionnaire from his visit to
                                      11          Johnny Quik 117.
Gordon Rees Scully Mansukhani, LLP




                                           155.   After receiving this information from       Tanya Decl., ¶¶ 77; Exhibit 19-9 through
  633 West Fifth Street, 52nd Floor




                                      12          Ronald Moore, the firm created a            19-10; Exhibit 19-11 through 19-12.
                                                  “Barrier Memo” which summarized his
      Los Angeles, CA 90071




                                      13          claims about encountering barriers
                                      14          during his visit to the business.
                                           156.   The firm then provided the Barrier          Tanya Decl., ¶¶ 77; Exhibit 19-9 through
                                      15          Memo to an investigator in order to visit   19-10; Exhibit 19-11 through 19-12.
                                                  the business and confirm whether or not
                                      16          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      17
                                           157.   The investigator returned the Barrier       Tanya Decl., ¶¶ 77; Exhibit 19-9 through
                                      18          Memo to the firm with the right column      19-10; Exhibit 19-11 through 19-12.
                                                  completed with his findings.
                                      19   158.   Based upon the information the firm         Tanya Decl., ¶¶ 78; Exhibit 19-13;
                                                  received from Ronald Moore, the             Exhibit 19-14 through 19-23; Exhibit 19-
                                      20          investigator and other sources, Tanya       24 through 19-34.
                                      21          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      22          lawsuit on his behalf.
                                           159.   Moore v. Beal Properties, Inc.; Singh       Tanya Decl., ¶¶ 79; Exhibit 20-2; Exhibit
                                      23          dba Johnny Quik #155. On or around          20-3 through 20-4.
                                                  August 9, 2013, the firm received
                                      24          Ronald Moore’s receipt and
                                      25          notes/questionnaire from his visit to
                                                  Johnny Quik #155.
                                      26   160.   After receiving this information from       Tanya Decl., ¶¶ 80; Exhibit 20-5; Exhibit
                                                  Ronald Moore, the firm created a            20-6.
                                      27          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      28
                                                  during his visit to the business.
                                                                                    24
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   161.   The firm then provided the Barrier          Tanya Decl., ¶¶ 80; Exhibit 20-5; Exhibit
                                       3          Memo to an investigator in order to visit   20-6.
                                                  the business and confirm whether or not
                                       4          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       5   162.   The investigator returned the Barrier       Tanya Decl., ¶¶ 80; Exhibit 20-5; Exhibit
                                                  Memo to the firm with the right column      20-6.
                                       6
                                                  completed with his findings.
                                       7   163.   Based upon the information the firm         Tanya Decl., ¶¶ 81; Exhibit 20-7 through
                                                  received from Ronald Moore, the             20-12; Exhibit 20-13 through 20-22.
                                       8          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       9          case and decided to file a disability
                                      10          lawsuit on his behalf.
                                           164.   Moore v. Singh Bhaurla dba Elite            Tanya Decl., ¶¶ 82; Exhibit 21-2; Exhibit
                                      11          Liquors & Van Ness Investment               21-3 through 21-4.
Gordon Rees Scully Mansukhani, LLP




                                                  Company. On or around August 12,
  633 West Fifth Street, 52nd Floor




                                      12          2013, the firm received Ronald Moore’s
      Los Angeles, CA 90071




                                                  receipt and notes/questionnaire from his
                                      13          visit to Elite Liquors.
                                      14   165.   After receiving this information from       Tanya Decl., ¶¶ 83; Exhibit 21-5.
                                                  Ronald Moore, the firm created a
                                      15          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      16          during his visit to the business.
                                           166.   The firm then provided the Barrier          Tanya Decl., ¶¶ 83; Exhibit 21-5.
                                      17
                                                  Memo to an investigator in order to visit
                                      18          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      19          were legally valid.
                                           167.   The investigator returned the Barrier       Tanya Decl., ¶¶ 83; Exhibit 21-5.
                                      20          Memo to the firm with the right column
                                      21          completed with his findings.
                                           168.   Based upon the information the firm         Tanya Decl., ¶¶ 84; Exhibit 21-6 through
                                      22          received from Ronald Moore, the             21-15.
                                                  investigator and other sources, Tanya
                                      23          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      24          lawsuit on his behalf.
                                      25   169.   Moore v. Borrelli; Rivera dba El            Tanya Decl., ¶¶ 85; Exhibit 22-3; Exhibit
                                                  Ranchito Bakery. On or around June          22-4 through 22-5; Exhibit 22-6.
                                      26          10, 2014 the firm received Ronald
                                                  Moore’s receipt and notes/questionnaire
                                      27          from his visit to El Ranchito Bakery.
                                           170.   After receiving this information from       Tanya Decl., ¶¶ 86; Exhibit 22-7.
                                      28
                                                  Ronald Moore, the firm created a
                                                                                    25
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized his
                                       3          claims about encountering barriers
                                                  during his visit to the business.
                                       4   171.   The firm then provided the Barrier          Tanya Decl., ¶¶ 86; Exhibit 22-7.
                                                  Memo to an investigator in order to visit
                                       5          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       6
                                                  were legally valid.
                                       7   172.   The investigator returned the Barrier       Tanya Decl., ¶¶ 86; Exhibit 22-7.
                                                  Memo to the firm with the right column
                                       8          completed with his findings.
                                           173.   Based upon the information the firm         Tanya Decl., ¶¶ 87; Exhibit 22-8 through
                                       9          received from Ronald Moore, the             22-16; Exhibit 22-27 through 22-26.
                                      10          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      11          case and decided to file a disability
Gordon Rees Scully Mansukhani, LLP




                                                  lawsuit on his behalf.
  633 West Fifth Street, 52nd Floor




                                      12   174.   Moore v. Hassan Chaibi, dba Sunrise         Tanya Decl., ¶¶ 88; Exhibit 23-2; Exhibit
      Los Angeles, CA 90071




                                                  Mini Mart. On or around March 28,           23-3 through 23-4; Exhibit 23-5.
                                      13
                                                  2013, the firm received Ronald Moore’s
                                      14          receipt and notes/questionnaire from his
                                                  visit to Sunrise Mini Mart.
                                      15   175.   After receiving this information from       Tanya Decl., ¶¶ 89; Exhibit 23-6; Exhibit
                                                  Ronald Moore, the firm created a            23-7.
                                      16          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      17
                                                  during his visit to the business.
                                      18   176.   The firm then provided the Barrier          Tanya Decl., ¶¶ 89; Exhibit 23-6; Exhibit
                                                  Memo to an investigator in order to visit   23-7.
                                      19          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      20          were legally valid.
                                      21   177.   The investigator returned the Barrier       Tanya Decl., ¶¶ 89; Exhibit 23-6; Exhibit
                                                  Memo to the firm with the right column      23-7.
                                      22          completed with his findings.
                                           178.   Based upon the information the firm         Tanya Decl., ¶¶ 90; Exhibit 23-8 through
                                      23          received from Ronald Moore, the             23-18.
                                                  investigator and other sources, Tanya
                                      24
                                                  believed that Ronald Moore had valid
                                      25          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      26   179.   Moore v. Chan’s Cedar Chinese Food,         Tanya Decl., ¶¶ 91; Exhibit 24-2; Exhibit
                                                  LLC. On or around February 5, 2013,         24-3 through 24-4; Exhibit 24-5.
                                      27          the firm received Ronald Moore’s
                                                  receipt and notes/questionnaire from his
                                      28
                                                  visit to Chan’s Cedar Chinese Food.
                                                                                    26
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   180.   After receiving this information from       Tanya Decl., ¶¶ 92; Exhibit 24-6 through
                                       3          Ronald Moore, the firm created a            24-8; Exhibit 24-9 through 24-11.
                                                  “Barrier Memo” which summarized his
                                       4          claims about encountering barriers
                                                  during his visit to the business.
                                       5   181.   The firm then provided the Barrier          Tanya Decl., ¶¶ 92; Exhibit 24-6 through
                                                  Memo to an investigator in order to visit   24-8; Exhibit 24-9 through 24-11.
                                       6
                                                  the business and confirm whether or not
                                       7          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       8   182.   The investigator returned the Barrier       Tanya Decl., ¶¶ 92; Exhibit 24-6 through
                                                  Memo to the firm with the right column      24-8; Exhibit 24-9 through 24-11.
                                       9          completed with his findings.
                                      10   183.   Based upon the information the firm         Tanya Decl., ¶¶ 93; Exhibit 24-15;
                                                  received from Ronald Moore, the             Exhibit 24-16 through 24-35; Exhibit 24-
                                      11          investigator and other sources, Tanya       36 through 24-47.
Gordon Rees Scully Mansukhani, LLP




                                                  believed that Ronald Moore had valid
  633 West Fifth Street, 52nd Floor




                                      12          case and decided to file a disability
      Los Angeles, CA 90071




                                                  lawsuit on his behalf.
                                      13
                                           184.   Moore v. Cisneros dba Serrano               Tanya Decl., ¶¶ 94; Exhibit 25-2 through
                                      14          Chipotle Mexican Restaurant. On or          25-5; Exhibit 25-2 through 25-5.
                                                  around February 2012, the firm received
                                      15          Ronald Moore’s receipts and
                                                  notes/questionnaire from his visit to
                                      16          Serrano Chipotle.
                                           185.   After receiving this information from       Tanya Decl., ¶¶ 95
                                      17
                                                  Ronald Moore, the firm investigated and
                                      18          confirmed the barriers Ronald Moore
                                                  encountered as legally valid.
                                      19   186.   Based upon the information the firm         Tanya Decl., ¶¶ 96; Exhibit 25-6 through
                                                  received from Ronald Moore, the             25-15.
                                      20          investigator and other sources, Tanya
                                      21          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      22          lawsuit on his behalf.
                                           187.   Moore v. Cloud, Rodas, dba K&C              Tanya Decl., ¶¶ 97; Exhibit 26-2 through
                                      23          House of Donuts. Between May of             26-3; Exhibits 26-4 through 26-6;
                                                  2010 and end of 2012, the firm received     Exhibit 26-7 and 26-8.
                                      24          several Ronald Moore’s receipts and
                                      25          notes/questionnaire from his visits to
                                                  House of Donuts.
                                      26   188.   After receiving this information from       Tanya Decl., ¶¶ 98.
                                                  Ronald Moore, the firm engaged an
                                      27          investigator in order to inspect the
                                                  business and confirm whether or not the
                                      28

                                                                                    27
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          barriers identified by Ronald Moore
                                       3          were legally valid.
                                           189.   Based upon the information the firm         Tanya Decl., ¶¶ 99; Exhibit 26-9 through
                                       4          received from Ronald Moore, the             26-19; Exhibit 26-20 through 26-30.
                                                  investigator and other sources, Tanya
                                       5          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       6
                                                  lawsuit on his behalf.
                                       7   190.   Moore v. CST California Stations,           Tanya Decl., ¶¶ 100; Exhibit 27-2;
                                                  Inc., dba Valero California Retail          Exhibit 27-3 through 27-4; Exhibit 27-
                                       8          Company. On or around July 1, 2014,         5.
                                                  the firm received Ronald Moore’s
                                       9          receipt and notes/questionnaire from his
                                      10          visit to Valero Gas Station.
                                           191.   After receiving this information from       Tanya Decl., ¶¶ 101; Exhibit 27-6
                                      11          Ronald Moore, the firm created a            through 27-8.
Gordon Rees Scully Mansukhani, LLP




                                                  “Barrier Memo” which summarized his
  633 West Fifth Street, 52nd Floor




                                      12          claims about encountering barriers
      Los Angeles, CA 90071




                                                  during his visit to the business.
                                      13
                                           192.   The firm then provided the Barrier          Tanya Decl., ¶¶ 101; Exhibit 27-6
                                      14          Memo to an investigator in order to visit   through 27-8.
                                                  the business and confirm whether or not
                                      15          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      16   193.   The investigator returned the Barrier       Tanya Decl., ¶¶ 101; Exhibit 27-6
                                                  Memo to the firm with the right column      through 27-8.
                                      17
                                                  completed with his findings.
                                      18   194.   Based upon the information the firm         Tanya Decl., ¶¶ 102; Exhibit 27-9;
                                                  received from Ronald Moore, the             Exhibit 27-10 through 27-19.
                                      19          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      20          case and decided to file a disability
                                      21          lawsuit on his behalf.
                                           195.   Moore v. DeSantis; Avonce dba M-N-          Tanya Decl., ¶¶ 103; Exhibit 28-2;
                                      22          M Shear & Clipper Cuts; Singh dba           Exhibit 28-3 through 28-6; Exhibit 28-
                                                  Squire Liquor. On or around February        7.
                                      23          11, 2014, the firm received Ronald
                                                  Moore’s receipts and
                                      24          notes/questionnaire from his visit to
                                      25          MNM Shear & Clipper Cuts and Squire
                                                  Liquor.
                                      26   196.   After receiving this information from       Tanya Decl., ¶¶ 104; Exhibit 28-8
                                                  Ronald Moore, the firm created a            through 28-9.
                                      27          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      28
                                                  during his visit to the business.
                                                                                    28
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   197.   The firm then provided the Barrier          Tanya Decl., ¶¶ 104; Exhibit 28-8
                                       3          Memo to an investigator in order to visit   through 28-9.
                                                  the business and confirm whether or not
                                       4          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       5   198.   The investigator returned the Barrier       Tanya Decl., ¶¶ 104; Exhibit 28-8
                                                  Memo to the firm with the right column      through 28-9.
                                       6
                                                  completed with his findings.
                                       7   199.   Based upon the information the firm         Tanya Decl., ¶¶ 105; Exhibit 28-10
                                                  received from Ronald Moore, the             through 28-20.
                                       8          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       9          case and decided to file a disability
                                      10          lawsuit on his behalf.
                                           200.   Moore v. Singh Dhaliwal dba Fresno          Tanya Decl., ¶¶ 106; Exhibit 29-2;
                                      11          Gas & Liquor. On or around July 1,          Exhibit 29-3 through 29-4; Exhibit 29-5.
Gordon Rees Scully Mansukhani, LLP




                                                  2014, the firm received Ronald Moore’s
  633 West Fifth Street, 52nd Floor




                                      12          receipt and notes/questionnaire from his
      Los Angeles, CA 90071




                                                  visit to Fresno Gas & Liquor.
                                      13
                                           201.   After receiving this information from       Tanya Decl., ¶¶ 107; Exhibit 29-6;
                                      14          Ronald Moore, the firm created a            Exhibit 29-7.
                                                  “Barrier Memo” which summarized his
                                      15          claims about encountering barriers
                                                  during his visit to the business.
                                      16   202.   The firm then provided the Barrier          Tanya Decl., ¶¶ 107; Exhibit 29-6;
                                                  Memo to an investigator in order to visit   Exhibit 29-7.
                                      17
                                                  the business and confirm whether or not
                                      18          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      19   203.   The investigator returned the Barrier       Tanya Decl., ¶¶ 107; Exhibit 29-6;
                                                  Memo to the firm with the right column      Exhibit 29-7.
                                      20          completed with his findings.
                                      21   204.   Based upon the information the firm         Tanya Decl., ¶¶ 108; Exhibit 29-8;
                                                  received from Ronald Moore, the             Exhibit 29-9 through 29-18.
                                      22          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      23          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      24
                                           205.   Moore v. Dhillon (Fig Tree Liquor,          Tanya Decl., ¶¶ 109; Exhibit 30-2 and
                                      25          Baskin-Robbins). On or around March         30-3; Exhibit 30-4 through 30-8.
                                                  11, 2014, the firm received Ronald
                                      26          Moore’s receipt and notes/questionnaire
                                                  from his visits to Baskin-Robbins and
                                      27          Fig Tree Liquor.
                                           206.   After receiving this information from       Tanya Decl., ¶¶ 110; Exhibit 30-9
                                      28
                                                  Ronald Moore, the firm created a            through 30-11.
                                                                                    29
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized his
                                       3          claims about encountering barriers
                                                  during his visit to the business.
                                       4   207.   The firm then provided the Barrier          Tanya Decl., ¶¶ 110; Exhibit 30-9
                                                  Memo to an investigator in order to visit   through 30-11.
                                       5          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       6
                                                  were legally valid.
                                       7   208.   The investigator returned the Barrier       Tanya Decl., ¶¶ 110; Exhibit 30-9
                                                  Memo to the firm with the right column      through 30-11.
                                       8          completed with his findings.
                                           209.   Based upon the information the firm         Tanya Decl., ¶¶ 111; Exhibit 30-12;
                                       9          received from Ronald Moore, the             Exhibit 30-13 through 30-24.
                                      10          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      11          case and decided to file a disability
Gordon Rees Scully Mansukhani, LLP




                                                  lawsuit on his behalf.
  633 West Fifth Street, 52nd Floor




                                      12   210.   Moore v. Dhillon Brothers, No. 1,           Tanya Decl., ¶¶ 112; Exhibit 31-2;
      Los Angeles, CA 90071




                                                  LLC, Rascon dba The Green Mile              Exhibit 31-3; Exhibit 31-4; Exhibits 31-
                                      13
                                                  Smoke Shop; Wong dba Bamboo                 5 through 31-10; Exhibit 31-11.
                                      14          Garden Restaurant, Save Mart
                                                  Supermarkets. On or around March
                                      15          11, 2014, the firm received Ronald
                                                  Moore’s receipt and notes/questionnaire
                                      16          from his visit to Bamboo Garden
                                                  Restaurant and The Green Mile
                                      17
                                                  Smokeshop.
                                      18   211.   After receiving this information from       Tanya Decl., ¶¶ 113; Exhibit 31-12
                                                  Ronald Moore, the firm created a            through 31-14.
                                      19          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      20          during his visit to the business.
                                      21   212.   The firm then provided the Barrier          Tanya Decl., ¶¶ 113; Exhibit 31-12
                                                  Memo to an investigator in order to visit   through 31-14.
                                      22          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      23          were legally valid.
                                           213.   The investigator returned the Barrier       Tanya Decl., ¶¶ 113; Exhibit 31-12
                                      24          Memo to the firm with the right column      through 31-14.
                                      25          completed with his findings.
                                           214.   Based upon the information the firm         Tanya Decl., ¶¶ 114; Exhibit 31-15
                                      26          received from Ronald Moore, the             through 31-23; Exhibit 31-24 through
                                                  investigator and other sources, Tanya       31-35.
                                      27          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      28
                                                  lawsuit on his behalf.
                                                                                    30
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   215.   Moore v. Dollar Tree Stores, Inc. On        Tanya Decl., ¶¶ 115; Exhibit 32-2
                                       3          or around June of 2013, the firm            through 32-3; Exhibit 32-4 through 32-5.
                                                  received Ronald Moore’s receipt and
                                       4          notes/questionnaire from his visit to
                                                  Dollar Tree Store.
                                       5   216.   After receiving this information from       Tanya Decl., ¶¶ 116; Exhibit 32-6
                                                  Ronald Moore, the firm created a            through 32-7.
                                       6
                                                  “Barrier Memo” which summarized his
                                       7          claims about encountering barriers
                                                  during his visit to the business.
                                       8   217.   The firm then provided the Barrier          Tanya Decl., ¶¶ 116; Exhibit 32-6
                                                  Memo to an investigator in order to visit   through 32-7.
                                       9          the business and confirm whether or not
                                      10          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      11   218.   The investigator returned the Barrier       Tanya Decl., ¶¶ 116; Exhibit 32-6
Gordon Rees Scully Mansukhani, LLP




                                                  Memo to the firm with the right column      through 32-7.
  633 West Fifth Street, 52nd Floor




                                      12          completed with his findings.
      Los Angeles, CA 90071




                                           219.   Based upon the information the firm         Tanya Decl., ¶¶ 117; Exhibit 32-10
                                      13
                                                  received from Ronald Moore, the             through 32-19.
                                      14          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      15          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      16   220.   Moore v. Karakashian dba Dollar             Tanya Decl., ¶¶ 118; Exhibit 33-2;
                                                  Place. On or around July 3, 2014, the       Exhibit 33-3 through 33-4; Exhibit 33-5.
                                      17
                                                  firm received Ronald Moore’s receipt
                                      18          and notes/questionnaire from his visit to
                                                  Dollar Place.
                                      19   221.   After receiving this information from       Tanya Decl., ¶¶ 119; Exhibit 33-6;
                                                  Ronald Moore, the firm created a            Exhibit 33-7.
                                      20          “Barrier Memo” which summarized his
                                      21          claims about encountering barriers
                                                  during his visit to the business.
                                      22   222.   The firm then provided the Barrier          Tanya Decl., ¶¶ 119; Exhibit 33-6;
                                                  Memo to an investigator in order to visit   Exhibit 33-7.
                                      23          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      24          were legally valid.
                                      25   223.   The investigator returned the Barrier       Tanya Decl., ¶¶ 119; Exhibit 33-6;
                                                  Memo to the firm with the right column      Exhibit 33-7.
                                      26          completed with his findings.
                                           224.   Based upon the information the firm         Tanya Decl., ¶¶ 120; Exhibit 33-8;
                                      27          received from Ronald Moore, the             Exhibit 33-9 through 33-18.
                                                  investigator and other sources, Tanya
                                      28
                                                  believed that Ronald Moore had valid
                                                                                    31
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                            SUPPORTING EVIDENCE
                                           No.
                                       2          case and decided to file a disability
                                       3          lawsuit on his behalf.
                                           225.   Moore v. El Toro Partners, Inc. dba         Tanya Decl., ¶¶ 121; Exhibit 34-2;
                                       4          El Toro Café. On or around May 29,          Exhibit 34-3 through 34-5; Exhibit 34-
                                                  2014, the firm received Ronald Moore’s      6.
                                       5          receipt and notes/questionnaire from his
                                                  visit to El Toro Cafe.
                                       6
                                           226.   After receiving this information from       Tanya Decl., ¶¶ 122; Exhibit 34-7
                                       7          Ronald Moore, the firm created a            through 34-8.
                                                  “Barrier Memo” which summarized his
                                       8          claims about encountering barriers
                                                  during his visit to the business.
                                       9   227.   The firm then provided the Barrier          Tanya Decl., ¶¶ 122; Exhibit 34-7
                                      10          Memo to an investigator in order to visit   through 34-8.
                                                  the business and confirm whether or not
                                      11          the barriers identified by Ronald Moore
Gordon Rees Scully Mansukhani, LLP




                                                  were legally valid.
  633 West Fifth Street, 52nd Floor




                                      12   228.   The investigator returned the Barrier       Tanya Decl., ¶¶ 122; Exhibit 34-7
      Los Angeles, CA 90071




                                                  Memo to the firm with the right column      through 34-8.
                                      13
                                                  completed with his findings.
                                      14   229.   Based upon the information the firm         Tanya Decl., ¶¶ 123; Exhibit 34-9;
                                                  received from Ronald Moore, the             Exhibit 34-10 through 34-20.
                                      15          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      16          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      17
                                           230.   Moore v. Shop N Save. On or around          Tanya Decl., ¶¶ 124; Exhibit 35-2;
                                      18          August 9, 2013, the firm received           Exhibit 35-3.
                                                  Ronald Moore’s receipt and
                                      19          notes/questionnaire from his visit to
                                                  Shop N Save Liquor.
                                      20   231.   After receiving this information from       Tanya Decl., ¶¶ 125; Exhibit 35-5
                                      21          Ronald Moore, the firm created a            through 35-6.
                                                  “Barrier Memo” which summarized his
                                      22          claims about encountering barriers
                                                  during his visit to the business.
                                      23   232.   The firm then provided the Barrier          Tanya Decl., ¶¶ 125; Exhibit 35-5
                                                  Memo to an investigator in order to visit   through 35-6.
                                      24
                                                  the business and confirm whether or not
                                      25          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      26   233.   The investigator returned the Barrier       Tanya Decl., ¶¶ 125; Exhibit 35-5
                                                  Memo to the firm with the right column      through 35-6.
                                      27          completed with his findings.
                                      28

                                                                                    32
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   234.   Based upon the information the firm         Tanya Decl., ¶¶ 126; Exhibit 35-7
                                       3          received from Ronald Moore, the             through 35-15; Exhibit 35-16 through
                                                  investigator and other sources, Tanya       35-25.
                                       4          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       5          lawsuit on his behalf.
                                           235.   Moore v. Elite Vapor Shop, Inc.,            Tanya Decl., ¶¶ 127; Exhibit 36-2;
                                       6
                                                  Bullard Palm Investors. On or around        Exhibit 36-3 through 36-4; Exhibit 36-5.
                                       7          July 1, 2014, the firm received Ronald
                                                  Moore’s receipt and notes/questionnaire
                                       8          from his visit to Elite Vapor Shop.
                                           236.   After receiving this information from       Tanya Decl., ¶¶ 128; Exhibit 36-6
                                       9          Ronald Moore, the firm created a            through 36-7.
                                      10          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      11          during his visit to the business.
Gordon Rees Scully Mansukhani, LLP




                                           237.   The firm then provided the Barrier          Tanya Decl., ¶¶ 128; Exhibit 36-6
  633 West Fifth Street, 52nd Floor




                                      12          Memo to an investigator in order to visit   through 36-7.
      Los Angeles, CA 90071




                                                  the business and confirm whether or not
                                      13          the barriers identified by Ronald Moore
                                      14          were legally valid.
                                           238.   The investigator returned the Barrier       Tanya Decl., ¶¶ 128; Exhibit 36-6
                                      15          Memo to the firm with the right column      through 36-7.
                                                  completed with his findings.
                                      16   239.   Based upon the information the firm         Tanya Decl., ¶¶ 129; Exhibit 36-8;
                                                  received from Ronald Moore, the             Exhibit 36-9 through 36-18.
                                      17
                                                  investigator and other sources, Tanya
                                      18          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      19          lawsuit on his behalf.
                                           240.   Moore v. E-Z-N Quick. On or around          Tanya Decl., ¶¶ 130; Exhibit 37-2 and
                                      20          March of 2012, the firm received Ronald     37-3; Exhibits 37-2 and 37-4.
                                      21          Moore’s receipt and notes/questionnaire
                                                  from his visit to EZ N Quick.
                                      22   241.   After receiving this information from       Tanya Decl., ¶¶ 131; Exhibit 37-5.
                                                  Ronald Moore, the firm created a
                                      23          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      24          during his visit to the business.
                                      25   242.   The firm then provided the Barrier          Tanya Decl., ¶¶ 131; Exhibit 37-5.
                                                  Memo to an investigator in order to visit
                                      26          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      27          were legally valid.
                                      28

                                                                                    33
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   243.   The investigator returned the Barrier       Tanya Decl., ¶¶ 131; Exhibit 37-5.
                                       3          Memo to the firm with the right column
                                                  completed with his findings.
                                       4   244.   Based upon the information the firm         Tanya Decl., ¶¶ 132; Exhibit 37-6;
                                                  received from Ronald Moore, the             Exhibit 37-7 through 37-16.
                                       5          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       6
                                                  case and decided to file a disability
                                       7          lawsuit on his behalf.
                                           245.   Moore v. Fajita Fiesta Mexican Grill        Tanya Decl., ¶¶ 133; Exhibits 38-2 and
                                       8          & Cantina. On or around August of           38-6; Exhibit 38-3 through 38-6; Exhibit
                                                  2010, the firm received Ronald Moore’s      38-7, and 38-8.
                                       9          receipt and notes/questionnaire from his
                                      10          visits to Fajita Fiesta.
                                           246.   After receiving this information from       Tanya Decl., ¶¶ 134
                                      11          Ronald Moore, the firm confirmed
Gordon Rees Scully Mansukhani, LLP




                                                  validity of his claims about encountering
  633 West Fifth Street, 52nd Floor




                                      12          barriers during his visit to the business
      Los Angeles, CA 90071




                                                  and filed a complaint.
                                      13
                                           247.   Based upon the information the firm         Tanya Decl., ¶¶ 135; Exhibit 38-9.
                                      14          received from Ronald Moore, the
                                                  investigator and other sources, Tanya
                                      15          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      16          lawsuit on his behalf.
                                           248.   Moore v. Fouy Chau dba Donut                Tanya Decl., ¶¶ 136; Exhibits 39-2, 39-5
                                      17
                                                  Nation. On or around October of 2010        and 39-6; Exhibit 39-2 through 39-6;
                                      18          the firm received Ronald Moore’s            Exhibit 39-8.
                                                  receipts and notes/questionnaire from
                                      19          his visits to Donut Nation.
                                           249.   After receiving this information from       Tanya Decl., ¶¶ 137.
                                      20          Ronald Moore, the firm confirmed
                                      21          accuracy of his claims about barriers he
                                                  encountered during his visits to the
                                      22          business and filed a complaint on his
                                                  behalf.
                                      23   250.   Based upon the information the firm         Tanya Decl., ¶¶ 138; Exhibit 39-7.
                                                  received from Ronald Moore, the
                                      24          investigator and other sources, Tanya
                                      25          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      26          lawsuit on his behalf.
                                           251.   Moore v. Fresno Shaw Blackstone,            Tanya Decl., ¶¶ 139; Exhibit 40-2;
                                      27          LLC, Bertao Family Industries, Inc.         Exhibit 40-3 through 40-17.
                                                  dba Papa Murphy’s, Al Bawadi, Inc.
                                      28
                                                  dba Elbasha Mediterranean Grill,
                                                                                    34
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2
                                                  Dimas Manuel Inc., dba Ramos
                                       3          Furniture, Ali Abdullah, dba USA
                                                  Furniture. On or around February
                                       4          2013, the firm received several Ronald
                                                  Moore’s receipt and notes/questionnaire
                                       5          from his visits to Papa Murphy’s, El
                                                  Basha, Ramos Furniture and USA
                                       6
                                                  Furniture.
                                       7   252.   After receiving this information from       Tanya Decl., ¶¶ 140; Exhibit 40-12.
                                                  Ronald Moore, the firm created a
                                       8          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                       9          during his visit to the business.
                                      10   253.   The firm then provided the Barrier          Tanya Decl., ¶¶ 140; Exhibit 40-12.
                                                  Memo to an investigator in order to visit
                                      11          the business and confirm whether or not
Gordon Rees Scully Mansukhani, LLP




                                                  the barriers identified by Ronald Moore
  633 West Fifth Street, 52nd Floor




                                      12          were legally valid.
      Los Angeles, CA 90071




                                           254.   The investigator returned the Barrier       Tanya Decl., ¶¶ 140; Exhibit 40-12.
                                      13          Memo to the firm with the right column
                                      14          completed with his findings.
                                           255.   Based upon the information the firm         Tanya Decl., ¶¶ 141; Exhibit 40-18
                                      15          received from Ronald Moore, the             through 40-26; Exhibit 40-27 through
                                                  investigator and other sources, Tanya       40-42.
                                      16          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      17
                                                  lawsuit on his behalf.
                                      18   256.   However, Tanya also rejected Ronald’s       Tanya Decl., ¶¶ 141; Exhibit 40-43.
                                                  request to file a lawsuit against Casual
                                      19          Male XL and Furniture One facilities.
                                           257.   Moore v. Gharibeh dba Abe’s Liquor          Tanya Decl., ¶¶ 142; Exhibit 41-2;
                                      20          & Food. On or around July 1, 2014, my       Exhibit 41-3 through 41-4; Exhibit 41-
                                      21          office received Ronald Moore’s receipt      5.
                                                  and notes/questionnaire from his visit to
                                      22          Abe’s Liquor Food.
                                           258.   After receiving this information from       Tanya Decl., ¶¶ 143; Exhibit 41-6.
                                      23          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      24          claims about encountering barriers
                                      25          during his visit to the business.
                                           259.   The firm then provided the Barrier          Tanya Decl., ¶¶ 143; Exhibit 41-6.
                                      26          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      27          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      28

                                                                                    35
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   260.   The investigator returned the Barrier       Tanya Decl., ¶¶ 143; Exhibit 41-6.
                                       3          Memo to the firm with the right column
                                                  completed with his findings.
                                       4   261.   Based upon the information the firm         Tanya Decl., ¶¶ 144; Exhibit 41-7;
                                                  received from Ronald Moore, the             Exhibit 41-8 through 41-17.
                                       5          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       6
                                                  case and decided to file a disability
                                       7          lawsuit on his behalf.
                                           262.   Moore v. Ghuman, dba Johnny Quik            Tanya Decl., ¶¶ 145; Exhibit 42-2;
                                       8          #143. On or around February 21, 2014,       Exhibit 42-3 through 43-4; Exhibit 42-
                                                  the firm received Ronald Moore’s            5.
                                       9          receipt and notes/questionnaire from his
                                      10          visit to Johnny Quik #143.
                                           263.   After receiving this information from       Tanya Decl., ¶¶ 146; Exhibit 42-6.
                                      11          Ronald Moore, the firm created a
Gordon Rees Scully Mansukhani, LLP




                                                  “Barrier Memo” which summarized his
  633 West Fifth Street, 52nd Floor




                                      12          claims about encountering barriers
      Los Angeles, CA 90071




                                                  during his visit to the business.
                                      13
                                           264.   The firm then provided the Barrier          Tanya Decl., ¶¶ 146; Exhibit 42-6.
                                      14          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      15          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      16   265.   The investigator returned the Barrier       Tanya Decl., ¶¶ 146; Exhibit 42-6.
                                                  Memo to the firm with the right column
                                      17
                                                  completed with his findings.
                                      18   266.   Based upon the information the firm         Tanya Decl., ¶¶ 147; Exhibit 42-7;
                                                  received from Ronald Moore, the             Exhibit 42-8 through 42-18.
                                      19          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      20          case and decided to file a disability
                                      21          lawsuit on his behalf.
                                           267.   Moore v. Gong & Young, Inc.                 Tanya Decl., ¶¶ 148; Exhibit 43-2
                                      22          Tshjian, Inc. dba Baskin-Robbins,           through 43-6; Exhibit 43-7 through 43-
                                                  Dhillon Holdings, LTD, dba Stop n           14.
                                      23          Save Liquor. Between 2010 and 2014,
                                                  the firm received Ronald Moore’s
                                      24          receipts and notes/questionnaire from
                                      25          his visit to Stop-n-Save Liquor, Baskin-
                                                  Robbins, Yellow Dog Signs and
                                      26          Graphics, Win Wah Chinese
                                                  Restaurant.
                                      27   268.   After receiving this information from       Tanya Decl., ¶¶ 149; Exhibit 43-16
                                                  Ronald Moore, the firm created a            through 43-17 Exhibit 43-15
                                      28
                                                  “Barrier Memo” which summarized his
                                                                                    36
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          claims about encountering barriers
                                       3          during his visit to the business.
                                           269.   The firm then provided the Barrier          Tanya Decl., ¶¶ 149; Exhibit 43-16
                                       4          Memo to an investigator in order to visit   through 43-17 Exhibit 43-15
                                                  the business and confirm whether or not
                                       5          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       6
                                           270.   The investigator returned the Barrier       Tanya Decl., ¶¶ 149; Exhibit 43-16
                                       7          Memo to the firm with the right column      through 43-17 Exhibit 43-15.
                                                  completed with his findings.
                                       8   271.   Based upon the information the firm         Tanya Decl., ¶¶ 150; Exhibit 43-18
                                                  received from Ronald Moore, the             through 43-26; Exhibit 43-27 through
                                       9          investigator and other sources, Tanya       43-48.
                                      10          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      11          lawsuit on his behalf.
Gordon Rees Scully Mansukhani, LLP




                                           272.   Moore v. Gong’s Market (Chapala).           Tanya Decl., ¶¶ 151; Exhibit 44-2;
  633 West Fifth Street, 52nd Floor




                                      12          On or around December 16, 2010, the         Exhibit 44-2; Exhibit 44-3 and 44-5.
      Los Angeles, CA 90071




                                                  firm received Ronald Moore’s receipt
                                      13
                                                  and notes/questionnaire from his visit to
                                      14          Chapala.
                                           273.   After receiving this information from       Tanya Decl., ¶¶ 152.
                                      15          Ronald Moore, the firm confirmed
                                                  accuracy of the claims about
                                      16          encountering barriers during his visit to
                                                  the business.
                                      17
                                           274.   Based upon the information the firm         Tanya Decl., ¶¶ 153; Exhibit 44-4.
                                      18          received from Ronald Moore, the
                                                  investigator and other sources, Tanya
                                      19          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      20          lawsuit on his behalf.
                                      21   275.   Moore v. Gulamali (Kwik Korner              Tanya Decl., ¶¶ 154; Exhibit 45-3;
                                                  Liquor). On or around December of           Exhibit 45-2 ; Exhibits 45-3 through 45-
                                      22          2012, the firm received Ronald Moore’s      5; Exhibit 45-6 through 45-8.
                                                  receipts and notes/questionnaire from
                                      23          his visit to Kwik Korner.
                                           276.   After receiving this information from       Tanya Decl., ¶¶ 155; Exhibit 45-9;
                                      24
                                                  Ronald Moore, the firm created a            Exhibit 45-10.
                                      25          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      26          during his visit to the business.
                                           277.   The firm then provided the Barrier          Tanya Decl., ¶¶155; Exhibit 45-9;
                                      27          Memo to an investigator in order to visit   Exhibit 45-10.
                                                  the business and confirm whether or not
                                      28

                                                                                    37
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          the barriers identified by Ronald Moore
                                       3          were legally valid.
                                           278.   The investigator returned the Barrier       Tanya Decl., ¶¶ 155; Exhibit 45-9;
                                       4          Memo to the firm with the right column      Exhibit 45-10.
                                                  completed with his findings.
                                       5   279.   Based upon the information the firm         Tanya Decl., ¶¶ 156; Exhibit 45-11;
                                                  received from Ronald Moore, the             Exhibit 45-12 through 45-21.
                                       6
                                                  investigator and other sources, Tanya
                                       7          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       8          lawsuit on his behalf.
                                           280.   Moore v. Hadjis (Madera Mini Mart)          Tanya Decl., ¶¶ 157; Exhibit 46-2;
                                       9          On or around June 30, 2014, the firm        Exhibit 47-3 through 46-4; Exhibit 46-
                                      10          received Ronald Moore’s receipt and         5.
                                                  notes/questionnaire from his visit to
                                      11          Madera Mini Mart.
Gordon Rees Scully Mansukhani, LLP




                                           281.   After receiving this information from       Tanya Decl., ¶¶ 158; Exhibit 46-6.
  633 West Fifth Street, 52nd Floor




                                      12          Ronald Moore, the firm created a
      Los Angeles, CA 90071




                                                  “Barrier Memo” which summarized his
                                      13
                                                  claims about encountering barriers
                                      14          during his visit to the business.
                                           282.   The firm then provided the Barrier          Tanya Decl., ¶¶ 158; Exhibit 46-6.
                                      15          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      16          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      17
                                           283.   The investigator returned the Barrier       Tanya Decl., ¶¶ 158; Exhibit 46-6.
                                      18          Memo to the firm with the right column
                                                  completed with his findings.
                                      19   284.   Based upon the information the firm         Tanya Decl., ¶¶ 159; Exhibit 46-7
                                                  received from Ronald Moore, the             through 46-17.
                                      20          investigator and other sources, Tanya
                                      21          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      22          lawsuit on his behalf.
                                           285.   Moore v. Hamid, dba California              Tanya Decl., ¶¶ 160; Exhibits 47-2
                                      23          Market. On or around 2012-2013, the         through 47-4; Exhibits 47-5 through 47-
                                                  firm received Ronald Moore’s receipts       11; Exhibit 47-11.
                                      24
                                                  and notes/questionnaire from his visits
                                      25          to California Market.
                                           286.   After receiving this information from       Tanya Decl., ¶¶ 161; Exhibit 47-13
                                      26          Ronald Moore, the firm created a            through 47-15; Exhibit 47-16 through
                                                  “Barrier Memo” which summarized his         47-17.
                                      27          claims about encountering barriers
                                                  during his visit to the business.
                                      28

                                                                                    38
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   287.   The firm then provided the Barrier          Tanya Decl., ¶¶ 161; Exhibit 47-13
                                       3          Memo to an investigator in order to visit   through 47-15; Exhibit 47-16 through
                                                  the business and confirm whether or not     47-17.
                                       4          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       5   288.   The investigator returned the Barrier       Tanya Decl., ¶¶ 161; Exhibit 47-13
                                                  Memo to the firm with the right column      through 47-15; Exhibit 47-16 through
                                       6
                                                  completed with his findings.                47-17.
                                       7
                                           289.   Based upon the information the firm         Tanya Decl., ¶¶ 162; Exhibit 47-18;
                                       8          received from Ronald Moore, the             Exhibit 47-19 through 47-28; Exhibit 47-
                                                  investigator and other sources, Tanya       29 through 47-39.
                                       9          believed that Ronald Moore had valid
                                      10          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      11   290.   Moore v. Heim (Shell aka Mexicali           Tanya Decl., ¶¶ 163; Exhibit 48-2;
Gordon Rees Scully Mansukhani, LLP




                                                  Market). On or around June 19, 2014,        Exhibit 48-4 through 48-5; Exhibit 48-
  633 West Fifth Street, 52nd Floor




                                      12          the firm received Ronald Moore’s            3.
      Los Angeles, CA 90071




                                                  receipt and notes/questionnaire from his
                                      13          visit to Shell.
                                      14   291.   After receiving this information from       Tanya Decl., ¶¶ 164; Exhibit 48-6.
                                                  Ronald Moore, the firm created a
                                      15          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      16          during his visit to the business.
                                           292.   The firm then provided the Barrier          Tanya Decl., ¶¶ 164; Exhibit 48-6.
                                      17
                                                  Memo to an investigator in order to visit
                                      18          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      19          were legally valid.
                                           293.   The investigator returned the Barrier       Tanya Decl., ¶¶ 164; Exhibit 48-6.
                                      20          Memo to the firm with the right column
                                      21          completed with his findings.
                                           294.   Based upon the information the firm         Tanya Decl., ¶¶ 165; Exhibit 48-7.
                                      22          received from Ronald Moore, the
                                                  investigator and other sources, Tanya
                                      23          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      24          lawsuit on his behalf.
                                      25   295.   Moore v. Hernandez (Leonor’s                Tanya Decl., ¶¶ 166; Exhibit 49-2
                                                  Barber shop). On or around February         through 49-3; Exhibit 49-4 through 49-5;
                                      26          11, 2014, the firm received Ronald          Exhibit 49-6.
                                                  Moore’s receipt and notes/questionnaire
                                      27          from his visit to Leonor’s Barber Shop.
                                           296.   After receiving this information from       Tanya Decl., ¶¶ 167; Exhibit 49-7.
                                      28
                                                  Ronald Moore, the firm created a
                                                                                    39
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized his
                                       3          claims about encountering barriers
                                                  during his visit to the business.
                                       4   297.   The firm then provided the Barrier          Tanya Decl., ¶¶ 167; Exhibit 49-7.
                                                  Memo to an investigator in order to visit
                                       5          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       6
                                                  were legally valid.
                                       7   298.   The investigator returned the Barrier       Tanya Decl., ¶¶ 167; Exhibit 49-7.
                                                  Memo to the firm with the right column
                                       8          completed with his findings.
                                           299.   Based upon the information the firm         Tanya Decl., ¶¶ 168; Exhibit 49-8;
                                       9          received from Ronald Moore, the             Exhibit 49-9 through 49-18.
                                      10          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      11          case and decided to file a disability
Gordon Rees Scully Mansukhani, LLP




                                                  lawsuit on his behalf.
  633 West Fifth Street, 52nd Floor




                                      12   300.   Moore v. Hinds Investments (Sierra          Tanya Decl., ¶¶ 169; Exhibit 50-1
      Los Angeles, CA 90071




                                                  Vista Shopping Center Pets Mart,            through 50-20; Exhibit 50-4, 50-6, 50-8,
                                      13
                                                  CVS, Big 5, Smart & Final). In 2012         50-10, 50-16, 50-20.
                                      14          the firm received multiple Ronald
                                                  Moore’s receipts and
                                      15          notes/questionnaire from his visits to
                                                  Big 5, Banfield Pet Hospital, Leslie’s
                                      16          Pool Supplies, O’Reilly’s, CVS
                                                  Pharmacy, Smart & Final, Petsmart,
                                      17
                                                  Marshalls, all located in Sierra Vista.
                                      18   301.   Based upon the information the firm         Tanya Decl., ¶¶ 170; Exhibit 50-21, 50-
                                                  received from Ronald Moore, the             23 through 50-58; Exhibit 50-59 through
                                      19          investigator and other sources, Tanya       50-69; Exhibit 50-70 through 50-83.
                                                  believed that Ronald Moore had valid
                                      20          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      21
                                           302.   Moore v. Hinds Investments (Tang            Tanya Decl., ¶¶ 171; Exhibits 51-2 and
                                      22          Dynasty). On or around March 22,            51-3; Exhibit 51-4 through 51-8; Exhibit
                                                  2013, the firm received Ronald Moore’s      51-9.
                                      23          receipt and notes/questionnaire from his
                                                  visit to Tang Dynasty and Office Max.
                                      24   303.   After receiving this information from       Tanya Decl., ¶¶ 172; Exhibit 51-12 to 51-
                                      25          Ronald Moore, the firm created a            13.
                                                  “Barrier Memo” which summarized his
                                      26          claims about encountering barriers
                                                  during his visit to the business.
                                      27   304.   The firm then provided the Barrier          Tanya Decl., ¶¶ 172; Exhibit 51-12 to 51-
                                                  Memo to an investigator in order to visit   13.
                                      28
                                                  the business and confirm whether or not
                                                                                    40
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          the barriers identified by Ronald Moore
                                       3          were legally valid.
                                           305.   The investigator returned the Barrier       Tanya Decl., ¶¶ 172; Exhibit 51-12 to 51-
                                       4          Memo to the firm with the right column      13.
                                                  completed with his findings.
                                       5
                                           306.   Based upon the information the firm         Tanya Decl., ¶¶ 173; Exhibit 51-10.
                                       6
                                                  received from Ronald Moore, the
                                       7          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       8          case and decided to file a disability
                                                  lawsuit on his behalf against Tang
                                       9          Dynasty.
                                      10   307.   However, Tanya decided to reject            Tanya Decl., ¶¶ 173; Exhibit 51-10;
                                                  Ronald’s request for representation in      Exhibit 51-11.
                                      11          the Office Max case.
Gordon Rees Scully Mansukhani, LLP




                                           308.   Moore v. Horanian (Clinton Street           Tanya Decl., ¶¶ 174; Exhibit 52-2
  633 West Fifth Street, 52nd Floor




                                      12          Clippers, Pizza Hut). On or around          through 52-4; Exhibit 52-5 through 52-8;
      Los Angeles, CA 90071




                                                  June 10, 2014, the firm received Ronald     Exhibit 52-9.
                                      13
                                                  Moore’s receipt and notes/questionnaire
                                      14          from his visit to Clinton Street Clippers
                                                  and Pizza Hut.
                                      15   309.   After receiving this information from       Tanya Decl., ¶¶ 175; Exhibit 52-10
                                                  Ronald Moore, the firm created a            through 52-11.
                                      16          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      17
                                                  during his visit to the business.
                                      18   310.   The firm then provided the Barrier          Tanya Decl., ¶¶ 175; Exhibit 52-10
                                                  Memo to an investigator in order to visit   through 52-11.
                                      19          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      20          were legally valid.
                                      21   311.   The investigator returned the Barrier       Tanya Decl., ¶¶ 175; Exhibit 52-10
                                                  Memo to the firm with the right column      through 52-11.
                                      22          completed with his findings.
                                           312.   Based upon the information the firm         Tanya Decl., ¶¶ 176; Exhibit 53-2 and
                                      23          received from Ronald Moore, the             53-3; Exhibit 53-4 through 53-6.
                                                  investigator and other sources, Tanya
                                      24
                                                  believed that Ronald Moore had valid
                                      25          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      26   313.   After receiving this information from       Tanya Decl., ¶¶ 178; Exhibit 53-7
                                                  Ronald Moore, the firm contacted him        through 53-8.
                                      27          and conducted an intake about
                                                  encountering barriers during his visit to
                                      28
                                                  the business.
                                                                                    41
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                            SUPPORTING EVIDENCE
                                            No.
                                       2   314.   After receiving this information from       Tanya Decl., ¶¶ 178; Exhibit 53-9
                                       3          Ronald Moore, the firm created a            through 53-10.
                                                  “Barrier Memo” which summarized his
                                       4          claims about encountering barriers
                                                  during his visit to the business.
                                       5   315.   The firm then provided the Barrier          Tanya Decl., ¶¶ 178; Exhibit 53-9
                                                  Memo to an investigator in order to visit   through 53-10.
                                       6
                                                  the business and confirm whether or not
                                       7          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       8   316.   The investigator returned the Barrier       Tanya Decl., ¶¶ 178; Exhibit 53-9
                                                  Memo to the firm with the right column      through 53-10.
                                       9          completed with his findings.
                                      10   317.   Based upon the information the firm         Tanya Decl., ¶¶ 179; Exhibit 53-11;
                                                  received from Ronald Moore, the             Exhibit 53-12.
                                      11          investigator and other sources, Tanya
Gordon Rees Scully Mansukhani, LLP




                                                  believed that Ronald Moore had valid
  633 West Fifth Street, 52nd Floor




                                      12          case and decided to file a disability
      Los Angeles, CA 90071




                                                  lawsuit on his behalf.
                                      13
                                           318.   Moore v. Jouda (California Chevron).        Tanya Decl., ¶¶ 180; Exhibit 54-2;
                                      14          On or around February 21, 2014, the         Exhibit 54-3 through 54-4; Exhibit 54-
                                                  firm received Ronald Moore’s receipt        5.
                                      15          and notes/questionnaire from his visit to
                                                  California Chevron.
                                      16   319.   After receiving this information from       Tanya Decl., ¶¶ 181; Exhibit 54-6
                                                  Ronald Moore, the firm created a            through 54-7.
                                      17
                                                  “Barrier Memo” which summarized his
                                      18          claims about encountering barriers
                                                  during his visit to the business.
                                      19   320.   The firm then provided the Barrier          Tanya Decl., ¶¶ 181; Exhibit 54-6
                                                  Memo to an investigator in order to visit   through 54-7.
                                      20          the business and confirm whether or not
                                      21          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      22   321.   The investigator returned the Barrier       Tanya Decl., ¶¶ 181; Exhibit 54-6
                                                  Memo to the firm with the right column      through 54-7.
                                      23          completed with his findings.
                                           322.   Based upon the information the firm         Tanya Decl., ¶¶ 182; Exhibit 54-8
                                      24
                                                  received from Ronald Moore, the             through 54-16; Exhibit 54-17 through
                                      25          investigator and other sources, Tanya       54-26.
                                                  believed that Ronald Moore had valid
                                      26          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      27   323.   Moore v. Kaur (Harry’s Liquor). On          Tanya Decl., ¶¶ 183; Exhibit 55-2;
                                                  or around June 30, 2014, the firm           Exhibit 55-3 through 55-4; Exhibit 55-
                                      28
                                                  received Ronald Moore’s receipt and         5.
                                                                                    42
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          notes/questionnaire from his visit to
                                       3          Harry’s Liquor.
                                           324.   After receiving this information from       Tanya Decl., ¶¶ 184; Exhibit 55-6.
                                       4          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                       5          claims about encountering barriers
                                                  during his visit to the business.
                                       6
                                           325.   The firm then provided the Barrier          Tanya Decl., ¶¶ 184; Exhibit 55-6.
                                       7          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                       8          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       9   326.   The investigator returned the Barrier       Tanya Decl., ¶¶ 184; Exhibit 55-6.
                                      10          Memo to the firm with the right column
                                                  completed with his findings.
                                      11   327.   Based upon the information the firm         Tanya Decl., ¶¶ 185; Exhibit 55-7;
Gordon Rees Scully Mansukhani, LLP




                                                  received from Ronald Moore, the             Exhibit 55-8 through 55-17.
  633 West Fifth Street, 52nd Floor




                                      12          investigator and other sources, Tanya
      Los Angeles, CA 90071




                                                  believed that Ronald Moore had valid
                                      13
                                                  case and decided to file a disability
                                      14          lawsuit on his behalf.
                                           328.   Moore v. Kaur (Parkway Mini Mart).          Tanya Decl., ¶¶ 186; Exhibit 56-2
                                      15          On or around 2013 and 2014, the firm        through 56-4; Exhibit 56-5 through 56-6;
                                                  received Ronald Moore’s several             Exhibit 56-7.
                                      16          receipts and notes/questionnaire from
                                                  his visits to Parkway Mini Mart.
                                      17
                                           329.   After receiving this information from       Tanya Decl., ¶¶ 187; Exhibit 56-8
                                      18          Ronald Moore, the firm created a            through 56-9.
                                                  “Barrier Memo” which summarized his
                                      19          claims about encountering barriers
                                                  during his visit to the business.
                                      20   330.   The firm then provided the Barrier          Tanya Decl., ¶¶ 187; Exhibit 56-8
                                      21          Memo to an investigator in order to visit   through 56-9.
                                                  the business and confirm whether or not
                                      22          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      23   331.   The investigator returned the Barrier       Tanya Decl., ¶¶ 187; Exhibit 56-8
                                                  Memo to the firm with the right column      through 56-9.
                                      24
                                                  completed with his findings.
                                      25   332.   Based upon the information the firm         Tanya Decl., ¶¶ 188; Exhibit 56-10;
                                                  received from Ronald Moore, the             Exhibit 56-11 through 56-20.
                                      26          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      27          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      28

                                                                                    43
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   333.                                               Tanya Decl., ¶¶ 189; Exhibit 57-2;
                                                  Moore v. Kijima (Kijima Restaurant).
                                       3          On or around 2011, the firm received        Exhibit 57-2; Exhibit 57-3.
                                                  Ronald Moore’s receipt and
                                       4          notes/questionnaire from his visit to
                                                  Kijima Restaurant.
                                       5   334.   After receiving this information from       Tanya Decl., ¶¶ 190; Exhibit 57-4.
                                                  Ronald Moore, the firm created a
                                       6
                                                  “Barrier Memo” which summarized his
                                       7          claims about encountering barriers
                                                  during his visit to the business.
                                       8   335.   The firm then provided the Barrier          Tanya Decl., ¶¶ 190; Exhibit 57-4.
                                                  Memo to an investigator in order to visit
                                       9          the business and confirm whether or not
                                      10          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      11   336.   The investigator returned the Barrier       Tanya Decl., ¶¶ 190; Exhibit 57-4.
Gordon Rees Scully Mansukhani, LLP




                                                  Memo to the firm with the right column
  633 West Fifth Street, 52nd Floor




                                      12          completed with his findings.
      Los Angeles, CA 90071




                                           337.   Based upon the information the firm         Tanya Decl., ¶¶ 191; Exhibit 57-8
                                      13
                                                  received from Ronald Moore, the             through 57-14.
                                      14          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      15          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      16   338.   Moore v. Ky (Doughnuts to Go). On           Tanya Decl., ¶¶ 192; Exhibit 58-2.
                                                  or around September 2010, the firm
                                      17
                                                  received Ronald Moore’s receipt from
                                      18          his visit to Doughnuts to Go.
                                           339.   Based upon the information the firm         Tanya Decl., ¶¶ 193; Exhibit 58-3;
                                      19          received from Ronald Moore, the             Exhibit 58-4 through 58-7.
                                                  investigator and other sources, Tanya
                                      20          believed that Ronald Moore had valid
                                      21          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      22   340.   Moore v. La Hacienda Market. On or          Tanya Decl., ¶¶ 194; Exhibit 59-2;
                                                  around June 2013, the firm received         Exhibit 59-3; Exhibit 59-4.
                                      23          Ronald Moore’s receipt and
                                                  notes/questionnaire from his visit to La
                                      24          Hacienda Market.
                                      25   341.   After receiving this information from       Tanya Decl., ¶¶ 195; Exhibit 59-5.
                                                  Ronald Moore, the firm created a
                                      26          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      27          during his visit to the business.
                                           342.   The firm then provided the Barrier          Tanya Decl., ¶¶ 195; Exhibit 59-5.
                                      28
                                                  Memo to an investigator in order to visit
                                                                                    44
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          the business and confirm whether or not
                                       3          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       4   343.   The investigator returned the Barrier       Tanya Decl., ¶¶ 195; Exhibit 59-5.
                                                  Memo to the firm with the right column
                                       5          completed with his findings.
                                       6
                                           344.   Based upon the information the firm         Tanya Decl., ¶¶ 196.
                                       7          received from Ronald Moore, the
                                                  investigator and other sources, Tanya
                                       8          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       9          lawsuit on his behalf.
                                      10   345.   Moore v. Lambetecchio (Pho 2006).           Tanya Decl., ¶¶ 197; Exhibit 60-2;
                                                  On or around February 18, 2014, the         Exhibit 60-3 through 60-4; Exhibit 60-
                                      11          firm received Ronald Moore’s receipt        5.
Gordon Rees Scully Mansukhani, LLP




                                                  and notes/questionnaire from his visit to
  633 West Fifth Street, 52nd Floor




                                      12          Pho 2006.
      Los Angeles, CA 90071




                                           346.   After receiving this information from       Tanya Decl., ¶¶ 198; Exhibit 60-6
                                      13
                                                  Ronald Moore, the firm created a            through 60-7.
                                      14          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      15          during his visit to the business.
                                           347.   The firm then provided the Barrier          Tanya Decl., ¶¶ 198; Exhibit 60-6
                                      16          Memo to an investigator in order to visit   through 60-7.
                                                  the business and confirm whether or not
                                      17
                                                  the barriers identified by Ronald Moore
                                      18          were legally valid.
                                           348.   The investigator returned the Barrier       Tanya Decl., ¶¶ 198; Exhibit 60-6
                                      19          Memo to the firm with the right column      through 60-7.
                                                  completed with his findings.
                                      20   349.   Based upon the information the firm         Tanya Decl., ¶¶ 199; Exhibit 60-8
                                      21          received from Ronald Moore, the             through 60-16; Exhibit 60-17 through
                                                  investigator and other sources, Tanya       60-26.
                                      22          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      23          lawsuit on his behalf.
                                           350.   More v. Las Islitas Restaurant, Inc.        Tanya Decl., ¶¶ 200; Exhibit 61-2;
                                      24
                                                  (Mariscos Las Islitas). On or around        Exhibit 61-3 through 61-4; Exhibit 61-5.
                                      25          February 21, 2014, the firm received
                                                  Ronald Moore’s receipt and
                                      26          notes/questionnaire from his visit to
                                                  Mariscos Las Islitas. A
                                      27   351.   After receiving this information from       Tanya Decl., ¶¶ 201; Exhibit 61-6
                                                  Ronald Moore, the firm created a            through 61-7.
                                      28
                                                  “Barrier Memo” which summarized his
                                                                                    45
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          claims about encountering barriers
                                       3          during his visit to the business.
                                           352.   The firm then provided the Barrier          Tanya Decl., ¶¶ 201; Exhibit 61-6
                                       4          Memo to an investigator in order to visit   through 61-7.
                                                  the business and confirm whether or not
                                       5          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       6
                                           353.   The investigator returned the Barrier       Tanya Decl., ¶¶ 201; Exhibit 61-6
                                       7          Memo to the firm with the right column      through 61-7.
                                                  completed with his findings.
                                       8   354.   Based upon the information the firm         Tanya Decl., ¶¶ 202; Exhibit 61-8
                                                  received from Ronald Moore, the             through 61-18.
                                       9          investigator and other sources, Tanya
                                      10          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      11          lawsuit on his behalf.
Gordon Rees Scully Mansukhani, LLP




                                           355.   Moore v. Leingang (KFC). On or              Tanya Decl., ¶¶ 203; Exhibit 62-2
  633 West Fifth Street, 52nd Floor




                                      12          around August 31, 2010, the firm            through 62-3; Exhibit 62-4.
      Los Angeles, CA 90071




                                                  received Ronald Moore’s receipts from
                                      13
                                                  his visits to KFC.
                                      14   356.   Based upon the information the firm         Tanya Decl., ¶¶ 204; Exhibit 62-4.
                                                  received from Ronald Moore, the
                                      15          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      16          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      17
                                           357.   Moore v. Lucido (Thai Chili). On or         Tanya Decl., ¶¶ 205; Exhibit 63-2;
                                      18          around July 1, 2014, the firm received      Exhibit 63-3 through 63-4; Exhibit 63-
                                                  Ronald Moore’s receipt and                  5.
                                      19          notes/questionnaire from his visit to
                                                  Thai Chili.
                                      20   358.   After receiving this information from       Tanya Decl., ¶¶
                                      21          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      22          claims about encountering barriers
                                                  during his visit to the business.
                                      23   359.   The firm then provided the Barrier          Tanya Decl., ¶¶
                                                  Memo to an investigator in order to visit
                                      24
                                                  the business and confirm whether or not
                                      25          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      26   360.   The investigator returned the Barrier       Tanya Decl., ¶¶ 206; Exhibit 63-6;
                                                  Memo to the firm with the right column      Exhibit 63-7.
                                      27          completed with his findings.
                                      28   361.   Based upon the information the firm         Tanya Decl., ¶¶ 207; Exhibit 63-8;
                                                  received from Ronald Moore, the             Exhibit 63-9 through 63-19.
                                                                                    46
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          investigator and other sources, Tanya
                                       3          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       4          lawsuit on his behalf.
                                           362.   Moore v. Madanat Investments LLC            Tanya Decl., ¶¶ 208; Exhibit 64-2 and
                                       5          (Las Cazuelas, A Quality Food               64-3; Exhibit 64-4 through 64-7; Exhibit
                                                  Liquor). On or around August 20, 2013       64-8.
                                       6
                                                  and February 18, 2014, the firm received
                                       7          Ronald Moore’s receipts and
                                                  notes/questionnaire from his visit to Las
                                       8          Cazuelas Mexican Restaurant and A
                                                  Quality Food Store.
                                       9   363.   After receiving this information from       Tanya Decl., ¶¶ 209; Exhibit 64-9
                                      10          Ronald Moore, the firm created a            through 64-10.
                                                  “Barrier Memo” which summarized his
                                      11          claims about encountering barriers
Gordon Rees Scully Mansukhani, LLP




                                                  during his visit to the business.
  633 West Fifth Street, 52nd Floor




                                      12   364.   The firm then provided the Barrier          Tanya Decl., ¶¶ 209; Exhibit 64-9
      Los Angeles, CA 90071




                                                  Memo to an investigator in order to visit   through 64-10.
                                      13          the business and confirm whether or not
                                      14          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      15   365.   The investigator returned the Barrier       Tanya Decl., ¶¶ 209; Exhibit 64-9
                                                  Memo to the firm with the right column      through 64-10.
                                      16          completed with his findings.
                                           366.   Based upon the information the firm         Tanya Decl., ¶¶ 210; Exhibit 64-11
                                      17
                                                  received from Ronald Moore, the             through 64-23.
                                      18          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      19          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      20   367.   Moore v. Manjal (Central Food). On          Tanya Decl., ¶¶ 211; Exhibit 65-2;
                                      21          or around August 9, 2013, the firm          Exhibit 65-3 through 65-4.
                                                  received Ronald Moore’s receipt and
                                      22          notes/questionnaire from his visit to
                                                  Central Food.
                                      23   368.   After receiving this information from       Tanya Decl., ¶¶ 212; Exhibit 65-5.
                                                  Ronald Moore, the firm created a
                                      24          “Barrier Memo” which summarized his
                                      25          claims about encountering barriers
                                                  during his visit to the business.
                                      26   369.   The firm then provided the Barrier          Tanya Decl., ¶¶ 212; Exhibit 65-5.
                                                  Memo to an investigator in order to visit
                                      27          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      28
                                                  were legally valid.
                                                                                    47
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   370.   The investigator returned the Barrier       Tanya Decl., ¶¶ 212; Exhibit 65-5.
                                       3          Memo to the firm with the right column
                                                  completed with his findings.
                                       4   371.   Based upon the information the firm         Tanya Decl., ¶¶ 213; Exhibit 65-6
                                                  received from Ronald Moore, the             through 65-14; Exhibit 65-15 through
                                       5          investigator and other sources, Tanya       65-25.
                                                  believed that Ronald Moore had valid
                                       6
                                                  case and decided to file a disability
                                       7          lawsuit on his behalf.
                                           372.   Moore v. Mann (Johnny Quik #109).           Tanya Decl., ¶¶ 214; Exhibit 66-2;
                                       8          On or around August 9, 2013, the firm       Exhibit 66-3 through 66-4.
                                                  received Ronald Moore’s receipt and
                                       9          notes/questionnaire from his visit to
                                      10          Johnny Quik #109.
                                           373.   After receiving this information from       Tanya Decl., ¶¶ 215; Exhibit 66-5
                                      11          Ronald Moore, the firm created a            through 66-6.
Gordon Rees Scully Mansukhani, LLP




                                                  “Barrier Memo” which summarized his
  633 West Fifth Street, 52nd Floor




                                      12          claims about encountering barriers
      Los Angeles, CA 90071




                                                  during his visit to the business.
                                      13
                                           374.   The firm then provided the Barrier          Tanya Decl., ¶¶ 215; Exhibit 66-5
                                      14          Memo to an investigator in order to visit   through 66-6.
                                                  the business and confirm whether or not
                                      15          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      16   375.   The investigator returned the Barrier       Tanya Decl., ¶¶ 215; Exhibit 66-5
                                                  Memo to the firm with the right column      through 66-6.
                                      17
                                                  completed with his findings.
                                      18   376.   Based upon the information the firm         Tanya Decl., ¶¶ 216; Exhibit 66-7
                                                  received from Ronald Moore, the             through 66-15; Exhibit 66-16 through
                                      19          investigator and other sources, Tanya       66-25.
                                                  believed that Ronald Moore had valid
                                      20          case and decided to file a disability
                                      21          lawsuit on his behalf.
                                           377.   Moore v. Millennium Acquisitions,           Tanya Decl., ¶¶ 217; Exhibit 67-2
                                      22          LLC (Arco am/pm). On or around              through 67-3; Exhibit 67-4 through 67-5.
                                                  April 21, 2014, the firm received Ronald
                                      23          Moore’s receipts and
                                                  notes/questionnaire from his visits to
                                      24          Arco am/pm.
                                      25   378.   After receiving this information from       Tanya Decl., ¶¶ 218; Exhibit 67-6.
                                                  Ronald Moore, the firm created a
                                      26          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      27          during his visit to the business.
                                           379.   The firm then provided the Barrier          Tanya Decl., ¶¶ 218; Exhibit 67-6.
                                      28
                                                  Memo to an investigator in order to visit
                                                                                    48
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          the business and confirm whether or not
                                       3          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       4   380.   The investigator returned the Barrier       Tanya Decl., ¶¶ 218; Exhibit 67-6.
                                                  Memo to the firm with the right column
                                       5          completed with his findings.
                                           381.   Based upon the information the firm         Tanya Decl., ¶¶ 219; Exhibit 67-8
                                       6
                                                  received from Ronald Moore, the             through 67-19.
                                       7          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       8          case and decided to file a disability
                                                  lawsuit on his behalf.
                                       9   382.   Moore v. Mohamed (La Princesa               Tanya Decl., ¶¶ 220; Exhibit 68-2
                                      10          Market). On or around December 14,          through 68-4; Exhibits 68-4 through 68-
                                                  2012, and then in March of 2013, the        7; Exhibit 68-8 through 68-10.
                                      11          firm received Ronald Moore’s receipt
Gordon Rees Scully Mansukhani, LLP




                                                  and notes/questionnaire from his visit to
  633 West Fifth Street, 52nd Floor




                                      12          La Princesa Market.
      Los Angeles, CA 90071




                                           383.   After receiving this information from       Tanya Decl., ¶¶ 221; Exhibit 68-11;
                                      13
                                                  Ronald Moore, the firm created a            Exhibit 68-12.
                                      14          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      15          during his visit to the business.
                                           384.   The firm then provided the Barrier          Tanya Decl., ¶¶ 221; Exhibit 68-11;
                                      16          Memo to an investigator in order to visit   Exhibit 68-12.
                                                  the business and confirm whether or not
                                      17
                                                  the barriers identified by Ronald Moore
                                      18          were legally valid.
                                           385.   The investigator returned the Barrier       Tanya Decl., ¶¶ 221; Exhibit 68-11;
                                      19          Memo to the firm with the right column      Exhibit 68-12.
                                                  completed with his findings.
                                      20   386.   Based upon the information the firm         Tanya Decl., ¶¶ 222; Exhibit 68-13
                                      21          received from Ronald Moore, the             through 68-22.
                                                  investigator and other sources, Tanya
                                      22          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      23          lawsuit on his behalf.
                                           387.   Moore v. Monetary management of             Tanya Decl., ¶¶ 223; Exhibit 69-2 and
                                      24
                                                  California, Inc. (Leslie’s Poolmart,        69-3; Exhibit 69-4 through 69-7; Exhibit
                                      25          Inc., Money Mart). On or around July        69-8.
                                                  2, 2014, the firm received Ronald
                                      26          Moore’s receipt and notes/questionnaire
                                                  from his visit to Money Mart and
                                      27          Leslie’s Pool Supplies.
                                           388.   After receiving this information from       Tanya Decl., ¶¶ 224; Exhibit 69-9
                                      28
                                                  Ronald Moore, the firm created a            through 69-10.
                                                                                    49
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                   FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized his
                                       3          claims about encountering barriers
                                                  during his visit to the business.
                                       4   389.   The firm then provided the Barrier           Tanya Decl., ¶¶ 224; Exhibit 69-9
                                                  Memo to an investigator in order to visit    through 69-10.
                                       5          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       6
                                                  were legally valid.
                                       7   390.   The investigator returned the Barrier        Tanya Decl., ¶¶ 224; Exhibit 69-9
                                                  Memo to the firm with the right column       through 69-10.
                                       8          completed with his findings.
                                           391.   Based upon the information the firm          Tanya Decl., ¶¶ 225; Exhibit 69-11;
                                       9          received from Ronald Moore, the              Exhibit 69-12 through 69-21.
                                      10          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      11          case against Money Mart and decided to
Gordon Rees Scully Mansukhani, LLP




                                                  file a disability lawsuit on his behalf.
  633 West Fifth Street, 52nd Floor




                                      12   392.   Based upon the information the firm          Tanya Decl., ¶¶ 226; Exhibit 69-22.
      Los Angeles, CA 90071




                                                  received from Ronald Moore, the
                                      13
                                                  investigator and other sources, Tanya
                                      14          believed that Ronald Moore did not have
                                                  a case against Leslie’s Pool Supplies and
                                      15          sent him a letter rejecting Leslie’s case.
                                           393.   Moore v. Nagi (La Buena Market). On          Tanya Decl., ¶¶ 227; Exhibit 70-2;
                                      16          or around December 17, 2012, the firm        Exhibit 70-3 through 70-4; Exhibit 70-5.
                                                  received Ronald Moore’s receipt and
                                      17
                                                  notes/questionnaire from his visit to La
                                      18          Buena Market.
                                           394.   After receiving this information from        Tanya Decl., ¶¶ 228; Exhibit 70-6
                                      19          Ronald Moore, the firm created a             through 70-7.
                                                  “Barrier Memo” which summarized his
                                      20          claims about encountering barriers
                                      21          during his visit to the business.
                                           395.   The firm then provided the Barrier           Tanya Decl., ¶¶ 228; Exhibit 70-6
                                      22          Memo to an investigator in order to visit    through 70-7.
                                                  the business and confirm whether or not
                                      23          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      24
                                           396.   The investigator returned the Barrier        Tanya Decl., ¶¶ 228; Exhibit 70-6
                                      25          Memo to the firm with the right column       through 70-7.
                                                  completed with his findings.
                                      26   397.   Based upon the information the firm          Tanya Decl., ¶¶ 229; Exhibit 70-8
                                                  received from Ronald Moore, the              through 70-15; Exhibit 70-16 through
                                      27          investigator and other sources, Tanya        70-25.
                                                  believed that Ronald Moore had valid
                                      28

                                                                                     50
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                            SUPPORTING EVIDENCE
                                           No.
                                       2          case and decided to file a disability
                                       3          lawsuit on his behalf.
                                           398.   Moore v. Nimatex Co. (Arco). On or          Tanya Decl., ¶¶ 230; Exhibit 71-2;
                                       4          around May 30, 2014, the firm received      Exhibit 71-3 through 71-4; Exhibit 71-
                                                  Ronald Moore’s receipt and                  5.
                                       5          notes/questionnaire from his visit to
                                                  Arco.
                                       6
                                           399.   After receiving this information from       Tanya Decl., ¶¶
                                       7          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                       8          claims about encountering barriers
                                                  during his visit to the business.
                                       9   400.   The firm then provided the Barrier          Tanya Decl., ¶¶
                                      10          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      11          the barriers identified by Ronald Moore
Gordon Rees Scully Mansukhani, LLP




                                                  were legally valid.
  633 West Fifth Street, 52nd Floor




                                      12   401.   The investigator returned the Barrier       Tanya Decl., ¶¶ 231; Exhibit 71-6
      Los Angeles, CA 90071




                                                  Memo to the firm with the right column      through 71-7.
                                      13
                                                  completed with his findings.
                                      14   402.   Based upon the information the firm         Tanya Decl., ¶¶ 232; Exhibit 71-8
                                                  received from Ronald Moore, the             through 71-16; Exhibit 71-17 through
                                      15          investigator and other sources, Tanya       71-27.
                                                  believed that Ronald Moore had valid
                                      16          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      17
                                           403.   Moore v. Park (Big Stop Food Mart).         Tanya Decl., ¶¶ 233; Exhibit 72-2;
                                      18          On or around February 11, 2014, the         Exhibit 72-3 through 72-4; Exhibit 72-
                                                  firm received Ronald Moore’s receipt        5.
                                      19          and notes/questionnaire from his visit to
                                                  Big Stop Food Mart.
                                      20   404.   After receiving this information from       Tanya Decl., ¶¶ 234; Exhibit 72-6
                                      21          Ronald Moore, the firm created a            through 72-7.
                                                  “Barrier Memo” which summarized his
                                      22          claims about encountering barriers
                                                  during his visit to the business.
                                      23   405.   The firm then provided the Barrier          Tanya Decl., ¶¶ 234; Exhibit 72-6
                                                  Memo to an investigator in order to visit   through 72-7.
                                      24
                                                  the business and confirm whether or not
                                      25          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      26   406.   The investigator returned the Barrier       Tanya Decl., ¶¶ 234; Exhibit 72-6
                                                  Memo to the firm with the right column      through 72-7.
                                      27          completed with his findings.
                                      28

                                                                                    51
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   407.   Based upon the information the firm         Tanya Decl., ¶¶ 235; Exhibit 72-8
                                       3          received from Ronald Moore, the             through 72-16; Exhibit 72-17 through
                                                  investigator and other sources, Tanya       72-27.
                                       4          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       5          lawsuit on his behalf.
                                           408.   Moore v. Piccolos Pizza Inc. (Papa          Tanya Decl., ¶¶ 236; Exhibit 73-2.
                                       6
                                                  Murphy). On or around November
                                       7          2010, the firm received Ronald Moore’s
                                                  receipt from his visit to Papa Murphy’s.
                                       8
                                           409.   After receiving this information from       Tanya Decl., ¶¶ 237
                                       9          Ronald Moore, the firm confirmed
                                      10          whether or not the barriers identified by
                                                  Ronald Moore were legally valid.
                                      11   410.   Based upon the information the firm         Tanya Decl., ¶¶ 238
Gordon Rees Scully Mansukhani, LLP




                                                  received from Ronald Moore, the
  633 West Fifth Street, 52nd Floor




                                      12          investigator and other sources, Tanya
      Los Angeles, CA 90071




                                                  believed that Ronald Moore had valid
                                      13          case and decided to file a disability
                                      14          lawsuit on his behalf.
                                           411.   Moore v. Pondicherry (Johnny Quik           Tanya Decl., ¶¶ 239; Exhibit 74-2 and
                                      15          #161). On or around 2011, the firm          74-3; Exhibit 74-2 through 74-3.
                                                  received Ronald Moore’s receipt and
                                      16          notes/questionnaire from his visit to
                                                  Johnny Quik #161.
                                      17
                                           412.   After receiving this information from       Tanya Decl., ¶¶ 240.
                                      18          Ronald Moore, the firm confirmed
                                                  whether or not the barriers identified by
                                      19          Ronald Moore were legally valid.
                                           413.   Based upon the information the firm         Tanya Decl., ¶¶ 241; Exhibit 74-4
                                      20          received from Ronald Moore, the             through 74-12; Exhibit 74-13 through
                                      21          investigator and other sources, Tanya       74-21.
                                                  believed that Ronald Moore had valid
                                      22          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      23   414.   Moore v. Prolo Family Clovis LLC            Tanya Decl., ¶¶ 242; Exhibit 75-2 and
                                                  (MGA Liquor). On or around July of          75-3; Exhibit 75-4 through 75-9; Exhibit
                                      24          2014, the firm received Ronald Moore’s      75-10.
                                      25          receipts and notes/questionnaire from
                                                  his visits to MGA Liquor.
                                      26   415.   After receiving this information from       Tanya Decl., ¶¶ 243; Exhibit 75-11.
                                                  Ronald Moore, the firm created a
                                      27          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      28
                                                  during his visit to the business.
                                                                                     52
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   416.   The firm then provided the Barrier          Tanya Decl., ¶¶ 243; Exhibit 75-11.
                                       3          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                       4          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       5   417.   The investigator returned the Barrier       Tanya Decl., ¶¶ 243; Exhibit 75-11.
                                                  Memo to the firm with the right column
                                       6
                                                  completed with his findings.
                                       7   418.   Based upon the information the firm         Tanya Decl., ¶¶ 244; Exhibit 75-12;
                                                  received from Ronald Moore, the             Exhibit 75-13 through 75-22.
                                       8          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       9          case and decided to file a disability
                                      10          lawsuit on his behalf.
                                           419.   Moore v. QFS Incorporated (Shell).          Tanya Decl., ¶¶ 245; Exhibit 76-2
                                      11          On or around June 10, 2014, the firm        through 76-4; Exhibit 76-5 through 76-6;
Gordon Rees Scully Mansukhani, LLP




                                                  received Ronald Moore’s receipt and         Exhibit 76-7.
  633 West Fifth Street, 52nd Floor




                                      12          notes/questionnaire from his visit to
      Los Angeles, CA 90071




                                                  Shell.
                                      13
                                           420.   After receiving this information from       Tanya Decl., ¶¶ 246; Exhibit 76-8.
                                      14          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      15          claims about encountering barriers
                                                  during his visit to the business.
                                      16   421.   The firm then provided the Barrier          Tanya Decl., ¶¶ 246; Exhibit 76-8.
                                                  Memo to an investigator in order to visit
                                      17
                                                  the business and confirm whether or not
                                      18          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      19   422.   The investigator returned the Barrier       Tanya Decl., ¶¶ 246; Exhibit 76-8.
                                                  Memo to the firm with the right column
                                      20          completed with his findings.
                                      21   423.   Based upon the information the firm         Tanya Decl., ¶¶ 247; Exhibit 76-9;
                                                  received from Ronald Moore, the             Exhibit 76-10 through 76-19.
                                      22          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      23          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      24
                                           424.   Moore v. Refai (USA Liquors). On or         Tanya Decl., ¶¶ 248; Exhibit 77-2;
                                      25          around May 29, 2014, the firm received      Exhibit 77-3 through 77-4; Exhibit 77-
                                                  Ronald Moore’s receipt and                  5.
                                      26          notes/questionnaire from his visit to
                                                  USA Liquors.
                                      27   425.   After receiving this information from       Tanya Decl., ¶¶ 249; Exhibit 77-6;
                                                  Ronald Moore, the firm created a            Exhibit 77-7 through 77-8.
                                      28
                                                  “Barrier Memo” which summarized his
                                                                                    53
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          claims about encountering barriers
                                       3          during his visit to the business.
                                           426.   The firm then provided the Barrier          Tanya Decl., ¶¶ 249; Exhibit 77-6;
                                       4          Memo to an investigator in order to visit   Exhibit 77-7 through 77-8.
                                                  the business and confirm whether or not
                                       5          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       6
                                           427.   The investigator returned the Barrier       Tanya Decl., ¶¶ 249; Exhibit 77-6;
                                       7          Memo to the firm with the right column      Exhibit 77-7 through 77-8.
                                                  completed with his findings.
                                       8   428.   Based upon the information the firm         Tanya Decl., ¶¶ 250; Exhibit 77-9.
                                                  received from Ronald Moore, the
                                       9          investigator and other sources, Tanya
                                      10          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      11          lawsuit on his behalf.
Gordon Rees Scully Mansukhani, LLP




                                           429.   Moore v. Robinson Oil. In 2010, the         Tanya Decl., ¶¶ 251; Exhibit 78-2
  633 West Fifth Street, 52nd Floor




                                      12          firm received Ronald Moore’s receipts       through 78-4.
      Los Angeles, CA 90071




                                                  and notes/questionnaire from his visit to
                                      13
                                                  Rotten Robbie.
                                      14   430.   After receiving this information from       Tanya Decl., ¶¶ 252.
                                                  Ronald Moore, the firm investigated his
                                      15          claims and determined that the barriers
                                                  identified by Ronald Moore were legally
                                      16          valid.
                                           431.   Based upon the information the firm         Tanya Decl., ¶¶ 253; Exhibit 78-5 to 78-
                                      17
                                                  received from Ronald Moore, the             31.
                                      18          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      19          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      20   432.   Moore v. Rose & Ybarra Restaurants,         Tanya Decl., ¶¶ 254; Exhibit 79-2
                                      21          Inc. (Dollar Fifty Store & Ryan’s           through 79-4; Exhibit 79-2 through 79-4.
                                                  Place). On or around 2010, the firm
                                      22          received Ronald Moore’s receipt and
                                                  notes/questionnaire from his visit to
                                      23          Dollar Fifty and Ryan’s Place.
                                           433.   After receiving this information from       Tanya Decl., ¶¶ 255.
                                      24
                                                  Ronald Moore, the firm confirmed that
                                      25          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      26   434.   Based upon the information the firm         Tanya Decl., ¶¶ 256; Exhibit 79-5
                                                  received from Ronald Moore, the             through 79-27.
                                      27          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      28

                                                                                    54
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          case and decided to file a disability
                                       3          lawsuit on his behalf.
                                           435.   Moore v. Rowell Family LLC                  Tanya Decl., ¶¶ 257; Exhibits 80-2 and
                                       4          (Express Grill, Bingo Donuts). On or        80-3; Exhibit 80-4 through 80-9; Exhibit
                                                  around July 1, 2014, the firm received      80-10.
                                       5          Ronald Moore’s receipts and
                                                  notes/questionnaire from his visits to
                                       6
                                                  Express Grill and Bingo Donuts.
                                       7   436.   After receiving this information from       Tanya Decl., ¶¶ 258; Exhibit 80-11 and
                                                  Ronald Moore, the firm created a            80-12; Exhibit 80-13 through 80-14.
                                       8          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                       9          during his visit to the business.
                                      10   437.   The firm then provided the Barrier          Tanya Decl., ¶¶ 258; Exhibit 80-11 and
                                                  Memo to an investigator in order to visit   80-12; Exhibit 80-13 through 80-14.
                                      11          the business and confirm whether or not
Gordon Rees Scully Mansukhani, LLP




                                                  the barriers identified by Ronald Moore
  633 West Fifth Street, 52nd Floor




                                      12          were legally valid.
      Los Angeles, CA 90071




                                           438.   The investigator returned the Barrier       Tanya Decl., ¶¶ 258; Exhibit 80-11 and
                                      13
                                                  Memo to the firm with the right column      80-12; Exhibit 80-13 through 80-14.
                                      14          completed with his findings.
                                           439.   Based upon the information the firm         Tanya Decl., ¶¶ 259; Exhibit 80-15;
                                      15          received from Ronald Moore, the             Exhibit 80-16 through 80-27.
                                                  investigator and other sources, Tanya
                                      16          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      17
                                                  lawsuit on his behalf.
                                      18   440.   Moore v. Ruiz (Chile My Corona). On         Tanya Decl., ¶¶ 260; Exhibit 82-2;
                                                  or around December 15, 2011 and then        Exhibit 81-3 through 81-4; Exhibit 81-5.
                                      19          in 2014 the firm received Ronald
                                                  Moore’s receipts and
                                      20          notes/questionnaire from his visit to
                                      21          Chile My Corona.
                                           441.   After receiving this information from       Tanya Decl., ¶¶ 261.
                                      22          Ronald Moore, the firm confirmed that
                                                  the barriers identified by Ronald Moore
                                      23          were legally valid.
                                           442.   Based upon the information the firm         Tanya Decl., ¶¶ 262; Exhibit 81-6;
                                      24
                                                  received from Ronald Moore, the             Exhibit 81-7 through 81-15.
                                      25          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      26          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      27   443.   Moore v. Sarantos (Clovis 500 Club).        Tanya Decl., ¶¶ 263; Exhibit 82-2;
                                                  On or around February 18, 2014, the         Exhibit 82-3 through 82-4; Exhibit 82-5.
                                      28
                                                  firm received Ronald Moore’s receipt
                                                                                    55
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          and notes/questionnaire from his visit to
                                       3          Clovis 500 Club.
                                           444.   After receiving this information from       Tanya Decl., ¶¶ 264; Exhibit 82-6
                                       4          Ronald Moore, the firm created a            through 82-9.
                                                  “Barrier Memo” which summarized his
                                       5          claims about encountering barriers
                                                  during his visit to the business.
                                       6
                                           445.   The firm then provided the Barrier          Tanya Decl., ¶¶ 264; Exhibit 82-6
                                       7          Memo to an investigator in order to visit   through 82-9.
                                                  the business and confirm whether or not
                                       8          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       9   446.   The investigator returned the Barrier       Tanya Decl., ¶¶ 264; Exhibit 82-6
                                      10          Memo to the firm with the right column      through 82-9.
                                                  completed with his findings.
                                      11   447.   Although the firm initially rejected the    Tanya Decl., ¶¶ 265; Exhibit 82-10
Gordon Rees Scully Mansukhani, LLP




                                                  case, based on the additional               through 82-19; Exhibit 82-20.
  633 West Fifth Street, 52nd Floor




                                      12          information the firm received from
      Los Angeles, CA 90071




                                                  Ronald Moore, the investigator and
                                      13
                                                  other sources, Tanya came to believe
                                      14          that Ronald Moore had valid case and
                                                  decided to accept representation and file
                                      15          a disability lawsuit on his behalf.
                                           448.   Moore v. Schiff (Frosty Queen). On or       Tanya Decl., ¶¶ 266; Exhibit 83-2;
                                      16          around July 1, 2014, the firm received      Exhibit 83-3 through 83-4; Exhibit 83-
                                                  Ronald Moore’s receipt and                  5.
                                      17
                                                  notes/questionnaire from his visit to
                                      18          Frosty Queen.
                                           449.   After receiving this information from       Tanya Decl., ¶¶ 267; Exhibit 83-6.
                                      19          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      20          claims about encountering barriers
                                      21          during his visit to the business.
                                           450.   The firm then provided the Barrier          Tanya Decl., ¶¶ 267; Exhibit 83-6.
                                      22          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      23          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      24
                                           451.   The investigator returned the Barrier       Tanya Decl., ¶¶ 267; Exhibit 83-6.
                                      25          Memo to the firm with the right column
                                                  completed with his findings.
                                      26   452.   Based upon the information the firm         Tanya Decl., ¶¶ 268; Exhibit 83-7;
                                                  received from Ronald Moore, the             Exhibit 83-8 through 83-18.
                                      27          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      28

                                                                                    56
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          case and decided to file a disability
                                       3          lawsuit on his behalf.
                                           453.   Moore v. Sekhon (Cedar Market). On          Tanya Decl., ¶¶ 269; Exhibit 84-2;
                                       4          or around May 30, 2014, the firm            Exhibit 84-3 through 84-4; Exhibit 84-
                                                  received Ronald Moore’s receipt and         5.
                                       5          notes/questionnaire from his visit to
                                                  Cedar Market.
                                       6
                                           454.   After receiving this information from       Tanya Decl., ¶¶ 270; Exhibit 84-7;
                                       7          Ronald Moore, the firm created a            Exhibit 84-6.
                                                  “Barrier Memo” which summarized his
                                       8          claims about encountering barriers
                                                  during his visit to the business.
                                       9   455.   The firm then provided the Barrier          Tanya Decl., ¶¶ 270; Exhibit 84-7;
                                      10          Memo to an investigator in order to visit   Exhibit 84-6.
                                                  the business and confirm whether or not
                                      11          the barriers identified by Ronald Moore
Gordon Rees Scully Mansukhani, LLP




                                                  were legally valid.
  633 West Fifth Street, 52nd Floor




                                      12   456.   The investigator returned the Barrier       Tanya Decl., ¶¶ 270; Exhibit 84-7;
      Los Angeles, CA 90071




                                                  Memo to the firm with the right column      Exhibit 84-6.
                                      13
                                                  completed with his findings.
                                      14   457.   Based upon the information the firm         Tanya Decl., ¶¶ 271; Exhibit 84-8;
                                                  received from Ronald Moore, the             Exhibit 84-9 through 84-18.
                                      15          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      16          case and decided to file a disability
                                                  lawsuit on his behalf
                                      17
                                           458.   Moore v. Shaw Blackstone Center             Tanya Decl., ¶¶ 272; Exhibit 85-2
                                      18          LLC (Lamps Plus, Skechers, Port of          through 85-3, 85-5 through 85-9; Exhibit
                                                  Subs). On or around March of 2013, the      85-4, 85-7 through 85-16.
                                      19          firm received Ronald Moore’s receipts
                                                  and notes/questionnaire from his visits
                                      20          to Papa Murphy’s, Skechers and Port of
                                      21          Subs.
                                           459.   After receiving this information from       Tanya Decl., ¶¶ 273; Exhibit 85-17
                                      22          Ronald Moore, the firm created a            through 85-26.
                                                  “Barrier Memo” which summarized his
                                      23          claims about encountering barriers
                                                  during his visit to the business.
                                      24
                                           460.   The firm then provided the Barrier          Tanya Decl., ¶¶ 273; Exhibit 85-17
                                      25          Memo to an investigator in order to visit   through 85-26.
                                                  the business and confirm whether or not
                                      26          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      27   461.   The investigator returned the Barrier       Tanya Decl., ¶¶ 273; Exhibit 85-17
                                                  Memo to the firm with the right column      through 85-26.
                                      28
                                                  completed with his findings.
                                                                                    57
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   462.   Based upon the information the firm         Tanya Decl., ¶¶ 274; Exhibit 85-27;
                                       3          received from Ronald Moore, the             Exhibit 85-28 through 85-41; Exhibit 85-
                                                  investigator and other sources, Tanya       42 through 85-55; Exhibit 85-56 through
                                       4          believed that Ronald Moore had valid        69.
                                                  case and decided to file a disability
                                       5          lawsuit on his behalf.
                                           463.   Moore v. Simone (Madera Family              Tanya Decl., ¶¶ 275; Exhibit 86-2;
                                       6
                                                  Mart). On or around July 1, 2014, the       Exhibit 86-3 through 86-4; Exhibit 86-
                                       7          firm received Ronald Moore’s receipt        5.
                                                  and notes/questionnaire from his visit to
                                       8          Madera Family Mart.
                                           464.   After receiving this information from       Tanya Decl., ¶¶ 276; Exhibit 86-6.
                                       9          Ronald Moore, the firm created a
                                      10          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      11          during his visit to the business.
Gordon Rees Scully Mansukhani, LLP




                                           465.   The firm then provided the Barrier          Tanya Decl., ¶¶ 276; Exhibit 86-6.
  633 West Fifth Street, 52nd Floor




                                      12          Memo to an investigator in order to visit
      Los Angeles, CA 90071




                                                  the business and confirm whether or not
                                      13          the barriers identified by Ronald Moore
                                      14          were legally valid.
                                           466.   The investigator returned the Barrier       Tanya Decl., ¶¶ 276; Exhibit 86-6.
                                      15          Memo to the firm with the right column
                                                  completed with his findings.
                                      16   467.   Based upon the information the firm         Tanya Decl., ¶¶ 277.
                                                  received from Ronald Moore, the
                                      17
                                                  investigator and other sources, Tanya
                                      18          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      19          lawsuit on his behalf.
                                           468.   Moore v. Singh (El Bajio & Buy Rite).       Tanya Decl., ¶¶ 278; Exhibit 87-2
                                      20          On or around 2012 and 2013, the firm        through 87-9; Exhibit 87-7, 87-9 through
                                      21          received Ronald Moore’s receipts and        87-16; Exhibit 87-17 through 87-20.
                                                  notes/questionnaire from his visits to El
                                      22          Bajio and Buy Rite.
                                           469.   After receiving this information from       Tanya Decl., ¶¶ 279.
                                      23          Ronald Moore, the firm confirmed that
                                                  barriers identified by Ronald Moore
                                      24          were legally valid.
                                      25   470.   Based upon the information the firm         Tanya Decl., ¶¶ 280; Exhibit 87-21;
                                                  received from Ronald Moore, the             Exhibit 87-22 through 87-33.
                                      26          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      27          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      28

                                                                                    58
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   471.   Moore v. Singh (Ernie’s Liquor). On         Tanya Decl., ¶¶ 281; Exhibit 88-2;
                                       3          or around September 13, 2010, the firm      Exhibit 88-3 through 88-4.
                                                  received Ronald Moore’s receipt and
                                       4          notes/questionnaire from his visit to
                                                  Ernie’s Liquor.
                                       5   472.    After receiving this information from      Tanya Decl., ¶¶ 282.
                                                  Ronald Moore, the firm confirmed that
                                       6
                                                  the barriers encountered by Ronald
                                       7          Moore were legally valid.
                                           473.   Based upon the information the firm         Tanya Decl., ¶¶ 283; Exhibit 88-5.
                                       8          received from Ronald Moore, the
                                                  investigator and other sources, Tanya
                                       9          believed that Ronald Moore had valid
                                      10          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      11   474.   Moore v. Singh (Handi Stop). On or          Tanya Decl., ¶¶ 284; Exhibit 89-2
Gordon Rees Scully Mansukhani, LLP




                                                  around June 11, 2014 the firm received      Exhibit 89-3 and 89-4; Exhibit 89-5
  633 West Fifth Street, 52nd Floor




                                      12          Ronald Moore’s receipt and                  through 89-6.
      Los Angeles, CA 90071




                                                  notes/questionnaire from his visit to
                                      13          Handi Stop.
                                      14   475.   After receiving this information from       Tanya Decl., ¶¶ 285; Exhibit 89-7.
                                                  Ronald Moore, the firm created a
                                      15          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      16          during his visit to the business.
                                           476.   The firm then provided the Barrier          Tanya Decl., ¶¶ 285; Exhibit 89-7.
                                      17
                                                  Memo to an investigator in order to visit
                                      18          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      19          were legally valid.
                                           477.   The investigator returned the Barrier       Tanya Decl., ¶¶ 285; Exhibit 89-7.
                                      20          Memo to the firm with the right column
                                      21          completed with his findings.
                                           478.   Based upon the information the firm         Tanya Decl., ¶¶ 286; Exhibit 89-8
                                      22          received from Ronald Moore, the             through 89-16; Exhibit 89-17 through
                                                  investigator and other sources, Tanya       89-25;
                                      23          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      24          lawsuit on his behalf.
                                      25   479.   Moore v. Singh (K&A Liquor). On or          Tanya Decl., ¶¶ 287; Exhibit 90-2;
                                                  around March 6, 2014, the firm received     Exhibit 90-3 through 90-4; Exhibit 90-
                                      26          Ronald Moore’s receipt and                  5.
                                                  notes/questionnaire from his visit to K &
                                      27          A Liquor.
                                           480.   After receiving this information from       Tanya Decl., ¶¶ 288; Exhibit 90-6.
                                      28
                                                  Ronald Moore, the firm created a
                                                                                    59
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized his
                                       3          claims about encountering barriers
                                                  during his visit to the business.
                                       4   481.   The firm then provided the Barrier          Tanya Decl., ¶¶ 288; Exhibit 90-6.
                                                  Memo to an investigator in order to visit
                                       5          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       6
                                                  were legally valid.
                                       7   482.   The investigator returned the Barrier       Tanya Decl., ¶¶ 288; Exhibit 90-6.
                                                  Memo to the firm with the right column
                                       8          completed with his findings.
                                           483.   Based upon the information the firm         Tanya Decl., ¶¶ 289; Exhibit 90-7
                                       9          received from Ronald Moore, the             through 90-16.
                                      10          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      11          case and decided to file a disability
Gordon Rees Scully Mansukhani, LLP




                                                  lawsuit on his behalf.
  633 West Fifth Street, 52nd Floor




                                      12   484.   Moore v. Singh (PB Liquor Food). On         Tanya Decl., ¶¶ 290; Exhibit 91-2;
      Los Angeles, CA 90071




                                                  or around February 18, 2014, the firm       Exhibit 91-3 through 91-4; Exhibit 91-
                                      13
                                                  received Ronald Moore’s receipt and         5.
                                      14          notes/questionnaire from his visit to PB
                                                  Liquor.
                                      15   485.   After receiving this information from       Tanya Decl., ¶¶
                                                  Ronald Moore, the firm created a
                                      16          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      17
                                                  during his visit to the business.
                                      18   486.   The firm then provided the Barrier          Tanya Decl., ¶¶
                                                  Memo to an investigator in order to visit
                                      19          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      20          were legally valid.
                                      21   487.   The investigator returned the Barrier       Tanya Decl., ¶¶ 291; Exhibit 91-6;
                                                  Memo to the firm with the right column      Exhibit 91-7.
                                      22          completed with his findings.
                                           488.   Based upon the information the firm         Tanya Decl., ¶¶ 292; Exhibit 91-8;
                                      23          received from Ronald Moore, the             Exhibit 91-9 through 91-18.
                                                  investigator and other sources, Tanya
                                      24
                                                  believed that Ronald Moore had valid
                                      25          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      26   489.   Moore v. Singh (Quik Stop Mini              Tanya Decl., ¶¶ 293; Exhibit 92-2;
                                                  Mart). On or around July 1, 2014 the        Exhibit 92-3 through 92-4; Exhibit 92-
                                      27          firm received Ronald Moore’s receipt        5.
                                                  and notes/questionnaire from his visit to
                                      28
                                                  Quik Stop Mini Mart.
                                                                                    60
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   490.   After receiving this information from       Tanya Decl., ¶¶ 294; Exhibit 92-6.
                                       3          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                       4          claims about encountering barriers
                                                  during his visit to the business.
                                       5   491.   The firm then provided the Barrier          Tanya Decl., ¶¶ 294; Exhibit 92-6.
                                                  Memo to an investigator in order to visit
                                       6
                                                  the business and confirm whether or not
                                       7          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       8   492.   The investigator returned the Barrier       Tanya Decl., ¶¶ 294; Exhibit 92-6.
                                                  Memo to the firm with the right column
                                       9          completed with his findings.
                                      10   493.   Based upon the information the firm         Tanya Decl., ¶¶ 295; Exhibit 92-7;
                                                  received from Ronald Moore, the             Exhibit 92-8 through 92-17.
                                      11          investigator and other sources, Tanya
Gordon Rees Scully Mansukhani, LLP




                                                  believed that Ronald Moore had valid
  633 West Fifth Street, 52nd Floor




                                      12          case and decided to file a disability
      Los Angeles, CA 90071




                                                  lawsuit on his behalf.
                                      13
                                           494.   Moore v. Singh (Sukis Auto Shop             Tanya Decl., ¶¶ 296; Exhibit 93-2;
                                      14          Gas). On or around March 25, 2013, the      Exhibit 93-3 through 93-4; Exhibit 93-5.
                                                  firm received Ronald Moore’s receipt
                                      15          and notes/questionnaire from his visit to
                                                  Sukis Auto Shop Gas.
                                      16   495.   After receiving this information from       Tanya Decl., ¶¶ 297; as Exhibit 93-6.
                                                  Ronald Moore, the firm created a
                                      17
                                                  “Barrier Memo” which summarized his
                                      18          claims about encountering barriers
                                                  during his visit to the business.
                                      19   496.   The firm then provided the Barrier          Tanya Decl., ¶¶ 297; Exhibit 93-6.
                                                  Memo to an investigator in order to visit
                                      20          the business and confirm whether or not
                                      21          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      22   497.   The investigator returned the Barrier       Tanya Decl., ¶¶ 297; Exhibit 93-6.
                                                  Memo to the firm with the right column
                                      23          completed with his findings.
                                           498.   Based upon the information the firm         Tanya Decl., ¶¶ 298; Exhibit 93-7
                                      24
                                                  received from Ronald Moore, the             through 93-15; Exhibit 93-16 through
                                      25          investigator and other sources, Tanya       93-25.
                                                  believed that Ronald Moore had valid
                                      26          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      27   499.   Moore v. SNL Corp. (Quickway Food           Tanya Decl., ¶¶ 299; Exhibit 94-2;
                                                  Store). On or around February 11,           Exhibit 94-3 through 94-4; Exhibit 94-5.
                                      28
                                                  2014, the firm received Ronald Moore’s
                                                                                    61
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          receipt and notes/questionnaire from his
                                       3          visit to Quickway Food Store.
                                           500.   After receiving this information from       Tanya Decl., ¶¶ 300; Exhibit 94-6
                                       4          Ronald Moore, the firm created a            through 94-7.
                                                  “Barrier Memo” which summarized his
                                       5          claims about encountering barriers
                                                  during his visit to the business.
                                       6
                                           501.   The firm then provided the Barrier          Tanya Decl., ¶¶ 300; Exhibit 94-6
                                       7          Memo to an investigator in order to visit   through 94-7.
                                                  the business and confirm whether or not
                                       8          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       9   502.   The investigator returned the Barrier       Tanya Decl., ¶¶ 300; Exhibit 94-6
                                      10          Memo to the firm with the right column      through 94-7.
                                                  completed with his findings.
                                      11   503.   Based upon the information the firm         Tanya Decl., ¶¶ 301; Exhibit 94-8;
Gordon Rees Scully Mansukhani, LLP




                                                  received from Ronald Moore, the             Exhibit 94-10 through 94-20.
  633 West Fifth Street, 52nd Floor




                                      12          investigator and other sources, Tanya
      Los Angeles, CA 90071




                                                  believed that Ronald Moore had valid
                                      13
                                                  case and decided to file a disability
                                      14          lawsuit on his behalf.
                                           504.   Moore v. Songu (B & B Liquor). On           Tanya Decl., ¶¶ 302; Exhibit 95-2;
                                      15          or around July 1, 2014, the firm received   Exhibit 95-3 through 95-4; Exhibit 95-
                                                  Ronald Moore’s receipt and                  5.
                                      16          notes/questionnaire from his visit to
                                                  B&B Liquor.
                                      17
                                           505.   After receiving this information from       Tanya Decl., ¶¶ 303; Exhibit 95-6.
                                      18          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                      19          claims about encountering barriers
                                                  during his visit to the business.
                                      20   506.   The firm then provided the Barrier          Tanya Decl., ¶¶ 303; Exhibit 95-6.
                                      21          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      22          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      23   507.   The investigator returned the Barrier       Tanya Decl., ¶¶ 303; Exhibit 95-6.
                                                  Memo to the firm with the right column
                                      24
                                                  completed with his findings.
                                      25   508.   Based upon the information the firm         Tanya Decl., ¶¶ 304; Exhibit 95-7;
                                                  received from Ronald Moore, the             Exhibit 95-8 through 95-17.
                                      26          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      27          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      28

                                                                                    62
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   509.   Moore v. Soto (La Enchilada). On or         Tanya Decl., ¶¶ 305; Exhibit 96-2;
                                       3          around August 20, 2014, the firm            Exhibit 96-3 through 96-6; Exhibit 96-
                                                  received Ronald Moore’s receipt and         7.
                                       4          notes/questionnaire from his visit to La
                                                  Enchilada.
                                       5   510.   After receiving this information from       Tanya Decl., ¶¶ 306; Exhibit 96-8.
                                                  Ronald Moore, the firm created a
                                       6
                                                  “Barrier Memo” which summarized his
                                       7          claims about encountering barriers
                                                  during his visit to the business.
                                       8   511.   The firm then provided the Barrier          Tanya Decl., ¶¶ 306; Exhibit 96-8.
                                                  Memo to an investigator in order to visit
                                       9          the business and confirm whether or not
                                      10          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      11   512.   The investigator returned the Barrier       Tanya Decl., ¶¶ 306; Exhibit 96-8.
Gordon Rees Scully Mansukhani, LLP




                                                  Memo to the firm with the right column
  633 West Fifth Street, 52nd Floor




                                      12          completed with his findings.
      Los Angeles, CA 90071




                                           513.   Based upon the information the firm         Tanya Decl., ¶¶ 307; Exhibit 96-9;
                                      13
                                                  received from Ronald Moore, the             Exhibit 96-10 through 96-19.
                                      14          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      15          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      16   514.   Moore v. Singh (Stop n Shop). On or         Tanya Decl., ¶¶ 308; Exhibit 97-2
                                                  around 2010, the firm received Ronald       through 97-3.
                                      17
                                                  Moore’s receipt and notes/questionnaire
                                      18          from his visit to Stop n Shop.
                                           515.   After receiving this information from       Tanya Decl., ¶¶ 309.
                                      19          Ronald Moore, the firm confirmed that
                                                  the barriers identified by Ronald Moore
                                      20          were legally valid.
                                      21   516.   Based upon the information the firm         Tanya Decl., ¶¶ 310; Exhibit 97-4.
                                                  received from Ronald Moore, the
                                      22          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      23          case and decided to file a disability
                                                  lawsuit on his behalf
                                      24
                                           517.   Moore v. Sunflower Clovis Investors,        Tanya Decl., ¶¶ 311; Exhibit 98-2;
                                      25          LLC (Bobby Salazar’s Taqueria). On          Exhibit 98-3 through 98-4.
                                                  or around August 13, 2013, the firm
                                      26          received Ronald Moore’s receipt and
                                                  notes/questionnaire from his visit to
                                      27          Bobby Salazar’s.
                                           518.   After receiving this information from       Tanya Decl., ¶¶ 312; Exhibit 98-5.
                                      28
                                                  Ronald Moore, the firm created a
                                                                                    63
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                   FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized his
                                       3          claims about encountering barriers
                                                  during his visit to the business.
                                       4   519.   The firm then provided the Barrier           Tanya Decl., ¶¶ 312; Exhibit 98-5.
                                                  Memo to an investigator in order to visit
                                       5          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       6
                                                  were legally valid.
                                       7   520.   The investigator returned the Barrier        Tanya Decl., ¶¶ 312; Exhibit 98-5.
                                                  Memo to the firm with the right column
                                       8          completed with his findings.
                                           521.   Based upon the information the firm          Tanya Decl., ¶¶ 313; Exhibit 98-6;
                                       9          received from Ronald Moore, the              Exhibit 98-7 through 98-16.
                                      10          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      11          case and decided to file a disability
Gordon Rees Scully Mansukhani, LLP




                                                  lawsuit on his behalf.
  633 West Fifth Street, 52nd Floor




                                      12   522.   Moore v. Sunrise Square (Arsenio’s).         Tanya Decl., ¶¶ 314; Exhibits 99-2
      Los Angeles, CA 90071




                                                  On or around May 14, 2012, the firm          through 99-3; Exhibit 99-2 through 99-3;
                                      13
                                                  received Ronald Moore’s receipts and         Exhibit 99-4 through 99-5.
                                      14          notes/questionnaire from his visits to
                                                  Liquor King, Tandoori Night, Arsenio’s.
                                      15   523.   After receiving this information from        Tanya Decl., ¶¶ 315.
                                                  Ronald Moore, the firm confirmed his
                                      16          claims about encountering barriers
                                                  during his visit to the business.
                                      17
                                           524.   Based upon the information the firm          Tanya Decl., ¶¶ 316; Exhibit 99-6
                                      18          received from Ronald Moore, the              through 99-14; Exhibit 99-15 through
                                                  investigator and other sources, Tanya        99-28.
                                      19          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      20          lawsuit on his behalf.
                                      21   525.   Based upon the information the firm          Tanya Decl., ¶¶ 316; Exhibit 99-29.
                                                  received from Ronald Moore, the
                                      22          investigator and other sources, I rejected
                                                  the case against Tandoori Night.
                                      23   526.   Moore v. Talwandi & Son Inc. (Bottle         Tanya Decl., ¶¶ 317; Exhibit 100-2;
                                                  House Liquor). On or around May 30,          Exhibit 100-3 through 100-4; Exhibit
                                      24
                                                  2014, the firm received Ronald Moore’s       100-5.
                                      25          receipt and notes/questionnaire from his
                                                  visit to Bottle House Liquor.
                                      26   527.   After receiving this information from        Tanya Decl., ¶¶ 318; Exhibit 100-6.
                                                  Ronald Moore, the firm created a
                                      27          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      28
                                                  during his visit to the business.
                                                                                     64
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   528.   The firm then provided the Barrier          Tanya Decl., ¶¶ 318; Exhibit 100-6.
                                       3          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                       4          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       5   529.   The investigator returned the Barrier       Tanya Decl., ¶¶ 318; Exhibit 100-6.
                                                  Memo to the firm with the right column
                                       6
                                                  completed with his findings.
                                       7
                                           530.   Based upon the information the firm         Tanya Decl., ¶¶ 319; Exhibit 100-7;
                                       8          received from Ronald Moore, the             Exhibit 100-8 through 100-18.
                                                  investigator and other sources, Tanya
                                       9          believed that Ronald Moore had valid
                                      10          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      11   531.   Moore v. The Pep Boys Manny Moe             Tanya Decl., ¶¶ 320; Exhibit 101-2;
Gordon Rees Scully Mansukhani, LLP




                                                  & Jack of California, Inc. (3655 N.         Exhibit 101-2.
  633 West Fifth Street, 52nd Floor




                                      12          Blackstone, Fresno) On or around May
                                                  2012, the firm received Ronald Moore’s
      Los Angeles, CA 90071




                                      13          receipt and notes/questionnaire from his
                                      14          visit to Pep Boys.
                                           532.   After receiving this information from       Tanya Decl., ¶¶ 321.
                                      15          Ronald Moore, the firm confirmed that
                                                  barriers identified by Ronald Moore
                                      16          were legally valid.
                                           533.   Based upon the information the firm         Tanya Decl., ¶¶ 322; Exhibit 101-3.
                                      17
                                                  received from Ronald Moore, the
                                      18          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      19          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      20   534.   Moore v. The Pep Boys Manny Moe             Tanya Decl., ¶¶ 323; Exhibit 102-2;
                                      21          & Jack of California, Inc. (693 W.          Exhibit 102-3 and 102-4; Exhibit 102-5.
                                                  Shaw Ave, Clovis). On or around May
                                      22          29, 2014, the firm received Ronald
                                                  Moore’s receipt and notes/questionnaire
                                      23          from his visit to Pep Boys.
                                           535.   After receiving this information from       Tanya Decl., ¶¶
                                      24          Ronald Moore, the firm created a
                                      25          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      26          during his visit to the business.
                                           536.   The firm then provided the Barrier          Tanya Decl., ¶¶
                                      27          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                      28

                                                                                    65
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          the barriers identified by Ronald Moore
                                       3          were legally valid.
                                           537.   The investigator returned the Barrier       Tanya Decl., ¶¶ 324; Exhibit 102-6.
                                       4          Memo to the firm with the right column
                                                  completed with his findings.
                                       5   538.   Based upon the information the firm         Tanya Decl., ¶¶ 325; Exhibit 102-7
                                                  received from Ronald Moore, the             through 102-15; Exhibit 102-16 through
                                       6
                                                  investigator and other sources, Tanya       102-25.
                                       7          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                       8          lawsuit on his behalf.
                                           539.   Moore v. Times Square Holdings,             Tanya Decl., ¶¶ 326; Exhibit 103-2
                                       9          LLC (Kar Wah Restaurant, JK                 through 103-6; Exhibit 103-7 through
                                      10          Cigarettes, Big Lots, Plaza Ventana).       103-18.
                                                  On or around March of 2014, the firm
                                      11          received Ronald Moore’s receipt and
Gordon Rees Scully Mansukhani, LLP




                                                  notes/questionnaire from his visit to
  633 West Fifth Street, 52nd Floor




                                      12          Plaza Ventana, Kar Wah Restaurant, Big
      Los Angeles, CA 90071




                                                  Lots, JK Cigarettes.
                                      13
                                           540.   After receiving this information from       Tanya Decl., ¶¶ 327; Exhibit 103-19
                                      14          Ronald Moore, the firm created a            through 103-20; Exhibit 103-21 through
                                                  “Barrier Memo” which summarized his         103-22.
                                      15          claims about encountering barriers
                                                  during his visit to the business.
                                      16   541.   The firm then provided the Barrier          Tanya Decl., ¶¶ 327; Exhibit 103-19
                                                  Memo to an investigator in order to visit   through 103-20; Exhibit 103-21 through
                                      17
                                                  the business and confirm whether or not     103-22.
                                      18          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      19   542.   The investigator returned the Barrier       Tanya Decl., ¶¶ 327; Exhibit 103-19
                                                  Memo to the firm with the right column      through 103-20; Exhibit 103-21 through
                                      20          completed with his findings.                103-22.
                                      21   543.   Based upon the information the firm         Tanya Decl., ¶¶ 328; Exhibit 103-23
                                                  received from Ronald Moore, the             through 103-40; Exhibit 103-41 through
                                      22          investigator and other sources, Tanya       103-51.
                                                  believed that Ronald Moore had valid
                                      23          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      24
                                           544.   Moore v. Toledo (Toledito’s Mexican         Tanya Decl., ¶¶ 329; Exhibit 104-2;
                                      25          Restaurant). On or around August 12,        Exhibit 104-3 through 104-4.
                                                  2013, the firm received Ronald Moore’s
                                      26          receipt and notes/questionnaire from his
                                                  visit to Toledito’s Mexican Restaurant.
                                      27   545.   After receiving this information from       Tanya Decl., ¶¶ 330; Exhibit 104-5.
                                                  Ronald Moore, the firm created a
                                      28
                                                  “Barrier Memo” which summarized his
                                                                                    66
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          claims about encountering barriers
                                       3          during his visit to the business.
                                           546.   The firm then provided the Barrier          Tanya Decl., ¶¶ 330; Exhibit 104-5.
                                       4          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                       5          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       6
                                           547.   The investigator returned the Barrier       Tanya Decl., ¶¶ 330; Exhibit 104-5.
                                       7          Memo to the firm with the right column
                                                  completed with his findings.
                                       8   548.   Based upon the information the firm         Tanya Decl., ¶¶ 331; Exhibit 104-6
                                                  received from Ronald Moore, the             through 104-14; Exhibit 104-15 through
                                       9          investigator and other sources, Tanya       104-23.
                                      10          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      11          lawsuit on his behalf.
Gordon Rees Scully Mansukhani, LLP




                                           549.   Moore v. Topoozian (Kevin & Alex            Tanya Decl., ¶¶ 332; Exhibit 105-2;
  633 West Fifth Street, 52nd Floor




                                      12          Liquor Deli). On or around July 1,          Exhibit 105-3 through 105-4; Exhibit
      Los Angeles, CA 90071




                                                  2014, the firm received Ronald Moore’s      105-5.
                                      13
                                                  receipt and notes/questionnaire from his
                                      14          visit to Kevin & Alex Liquor Deli.
                                           550.   After receiving this information from       Tanya Decl., ¶¶ 333; Exhibit 105-6
                                      15          Ronald Moore, the firm created a            Exhibit 105-7.
                                                  “Barrier Memo” which summarized his
                                      16          claims about encountering barriers
                                                  during his visit to the business.
                                      17
                                           551.   The firm then provided the Barrier          Tanya Decl., ¶¶ 333; Exhibit 105-6
                                      18          Memo to an investigator in order to visit   Exhibit 105-7.
                                                  the business and confirm whether or not
                                      19          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      20   552.   The investigator returned the Barrier       Tanya Decl., ¶¶ 333; Exhibit 105-6
                                      21          Memo to the firm with the right column      Exhibit 105-7.
                                                  completed with his findings.
                                      22   553.   Based upon the information the firm         Tanya Decl., ¶¶ 334; Exhibit 105-8;
                                                  received from Ronald Moore, the             Exhibit 105-9 through 105-19.
                                      23          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      24
                                                  case and decided to file a disability
                                      25          lawsuit on his behalf.
                                           554.   Moore v. Torigian (Andre’s Liquor).         Tanya Decl., ¶¶ 335; Exhibit 106-2 and
                                      26          On or around 2012 and 2013, the firm        106-3; Exhibit 106-2 and 106-4.
                                                  received Ronald Moore’s receipts and
                                      27          notes/questionnaire from his visits to
                                                  Andre’s Liquor.
                                      28

                                                                                    67
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   555.   After receiving this information from       Tanya Decl., ¶¶ 336; Exhibit 106-5.
                                       3          Ronald Moore, the firm created a
                                                  “Barrier Memo” which summarized his
                                       4          claims about encountering barriers
                                                  during his visit to the business.
                                       5   556.   The firm then provided the Barrier          Tanya Decl., ¶¶ 336; Exhibit 106-5.
                                                  Memo to an investigator in order to visit
                                       6
                                                  the business and confirm whether or not
                                       7          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       8   557.   The investigator returned the Barrier       Tanya Decl., ¶¶ 336; Exhibit 106-5.
                                                  Memo to the firm with the right column
                                       9          completed with his findings.
                                      10   558.   Based upon the information the firm         Tanya Decl., ¶¶ 337; Exhibit 106-6;
                                                  received from Ronald Moore, the             Exhibit 106-7 through 106-17.
                                      11          investigator and other sources, Tanya
Gordon Rees Scully Mansukhani, LLP




                                                  believed that Ronald Moore had valid
  633 West Fifth Street, 52nd Floor




                                      12          case and decided to file a disability
      Los Angeles, CA 90071




                                                  lawsuit on his behalf.
                                      13
                                           559.   Moore v. Trini’s Oil, Inc. (Trinis          Tanya Decl., ¶¶ 338; Exhibit 107-2 and
                                      14          Beacon). On or around August 15,            107-3; Exhibit 107-4 and 107-5.
                                                  2013, and then again on or around 2014,
                                      15          the firm received Ronald Moore’s
                                                  receipts and notes/questionnaire from
                                      16          his visit to Trinis Beacon.
                                           560.   After receiving this information from       Tanya Decl., ¶¶ 339; Exhibit 107-6.
                                      17
                                                  Ronald Moore, the firm created a
                                      18          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      19          during his visit to the business.
                                           561.   The firm then provided the Barrier          Tanya Decl., ¶¶ 339; Exhibit 107-6.
                                      20          Memo to an investigator in order to visit
                                      21          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      22          were legally valid.
                                           562.   The investigator returned the Barrier       Tanya Decl., ¶¶ 339; Exhibit 107-6.
                                      23          Memo to the firm with the right column
                                                  completed with his findings.
                                      24
                                           563.   Based upon the information the firm         Tanya Decl., ¶¶ 340; Exhibit 107-8
                                      25          received from Ronald Moore, the             through 107-15; Exhibit 107-16 through
                                                  investigator and other sources, Tanya       107-25.
                                      26          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      27          lawsuit on his behalf.
                                           564.   Moore v. Victoria Fresno Realty, LLC        Tanya Decl., ¶¶ 341; Exhibit 108-2;
                                      28
                                                  (King of Kabob). On or around 2010,         Exhibit 108-3; Exhibit 108-4.
                                                                                    68
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          the firm received Ronald Moore’s
                                       3          receipt and notes/questionnaire from his
                                                  visit to King of Kabob.
                                       4   565.   After receiving this information from       Tanya Decl., ¶¶ 342; Exhibit 108-5.
                                                  Ronald Moore, the firm created a
                                       5          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                       6
                                                  during his visit to the business.
                                       7   566.   The firm then provided the Barrier          Tanya Decl., ¶¶ 342; Exhibit 108-5.
                                                  Memo to an investigator in order to visit
                                       8          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                       9          were legally valid.
                                      10   567.   The investigator returned the Barrier       Tanya Decl., ¶¶ 342; Exhibit 108-5.
                                                  Memo to the firm with the right column
                                      11          completed with his findings.
Gordon Rees Scully Mansukhani, LLP




                                           568.   Based upon the information the firm         Tanya Decl., ¶¶ 343; Exhibit 108-6
  633 West Fifth Street, 52nd Floor




                                      12          received from Ronald Moore, the             Exhibit 108-7 through 108-17.
      Los Angeles, CA 90071




                                                  investigator and other sources, Tanya
                                      13
                                                  believed that Ronald Moore had valid
                                      14          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      15   569.   Moore v. Villa Mart, Inc. On or             Tanya Decl., ¶¶ 344; Exhibit 109-2 and
                                                  around 2010 and also in 2013, the firm      109-3; Exhibit 109-2 and 109-3; Exhibit
                                      16          received Ronald Moore’s receipts and        109-4.
                                                  notes/questionnaire from his visits to
                                      17
                                                  Villa Food Mart.
                                      18   570.   After receiving this information from       Tanya Decl., ¶¶ 345.
                                                  Ronald Moore, the firm confirmed his
                                      19          claims about encountering barriers
                                                  during his visit to the business were
                                      20          legally valid.
                                      21   571.   Based upon the information the firm         Tanya Decl., ¶¶ 346; Exhibit 109-7
                                                  received from Ronald Moore, the             through 109-17; Exhibit 109-6.
                                      22          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      23          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      24
                                           572.   Moore v. Vituma Properties, LLC             Tanya Decl., ¶¶ 347; Exhibit 110-2;
                                      25          (KFC). On or around June 19, 2014, the      Exhibit 110-3 through 110-4; Exhibit
                                                  firm received Ronald Moore’s receipt        110-5.
                                      26          and notes/questionnaire from his visit to
                                                  KFC.
                                      27   573.   After receiving this information from       Tanya Decl., ¶¶ 348; Exhibit 110-6
                                                  Ronald Moore, the firm created a            through 110-7.
                                      28
                                                  “Barrier Memo” which summarized his
                                                                                    69
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                            SUPPORTING EVIDENCE
                                           No.
                                       2          claims about encountering barriers
                                       3          during his visit to the business.
                                           574.   The firm then provided the Barrier          Tanya Decl., ¶¶ 348; Exhibit 110-6
                                       4          Memo to an investigator in order to visit   through 110-7.
                                                  the business and confirm whether or not
                                       5          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       6
                                           575.   The investigator returned the Barrier       Tanya Decl., ¶¶ 348; Exhibit 110-6
                                       7          Memo to the firm with the right column      through 110-7.
                                                  completed with his findings.
                                       8   576.   Based upon the information the firm         Tanya Decl., ¶¶ 349; Exhibit 110-8
                                                  received from Ronald Moore, the             Exhibit 110-9 through 110-19.
                                       9          investigator and other sources, Tanya
                                      10          believed that Ronald Moore had valid
                                                  case and decided to file a disability
                                      11          lawsuit on his behalf.
Gordon Rees Scully Mansukhani, LLP




                                           577.   Moore v. Vohra (Arco). On or around         Tanya Decl., ¶¶ 350; Exhibit 111-2 and
  633 West Fifth Street, 52nd Floor




                                      12          June 11, 2014, the firm received Ronald     111-3; Exhibit 111-4 and 111-5; Exhibit
      Los Angeles, CA 90071




                                                  Moore’s receipts and                        111-6.
                                      13
                                                  notes/questionnaire from his visits to
                                      14          Arco.
                                           578.   After receiving this information from       Tanya Decl., ¶¶ 351; Exhibit 111-7 and
                                      15          Ronald Moore, the firm created a            111-8.
                                                  “Barrier Memo” which summarized his
                                      16          claims about encountering barriers
                                                  during his visit to the business.
                                      17
                                           579.   The firm then provided the Barrier          Tanya Decl., ¶¶ 351; Exhibit 111-7 and
                                      18          Memo to an investigator in order to visit   111-8.
                                                  the business and confirm whether or not
                                      19          the barriers identified by Ronald Moore
                                                  were legally valid.
                                      20   580.   The investigator returned the Barrier       Tanya Decl., ¶¶ 351; Exhibit 111-7 and
                                      21          Memo to the firm with the right column      111-8.
                                                  completed with his findings.
                                      22
                                           581.   Based upon the information the firm         Tanya Decl., ¶¶ 352; Exhibit 111-9;
                                      23          received from Ronald Moore, the             Exhibit 111-10 through 111-20.
                                                  investigator and other sources, Tanya
                                      24
                                                  believed that Ronald Moore had valid
                                      25          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      26   582.   Moore v. Westfield Investment &             Tanya Decl., ¶¶ 353; Exhibit 112-2;
                                                  Associates LLC (Robertito’s Taco            Exhibit 112-3 through 112-4; Exhibit
                                      27          Shop). On or around May 14, 2012 and        112-5 and 112-6.
                                                  again in late 2013, the firm received
                                      28
                                                  Ronald Moore’s receipt and
                                                                                    70
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                           No.
                                       2          notes/questionnaire from his visit to
                                       3          Robertito’s Taco Shop.
                                           583.   After receiving this information from       Tanya Decl., ¶¶ 354.
                                       4          Ronald Moore, the firm confirmed that
                                                  the barriers identified by Ronald Moore
                                       5          were legally valid
                                           584.   Based upon the information the firm         Tanya Decl., ¶¶ 355; Exhibit 112-7;
                                       6
                                                  received from Ronald Moore, the             Exhibit 112-8 through 112-16.
                                       7          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       8          case and decided to file a disability
                                                  lawsuit on his behalf.
                                       9   585.   Moore v. Wong (Toby’s Vapes and             Tanya Decl., ¶¶ 356; Exhibit 113-2;
                                      10          More). On or around July 1, 2014, the       Exhibit 113-3 through 113-4; Exhibit
                                                  firm received Ronald Moore’s receipt        113-5.
                                      11          and notes/questionnaire from his visit to
Gordon Rees Scully Mansukhani, LLP




                                                  Toby’s Vapes and More.
  633 West Fifth Street, 52nd Floor




                                      12   586.   After receiving this information from       Tanya Decl., ¶¶ 357; Exhibit 113-6.
      Los Angeles, CA 90071




                                                  Ronald Moore, the firm created a
                                      13
                                                  “Barrier Memo” which summarized his
                                      14          claims about encountering barriers
                                                  during his visit to the business.
                                      15   587.   The firm then provided the Barrier          Tanya Decl., ¶¶ 357; Exhibit 113-6.
                                                  Memo to an investigator in order to visit
                                      16          the business and confirm whether or not
                                                  the barriers identified by Ronald Moore
                                      17
                                                  were legally valid.
                                      18   588.   The investigator returned the Barrier       Tanya Decl., ¶¶ 357; Exhibit 113-6.
                                                  Memo to the firm with the right column
                                      19          completed with his findings.
                                           589.   Based upon the information the firm         Tanya Decl., ¶¶ 358; Exhibit 113-7
                                      20          received from Ronald Moore, the             through 113-17.
                                      21          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                      22          case and decided to file a disability
                                                  lawsuit on his behalf.
                                      23   590.   Moore v. Zamzami (City Wide                 Tanya Decl., ¶¶ 359; Exhibit 114-2;
                                                  Market). On or around May 30, 2014,         Exhibit 114-3 and 114-4; Exhibit 114-5.
                                      24
                                                  the firm received Ronald Moore’s
                                      25          receipt and notes/questionnaire from his
                                                  visit to City Wide Market.
                                      26   591.   After receiving this information from       Tanya Decl., ¶¶ 360; Exhibit 114-6.
                                                  Ronald Moore, the firm created a
                                      27          “Barrier Memo” which summarized his
                                                  claims about encountering barriers
                                      28
                                                  during his visit to the business.
                                                                                    71
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   592.   The firm then provided the Barrier          Tanya Decl., ¶¶ 360; Exhibit 114-6.
                                       3          Memo to an investigator in order to visit
                                                  the business and confirm whether or not
                                       4          the barriers identified by Ronald Moore
                                                  were legally valid.
                                       5   593.   The investigator returned the Barrier       Tanya Decl., ¶¶ 360; Exhibit 114-6.
                                                  Memo to the firm with the right column
                                       6
                                                  completed with his findings.
                                       7   594.   Based upon the information the firm         Tanya Decl., ¶¶ 361; Exhibit 114-7;
                                                  received from Ronald Moore, the             Exhibit 114-8 through 114-17.
                                       8          investigator and other sources, Tanya
                                                  believed that Ronald Moore had valid
                                       9          case and decided to file a disability
                                      10          lawsuit on his behalf.
                                           595.   Lobato v. Garcia (Teazar World Tea          Tanya Decl., ¶¶ 363; Exhibit 115-2;
                                      11          Market). On or around April 29, 2015,       Exhibit 115-3 through 115-16; Exhibit
Gordon Rees Scully Mansukhani, LLP




                                                  the firm received Rachel Lobato’s           115-17.
  633 West Fifth Street, 52nd Floor




                                      12          receipt and notes/questionnaire from her
      Los Angeles, CA 90071




                                                  visit to Teazer World Tea Market.
                                      13
                                           596.   After receiving this information from       Tanya Decl., ¶¶ 364; Exhibit 115-18.
                                      14          Rachel Lobato, the firm created a
                                                  “Barrier Memo” which summarized her
                                      15          claims about encountering barriers
                                                  during her visit to the business.
                                      16   597.   The firm then provided the Barrier          Tanya Decl., ¶¶ 364; Exhibit 115-18.
                                                  Memo to an investigator in order to visit
                                      17
                                                  the business and confirm whether or not
                                      18          the barriers identified by Rachel Lobato
                                                  were legally valid.
                                      19   598.   The investigator returned the Barrier       Tanya Decl., ¶¶ 364; Exhibit 115-18.
                                                  Memo to the firm with the right column
                                      20          completed with his findings.
                                      21   599.   Based upon the information the firm         Tanya Decl., ¶¶ 365; Exhibit 115-19
                                                  received from Rachel Lobato, the            through 115-23; Exhibit 115-24 through
                                      22          investigator and other sources, Tanya       115-34.
                                                  believed that Rachel Lobato had valid
                                      23          case and decided to file a disability
                                                  lawsuit on her behalf.
                                      24
                                           600.   Lobato v. Lopez (El Campesino               Tanya Decl., ¶¶ 366; Exhibit 116-2;
                                      25          Mexican Restaurant). On or around           Exhibit 116-3 through 116-6; Exhibit
                                                  April 10, 2015, the firm received Rachel    116-7.
                                      26          Lobato’s receipt and notes/questionnaire
                                                  from her visit to El Campesino Mexican
                                      27          Restaurant.
                                           601.   After receiving this information from       Tanya Decl., ¶¶ 367; Exhibit 116-8
                                      28
                                                  Rachel Lobato, the firm created a           through 116-9.
                                                                                    72
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   SUF
                                                                   FACT                           SUPPORTING EVIDENCE
                                           No.
                                       2          “Barrier Memo” which summarized her
                                       3          claims about encountering barriers
                                                  during her visit to the business.
                                       4   602.   The firm then provided the Barrier          Tanya Decl., ¶¶ 367; Exhibit 116-8
                                                  Memo to an investigator in order to visit   through 116-9.
                                       5          the business and confirm whether or not
                                                  the barriers identified by Rachel Lobato
                                       6
                                                  were legally valid.
                                       7   603.   The investigator returned the Barrier       Tanya Decl., ¶¶ 367; Exhibit 116-8
                                                  Memo to the firm with the right column      through 116-9.
                                       8          completed with his findings.
                                           604.   Based upon the information the firm         Tanya Decl., ¶¶ 368; Exhibit 116-10
                                       9          received from Rachel Lobato, the            through 116-14; Exhibit 116-15 through
                                      10          investigator and other sources, Tanya       116-25.
                                                  believed that Rachel Lobato had valid
                                      11          case and decided to file a disability
Gordon Rees Scully Mansukhani, LLP




                                                  lawsuit on her behalf.
  633 West Fifth Street, 52nd Floor




                                      12   605.   Receipts for Lawsuits Against Over          Tanya Decl., ¶¶ 369; Exhibit 117, 118,
      Los Angeles, CA 90071




                                                  130 Other Businesses: Ronald Moore          119 and 120.
                                      13
                                                  provided the law firm with receipts,
                                      14          notes and/or questionnaires for lawsuits
                                                  against over 130 other businesses that he
                                      15          sued in California.

                                      16   606.   To the extent any of Ronald’s other         Tanya Decl., ¶¶ 369.
                                                  receipts, notes or questionnaires cannot
                                      17
                                                  be located at this time, they were likely
                                      18          misplaced given the lapse of time from
                                                  2009 to the present.
                                      19
                                            ISSUE NO. 8: MAREJKA SACKS WAS AN EMPLOYEE WHO CONTINUES TO
                                      20        BELIEVE THAT THE FIRMS ONLY FILED VALID ADA LAWSUITS
                                      21
                                           607.   Sacks began working as a paralegal for   Sacks Decl. ¶ 7.
                                      22          the Moore Law Firm in September 2010
                                                  at a rate of $20 per hour.
                                      23   608.   Sacks accepted this position in part     Sacks Decl. ¶¶ 4 -5.
                                                  because her father was disabled, and she
                                      24
                                                  had witnessed first-hand how difficult
                                      25          the built environment was for him to
                                                  navigate.
                                      26   609.   Sacks only worked as a firm employee     Sacks Decl. ¶ 7.
                                                  under the supervision of attorneys Tanya
                                      27          Moore, K. Randolph Moore, and
                                                  Zachary M. Best.
                                      28

                                                                                     73
                                                            DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                           SUPPORTING EVIDENCE
                                            No.
                                       2   610.   Sacks did not interact with investigators Sacks Decl. ¶¶ 12-19.
                                       3          during the prefiling stages, or draft
                                                  complaints, but based upon the
                                       4          information she received and reviewed
                                                  after the lawsuits were filed, Sacks at all
                                       5          times believed that the law firm clients
                                                  visited the businesses against whom
                                       6
                                                  legal actions were filed.
                                       7   611.   Based upon the information she received Sacks Decl. ¶ 18.
                                                  and reviewed, Sacks always believed
                                       8          that the law firm initiated cases after a
                                                  client first sent the firm receipts and
                                       9          notes of his or her visit.
                                      10   612.   Based upon the information she received Sacks Decl. ¶ 18.
                                                  and reviewed, Sacks always believed
                                      11          that each and every client of the firm is
Gordon Rees Scully Mansukhani, LLP




                                                  disabled.
  633 West Fifth Street, 52nd Floor




                                      12   613.   Sacks’ belief that the firm only filed      Sacks Decl. ¶ 18.
      Los Angeles, CA 90071




                                                  valid lawsuits is based upon reviewing
                                      13          medical records, observing the process
                                      14          of firm employees receiving receipts
                                                  from clients, seeing email exchanges
                                      15          between attorneys and other paralegals
                                                  evaluating cases, being asked if certain
                                      16          conditions encountered by the client are
                                                  worth pursuing, observing that quite a
                                      17
                                                  few cases were rejected, reviewing
                                      18          client Questionnaires (after lawsuits are
                                                  filed), and sometimes reviewing client
                                      19          photographs showing the client at the
                                                  business.
                                      20   614.   Sacks did not have any substantive          Sacks Decl. ¶¶ 23-25.
                                                  involvement in the Zlfred’s action until
                                      21
                                                  well after it was filed, but based upon
                                      22          the information she received and
                                                  reviewed, Sacks always believed that
                                      23          Ronald Moore visited Zlfred’s before
                                                  the law firm began its investigation.
                                      24

                                      25   615.   Based upon the information she received Sacks Decl. ¶ 24.
                                                  and reviewed, Sacks always believed
                                      26          that Ronald Moore was disabled.

                                      27

                                      28

                                                                                   74
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                    FACT                             SUPPORTING EVIDENCE
                                            No.
                                       2   616.    In her limited interactions with Ronald      Sacks Decl. ¶¶ 20-22.
                                       3           Moore, Sacks witnessed Ronald Moore
                                                   using a cane or wheelchair at all times,
                                       4           and that Mr. Moore struggled with a
                                                   great deal of pain.
                                       5
                                           617.    Sacks was not involved in the                Sacks Decl. ¶¶ 32-33.
                                       6           management or the decision making at
                                                   the law firms.
                                       7
                                           618.    Sacks has never had any contact or           Sacks Decl. ¶ 34.
                                       8           communications with Ronny Loreto.
                                                   ISSUE NO. 9: RICK MOORE WAS AN INVESTIGATOR WHO ONLY
                                       9          INSPECTED BUSINESSES AFTER THE FIRM CLIENTS VISITED AND
                                      10                             REPORTED VIOLATIONS

                                      11   619.    Rick Moore also has no knowledge of or       Rick Decl., ¶¶ 2-13.
Gordon Rees Scully Mansukhani, LLP




                                                   involvement in any fraudulent scheme.
  633 West Fifth Street, 52nd Floor




                                      12
                                           620.    Rick Moore began working as an               Rick Decl., ¶ 3.
      Los Angeles, CA 90071




                                      13           investigator for the Moore Law Firm in
                                                   December 2014.
                                      14
                                           621.    During the course of his work, the firm      Rick Decl., ¶ 5.
                                      15           would send him a Barrier Memo which
                                                   contained a list of conditions he was told
                                      16           the firm’s client had complained about
                                                   at the business.
                                      17   622.    He would go to the business, make            Rick Decl., ¶ 4.
                                                   observations and take measurements,
                                      18
                                                   and take photographs of the conditions
                                      19           identified on the Barrier Memo.
                                           623.    At no time has Rick ever investigated a      Rick Decl., ¶ 8.
                                      20           business for the Moore Law Firm,
                                                   Mission Law Firm, their employees,
                                      21           agents, investigators, clients or anyone
                                      22           else, that he believed or knew the law
                                                   firm’s client did not visit.
                                      23   624.    At all times Rick believed the Barrier       Rick Decl., ¶¶ 3-8.
                                                   Memos accurately reflected conditions
                                      24           the law firm’s clients had specifically
                                                   complained about experiencing.
                                      25
                                           625.    Based upon the information he received       Rick Decl., ¶¶ 3-8.
                                      26           and reviewed, Rick always believed that
                                                   he began his investigation a client sent
                                      27           the firm receipts and notes of his or her
                                                   visit.
                                      28

                                                                                      75
                                                             DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1    SUF
                                                                  FACT                           SUPPORTING EVIDENCE
                                            No.
                                       2   626.  Based upon his personal observations,    Rick Decl., ¶ 2.
                                       3         Rick has always believed that his uncle
                                                 Ronald Moore was had difficulty
                                       4         walking due to his pain and instability.
                                           627.  Rick also had no involvement in          Rick Decl., ¶ 13.
                                       5         investigating the Zlfred’s restaurant.
                                             ISSUE NO. 10: RONNY LORETO NEVER PARTICIPATED IN ANY SCHEME
                                       6
                                                   AND DID NOT SUBMIT ANY RECEIPTS TO THE LAW FIRMS
                                       7
                                           628.   Ronny Loreto (“Ronny”) similarly has       Ronny Loreto Decl., ¶¶ 2-20.
                                       8          no knowledge of or participation in any
                                                  fraudulent scheme.
                                       9   629.   Around sometime in 2012 or early 2013,     Ronny Loreto Decl., ¶ 4.
                                      10          Ronny began living with his
                                                  grandfather, Ronald Moore, when
                                      11          Ronny was about 14 or 15 years old.
Gordon Rees Scully Mansukhani, LLP




                                           630.   Ronny frequently assisted his              Ronny Loreto Decl., ¶¶ 7-8.
  633 West Fifth Street, 52nd Floor




                                      12          grandfather visit local businesses when
      Los Angeles, CA 90071




                                                  they were living together in 2014.
                                      13
                                           631.   Ronny observed that Ronald used a          Ronny Loreto Decl., ¶ 9.
                                      14          wheelchair or cane whenever they went
                                                  out in public.
                                      15   632.   Ronny further observed Ronald to be        Ronny Loreto Decl., ¶ 5.
                                                  frequently in pain and struggling to
                                      16          move around the house.
                                      17   633.   Based upon the information his personal    Ronny Loreto Decl., ¶¶ 4-8.
                                                  observations and the information he
                                      18          received, Ronny has always believed
                                                  that his uncle Ronald Moore had
                                      19          difficulty walking.
                                           634.   Ronny visited Zlfred’s with his            Ronny Loreto Decl., ¶ 15.
                                      20
                                                  grandfather, grandmother and brother in
                                      21          April 2014.
                                           635.   Ronny assisted his grandfather using and   Ronny Loreto Decl., ¶¶ 15-16.
                                      22          exiting the bathroom at Zlfred’s.
                                           636.   Ronny has never used his grandfather’s     Ronny Loreto Decl., ¶¶ 12-13.
                                      23          credit card without him present.
                                      24   637.   Ronny has never provided any receipts      Ronny Loreto Decl., ¶¶ 18-19.
                                                  from his own purchases or his
                                      25          grandfather’s purchases to anyone at the
                                                  Moore Law Firm or Mission Law Firm.
                                      26   638.   Ronny has never provided any written       Ronny Loreto Decl., ¶¶ 18-19.
                                                  information about his visits to business
                                      27          to anyone at the Moore Law Firm or
                                      28          Mission Law Firm.

                                                                                   76
                                                           DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
                                       1   Dated: October 10, 2019       GORDON REES SCULLY MANSUKHANI, LLP

                                       2                                 By:   /s/ Steven R. Inouye
                                                                               Roger M. Mansukhani
                                       3                                       David L. Jones
                                                                               Steven R. Inouye
                                       4                                       Attorneys for Defendants
                                                                               Moore Law Firm, P.C., Tanya E. Moore, Kenneth
                                       5                                       Randolph Moore, Ronald D. Moore, Zachary M.
                                                                               Best, Marejka Sacks, Mission Law Firm, A.P.C., E.
                                       6                                       LeRoy Falk, Geoshua Levinson, Rick D. Moore,
                                                                               West Coast Casp and ADA Services, and Ronny
                                       7                                       Loreto

                                       8

                                       9
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                                                                 77
                                                             DEFENDANTS' STATEMENT OF UNDISPUTED FACTS
